Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

DATED AS OF JANUARY 12, 2006

 

AMONG

 

THE RYLAND GROUP, INC.,

 

THE LENDERS,

 

JPMORGAN CHASE BANK, N.A.,
AS AGENT,

 

BANK OF AMERICA, N.A.
AND
WACHOVIA BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENTS

 

AND

 

SUNTRUST BANK,
AND
THE ROYAL BANK OF SCOTLAND PLC,
AS DOCUMENTATION AGENTS

 

AND

 

GUARANTY BANK,
WASHINGTON MUTUAL BANK, FA,
BARCLAYS BANK PLC,
CITICORP NORTH AMERICA, INC.,
PNC BANK,  NATIONAL ASSSOCIATION,
AND
UBS LOAN FINANCE LLC,
AS MANAGING AGENTS

 

AND

 

AMSOUTH BANK,
COMERICA BANK,
AND
CALYON NEW YORK BRANCH,
AS CO-AGENTS



J.P. MORGAN SECURITIES INC.,
LEAD ARRANGER AND SOLE BOOK RUNNER

 


 

TABLE OF CONTENTS

 

ARTICLE I  DEFINITIONS

1

 

 

1.1

Definitions

1

1.2

Classification of Loans and Advances

21

1.3

Terms Generally

21

 

 

 

ARTICLE II  THE CREDITS

21

 

 

2.1

Commitment

21

2.2

Required Payments; Termination

21

2.3

Ratable Revolving Loans

21

2.4

Types of Advances

22

2.5

Commitment Fee; Reductions and Increases in Aggregate Commitment

22

2.6

Minimum Amount of Each Advance

24

2.7

Optional Principal Payments

24

2.8

Method of Selecting Types and Interest Periods for New Advances

25

2.9

Conversion and Continuation of Outstanding Advances

25

2.10

Changes in Interest Rate, etc.

26

2.11

Rates Applicable After Default

26

2.12

Method of Payment

26

2.13

Noteless Agreement; Evidence of Indebtedness

27

2.14

Telephonic and Facsimile Notices

28

2.15

Interest Payment Dates; Interest and Fee Basis

28

2.16

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

28

2.17

Lending Installations

28

2.18

Non-Receipt of Funds by the Agent

29

2.19

Facility LCs

29

2.20

Extension of Facility Termination Date

34

2.21

Replacement of Lender

36

2.22

Swing Line

37

 

 

 

ARTICLE III  YIELD PROTECTION; TAXES

38

 

 

3.1

Yield Protection

38

3.2

Changes in Capital Adequacy Regulations

38

3.3

Availability of Types of Advances

39

3.4

Funding Indemnification

39

3.5

Taxes

39

3.6

Lender Statements; Survival of Indemnity

41

 

 

 

ARTICLE IV  CONDITIONS PRECEDENT

41

 

 

4.1

Initial Credit Extension

41

4.2

Each Credit Extension

42

 

i


 

ARTICLE V  REPRESENTATIONS AND WARRANTIES

43

 

 

5.1

Incorporation, Qualification, Powers and Capital Stock

43

5.2

Execution, Delivery and Performance of Loan Documents

43

5.3

Compliance with Laws and Other Requirements

44

5.4

Subsidiaries

44

5.5

Financial Statements of the Borrower and its Consolidated Subsidiaries

45

5.6

No Material Adverse Change

45

5.7

Tax Liability

46

5.8

Litigation

46

5.9

ERISA

46

5.10

Regulations U and X

47

5.11

No Default or Unmatured Default

47

5.12

Ownership of Property; Liens

47

5.13

Environmental Matters

47

5.14

Investment Company Act

48

5.15

Public Utility Holding Company Act

48

5.16

Subordinated Indebtedness

48

5.17

Accuracy of Information

 

 

 

 

ARTICLE VI  COVENANTS

49

 

 

6.1

Financial Statements

49

6.2

Certificates; Other Information

49

6.3

Payment of Obligations

51

6.4

Conduct of Business and Maintenance of Existence

51

6.5

Maintenance of Property; Insurance

51

6.6

Inspection of Property; Books and Records; Discussions

52

6.7

Notices

52

6.8

Environmental Laws

53

6.9

Guaranties from Future Subsidiaries; Release of Guarantors

53

6.10

Use of Proceeds

54

6.11

Taxes

54

6.12

Limitation on Liens

54

6.13

Limitation on Guarantee Obligations

55

6.14

Limitations on Fundamental Changes

56

6.15

Limitations on Sales of Assets

56

6.16

Limitation on Dividends

57

6.17

Limitation on Investments

57

6.18

Limitation on Optional Payments and Modification of Debt Instruments

58

6.19

Transactions with Affiliates

59

6.20

Fiscal Year

59

6.21

Compliance with ERISA

59

6.22

Preferred Stock

60

6.23

No Other Negative Pledges

60

6.24

Consolidated Tangible Net Worth

60

6.25

Leverage Ratio

60

 

ii


 

6.26

Minimum Interest Coverage

60

6.27

Senior Permitted Debt Not to Exceed Borrowing Base

60

6.28

Limitation on Housing Inventory

60

6.29

Limitations on Land Inventory

61

 

 

 

ARTICLE VII  DEFAULTS

61

 

 

ARTICLE VIII  ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

63

 

 

8.1

Acceleration; Facility LC Collateral Account

63

8.2

Amendments

64

8.3

Preservation of Rights

65

 

 

 

ARTICLE IX  GENERAL PROVISIONS

65

 

 

9.1

Survival of Representations

65

9.2

Governmental Regulation

65

9.3

Headings

65

9.4

Entire Agreement

65

9.5

Several Obligations; Benefits of this Agreement

66

9.6

Expenses; Indemnification

66

9.7

Numbers of Documents

66

9.8

Accounting

67

9.9

Severability of Provisions

67

9.10

Nonliability of Lenders

67

9.11

Confidentiality

67

9.12

Nonreliance

68

9.13

Disclosure

68

9.14

USA PATRIOT Act

68

 

 

 

ARTICLE X  THE AGENT

68

 

 

10.1

Appointment; Nature of Relationship

68

10.2

Powers

69

10.3

General Immunity

69

10.4

No Responsibility for Loans, Recitals, etc.

69

10.5

Action on Instructions of Lenders

69

10.6

Employment of Agents and Counsel

69

10.7

Reliance on Documents; Counsel

70

10.8

Agent’s Reimbursement and Indemnification

70

10.9

Notice of Default

70

10.10

Rights as a Lender

71

10.11

Lender Credit Decision

71

10.12

Successor Agent

71

10.13

Agent and Arranger Fees

72

10.14

Delegation to Affiliates

72

 

iii


 

10.15

Co-Agent, Documentation Agent, Managing Agent, Syndication Agent, etc.

72

 

 

 

ARTICLE XI  SETOFF; RATABLE PAYMENTS

72

 

 

11.1

Setoff

72

11.2

Ratable Payments

72

 

 

 

ARTICLE XII  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

73

 

 

12.1

Successors and Assigns

73

12.2

Participations

75

12.3

Pledge to Federal Reserve Bank

75

12.4

Dissemination of Information

76

 

 

 

ARTICLE XIII  NOTICES

76

 

 

13.1

Notices; Effectiveness; Electronic Communication

76

 

 

 

ARTICLE XIV  COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

77

 

 

14.1

Counterparts; Effectiveness

77

14.2

Electronic Execution of Assignments

77

 

 

 

ARTICLE XV  CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

77

 

 

15.1

CHOICE OF LAW

77

15.2

CONSENT TO JURISDICTION

78

15.3

WAIVER OF JURY TRIAL

78

 

PRICING SCHEDULE

 

EXHIBIT A – BORROWING BASE CERTIFICATE

EXHIBIT B – GUARANTY

EXHIBIT C – COMMITMENT AND ACCEPTANCE

EXHIBIT D – NOTE

EXHIBIT E – ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT F – SWING LINE NOTE

EXHIBIT G-1 – OPINIONS OF TIMOTHY J. GECKLE, GENERAL COUNSEL

EXHIBIT G-2 – OPINION OF DLA PIPER RUDNICK GRAY CARY LLP

EXHIBIT H – COMPLIANCE CERTIFICATE

 

SCHEDULE 1 – LENDERS AND COMMITMENTS

SCHEDULE 2 – EXISTING LCs

SCHEDULE 3 – GUARANTORS

SCHEDULE 5.4 – SUBSIDIARIES

 

iv


 

SCHEDULE 6.9 – SUBSIDIARIES THAT ARE NOT REQUIRED TO BE GUARANTORS

 

v


 

CREDIT AGREEMENT

 

This Agreement, dated as of January 12, 2006, is among The Ryland Group, Inc., a
Maryland corporation, the Lenders and JPMorgan Chase Bank, N.A., as Agent.  The
parties hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


1.1           DEFINITIONS.  AS USED IN THIS AGREEMENT:


 

“ABR”, when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

 

“Additional Lender” is defined in Section 2.5.3(i).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Advance” means a borrowing hereunder consisting of Loans (i) made by the
Lenders on the same Borrowing Date, or (ii) converted or continued by the
Lenders on the same date of conversion or continuation, consisting, in either
case, of the aggregate amount of the several Loans of the same Type and, in the
case of Eurodollar Loans, for the same Interest Period.

 

“Affected Lender” is defined in Section 2.21(a).

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 25% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power

 


 

to direct or cause the direction of the management or policies of the controlled
Person, whether through ownership of stock, by contract or otherwise.

 

“Agent” means JPMorgan Chase Bank, N.A., in its capacity as agent for the
Lenders hereunder and any successor agent appointed pursuant to Section 10.12.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms
hereof.  As of the date of this Agreement, the Aggregate Commitment is
$750,000,000.

 

“Aggregate Credit Exposure” means, at any time, the sum of the Revolving Credit
Exposure of all the Lenders.

 

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus ½ of 1%.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
the Commitment Fee is accruing on the unused portion of the Aggregate Commitment
at such time as set forth in the Pricing Schedule.

 

“Applicable Margin” means, with respect to Eurodollar Advances at any time, the
percentage rate per annum which is applicable at such time with respect to
Eurodollar Advances as set forth in the Pricing Schedule.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of business and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or Affiliate of
an entity that administers or manages a Lender.

 

“Arranger” means J.P. Morgan Securities Inc., a Delaware corporation, and its
successors, in its capacity as Lead Arranger and Sole Book Runner.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or

 

2


 

regulation, it is no longer possible to determine the Assessment Rate as
aforesaid, then the Assessment Rate shall be such annual rate as shall be
determined by the Agent to be representative of the cost of such insurance to
the Lenders.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1(b)), and accepted by the Agent, in the form of Exhibit E or any
other form approved by the Agent.

 

“Authorized Person” means any Responsible Official of the Borrower or any Person
designated, by written notice from any such Responsible Official to the Agent
from time to time, as an “Authorized Person,” provided, however, that, for
purposes of each Borrowing Base Certificate and the certificates provided for in
Sections 6.1(b), 6.2(b), 6.2(c) and 6.17(c), such Authorized Person must be an
officer of the Borrower.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Credit Exposure at such time.

 

“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.

 

“Borrower” means The Ryland Group, Inc., a Maryland corporation, and its
successors and assigns.

 

“Borrowing Base” means, except as set forth below, an amount equal to the sum of
the following Unencumbered Real Estate Inventory owned by the Borrower or any
Guarantor and Home Proceeds Receivable owned by the Borrower or any Guarantor:

 

(a)                                  90% of the amount of Home Proceeds
Receivable; plus

 

(b)                                 90% of the book value of Sold Construction
in Progress and Sold Completed Units; plus

 

(c)                                  80% of the book value of Unsold
Construction in Progress and Unsold Completed Units; plus

 

(d)                                 70% of the book value of Finished Lots; plus

 

(e)                                  50% of the book value of the Land Under
Development; plus

 

(f)                                    25% of the book value of the Raw Land —
Entitled;

 

provided, however, that the amount set forth in clause (f) shall not exceed 10%
of the Borrowing Base; and provided further that the sum of the amounts set
forth in clauses (d), (e) and (f) shall not exceed 40% of the Borrowing Base.

 

“Borrowing Base Certificate” means a written calculation of the Borrowing Base,
substantially in the form of Exhibit A attached hereto and made a part hereof,
signed by an

 

3


 

Authorized Person and properly completed to provide all information required to
be included thereon.

 

“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business” is defined in Section 5.13(b).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas, Los Angeles, California or New York,
New York are authorized or required by law to remain closed; provided that, when
used in connection with a Eurodollar Advance or Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalents” means: (a) securities issued or directly and fully guaranteed
or insured by the United States Government or any agency or instrumentality
thereof having maturities of not more than 90 days from the date of acquisition;
(b) time deposits and certificates of deposit of any of the Lenders, or of any
domestic or foreign commercial banks which has capital and surplus in excess of
$500,000,000 or which has a commercial paper rating meeting the requirements
specified in clause (d) below, having maturities of not more than 90 days from
the date of acquisition; (c) repurchase obligations with a term of not more than
30 days for underlying securities of the types described in clauses (a) and
(b) above entered into with any bank meeting the qualifications specified in
clause (b) above; and (d) commercial paper of any Person rated at least A-2 or
the equivalent thereof by S&P or P-2 or the equivalent thereof by Moody’s and in
either case maturing within 90 days after the date of acquisition.

 

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of voting stock of the Borrower.

 

“Change in Law” means (a) the adoption of any Requirement of Law after the date
of this Agreement, (b) any change in any Requirement of Law, or in the
interpretation, administration or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or LC
Issuer (or, for purposes of Section 3.1 and 3.2, by any Lending Installation of
such Lender or by such Lender’s or LC Issuer’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

4


 

“Class”, when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans or Swing Line
Loans.

 

“Closing Date” means the date on which the conditions set forth in Section 4.1
are satisfied.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Facility LCs and Swing
Line Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s potential Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to the terms
hereof.  The initial amount of each Lender’s Commitment is set forth on Schedule
1.

 

“Commitment and Acceptance” is defined in Section 2.5.3(i).

 

“Commitment Fee” is defined in Section 2.5.1.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414 of the Code.

 

“Completed Unit” means a Unit as to which either (or both) of the following has
occurred: (a) a notice of completion has been filed or recorded in the
appropriate real estate records, or (b) all necessary construction has been
completed in order to obtain a certificate of occupancy (whether or not such
certificate of occupancy has actually been obtained).

 

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and the Guarantors (specifically excluding the Indebtedness of any Subsidiaries
that are not Guarantors but including the pro rata share of the Indebtedness of
Joint Ventures to the extent provided for in the definition of “Indebtedness”).

 

“Consolidated Intangible Assets” means, with respect to any Person at any date,
all amounts, determined in accordance with GAAP, included in the Consolidated
Net Worth of such Person and attributable to intangibles including (a) 
goodwill, including any amounts (however designated on the balance sheet)
representing the cost of acquisitions of Subsidiaries in excess of underlying
tangible assets or (b) patents, trademarks and copyrights.

 

“Consolidated Interest Incurred” means for any period, for the Borrower and the
Guarantors (specifically excluding any Subsidiaries that are not Guarantors) on
a consolidated basis, interest expense plus interest capitalized into inventory
in such period.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and the Guarantors (specifically excluding any
Subsidiaries, joint ventures and partnerships that are not Guarantors) for such
period (taken as a cumulative whole).

 

5


 

“Consolidated Net Worth” means, with respect to a Person, all amounts which
would, in accordance with GAAP, be included under shareholders’ equity on a
consolidated balance sheet for such Person and its consolidated Subsidiaries.

 

“Consolidated Tangible Net Worth” means (a) Consolidated Net Worth of the
Borrower and the Guarantors (specifically excluding any Subsidiaries that are
not Guarantors but specifically including the investment of the Borrower or any
Guarantor in any Joint Venture) less (b) all Consolidated Intangible Assets
included in such Consolidated Net Worth.

 

“Construction in Progress” means Finished Lots (a) for which a final subdivision
map has been recorded and (b) upon which construction has commenced, as
evidenced by the commencement of excavation for foundations, but has not been
completed.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

 

“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Countrywide” means Countrywide Home Loans, Inc.

 

“Countrywide Loan Purchase Agreement” means the Loan Purchase Agreement by and
between Ryland Mortgage Company and Countrywide dated as of June 26, 1995, as
supplemented, modified, amended, restated or extended from time to time.

 

“Credit Advance” means any advance, loan or extension of credit to any Person or
the purchase of any bonds, notes, debentures or other debt securities of any
Person.

 

“Credit Extension” means the making of an Advance or Swing Line Loan or the
issuance or Modification (other than a Modification that does not increase the
amount or extend the expiry date)  of a Facility LC hereunder, but not the
conversion or continuation of an Advance.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

 

6


 

“Default” means an event described in Article VII.

 

“EBITDA” means, for any period, (i) the sum of the following amounts: 
(a) Consolidated Net Income for such period; (b) cash distributions received by
Borrower from the Financial Services Segment not otherwise included in the
determination of such Consolidated Net Income; (c) income and franchise taxes
deducted from revenues in determining such Consolidated Net Income;
(d) depreciation and amortization deducted from revenues in determining such
Consolidated Net Income; (e) interest expense deducted from revenues in
determining such Consolidated Net Income (including, without duplication,
previously capitalized interest expense which would be included in “Cost of
Goods Sold” and deducted from revenues in determining such Consolidated Net
Income on a combined income statement of the Borrower and the Guarantors);
(f) other non-cash charges and expenses (including net realizable value
write-down charges) deducted from revenues in determining such Consolidated Net
Income; and (g) any losses arising outside of the ordinary course of business
which have been included in the determination of such Consolidated Net Income;
less (ii) the sum of (x) any non-cash credits included in revenues in
determining such Consolidated Net Income and (y) any gains arising outside of
the ordinary course of business included in the determination of such
Consolidated Net Income.

 

“Entitled Land” means (a) land where all requisite zoning requirements and land
use requirements have been satisfied, and all requisite approvals have been
obtained (on a final and unconditional basis) from all applicable governmental
authorities (other than approvals which are simply ministerial and
non-discretionary in nature), in order to develop the land as a residential
housing project and construct Units thereon; and (b) as to land located in
California, land which satisfies the requirements of clause (a) immediately
above, and which is subject to a currently effective vesting, tentative map
(unless a county or city where the land is located does not grant vesting
tentative maps) which has received all necessary approvals (on a final and
unconditional basis) by all applicable Governmental Authorities.

 

“Environmental Laws” means any and all foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) as now or may at any time hereafter be in effect
regulating, relating to or imposing liability or standards to conduct concerning
(i) pollution or protection of the environment, (ii) the effect of the
environment on human health, (iii) emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (iv) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) a violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the release or threatened release of any
Materials of Environmental Concern into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

7


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Eurodollar”, when used in reference to any Loan or Advance, refers to whether
such Loan, or the Loans comprising such Advance, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes (including income taxes and franchise taxes)
as are measured by or imposed on its net income.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 16, 2004 among the Borrower, JPMorgan Chase Bank (successor by merger to
Bank One, NA) as Agent, and a syndicate of lenders.

 

“Existing LCs” means those Letters of Credit issued for the account of the
Borrower prior to the date hereof and listed on Schedule 2 hereto.

 

“Extension Request” is defined in Section 2.20(a).

 

“Facility Increase Request” is defined in Section 2.5.3(i).

 

“Facility LC” is defined in Section 2.19.1.

 

“Facility LC Application” is defined in Section 2.19.3.

 

“Facility LC Collateral Account” is defined in Section 2.19.12.

 

“Facility Termination Date” means January 11, 2011 or any later date as may be
specified as the Facility Termination Date in accordance with Section 2.20 or
any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.

 

“Fed. Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

 

8


 

“Financial LC” means any Letter of Credit (other than a Performance LC) that
represents an irrevocable obligation on the part of the issuer (a) to repay
money borrowed by or advanced to or for the account of the Borrower or a
Subsidiary or (b) to make payment on account of any Indebtedness undertaken by
the Borrower or a Subsidiary, in the event that the Borrower or Subsidiary fails
to fulfill its obligation to the beneficiary.

 

“Financial Services Segment” means the business segment of the Borrower and its
Subsidiaries engaged in mortgage banking (including the title and escrow
business), homeowners’ insurance, mortgage servicing, securities issuance, bond
administration and management services and related activities, which segment
currently consists principally of the activities of Ryland Mortgage Company and
its Subsidiaries but excludes the Limited-Purpose Subsidiaries.

 

“Finished Lots” means lots of Entitled Land as to which (a) a final subdivision
map has been recorded; (b) all major off-site construction and infrastructure
necessary to permit construction of Units has been completed to local
governmental requirements; (c) utilities have been installed to local government
requirements; and (d) building permits may be pulled and construction commenced
without the satisfaction of any further material conditions.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.5.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guarantee Obligations” means, as to any Person (the “guaranteeing person”), any
obligation of the guaranteeing person or another Person (including any bank
under any letter of credit) to induce the creation of which the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or in effect guaranteeing any indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any third Person
(the “primary obligor”) in any manner, whether directly or indirectly, including
any obligation of the guaranteeing person, whether or not contingent, (1) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (2) to advance or supply funds (A) for the purchase
or payment of any such primary obligations or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor or (C) to purchase property, securities or
services for the purpose of assuring the owner of such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(D) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation shall be deemed to be the maximum or stated amount of the primary
obligation relating to such Guarantee Obligation (or, if less, the maximum
stated liability set forth in the instrument

 

9


 

embodying such Guarantee Obligation), provided, however, that in the absence of
any such stated amount or stated liability, the amount of such Guarantee
Obligation shall be such guaranteeing person’s maximum reasonably anticipated
liability in respect thereof as reasonably determined by the Borrower in good
faith.

 

“Guarantor” means (a) the Subsidiaries of Borrower identified on Schedule 3
hereto and (b) any Subsidiary that hereafter guarantees the Obligations,
subject, in the case of either (a) or (b) to release of an entity as a Guarantor
as provided in Section 6.9(b).

 

“Guaranty” means that certain Guaranty of even date herewith in the form of
Exhibit B hereto executed by the Guarantors in favor of the Agent, for the
ratable benefit of the Lenders, as it may be amended, modified or supplemented
(including by delivery of a Supplemental Guaranty) and in effect from time to
time.

 

“Hedge Agreement” means, as to any Person, any swap, cap, collar or similar
arrangement entered into by such Person providing for protection against
fluctuations in interest rates or currency exchange rates or the exchange of
nominal interest obligations, either generally or under specific contingencies.

 

“Hedge Agreement Termination Value” means, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Homebuilding Segment” means the business segment of the Borrower and its
Subsidiaries engaged in the construction and sale of single-family attached and
unattached dwellings and related activities, including all activities of the
Borrower outside the Financial Services Segment but excluding the
Limited-Purpose Subsidiaries.

 

“Home Proceeds Receivable” means, with respect to the Borrower or a Guarantor,
funds due to the Borrower or such Guarantor held at an escrow or title company
(including an escrow or title company which is a Subsidiary of the Borrower)
following the sale and conveyance of title of a Unit to a buyer.

 

“Improvements” means on and off-site development work, including but not limited
to filling to grade, main water distribution and sewer collection systems and
drainage system installation, paving, and other improvements necessary for the
use of residential dwelling units and as required pursuant to development
agreements which may have been entered into with Governmental Authorities.

 

“Increase Date” is defined in Section 2.5.3(ii).

 

“Indebtedness” of any Person means all of the following, whether or not included
as indebtedness or liabilities in accordance with GAAP:  (a) all obligations of
such Person for

 

10

 


 

borrowed money; (b) all obligations of such Person for the deferred purchase
price of Property or services (other than trade liabilities due 90 days or less
from invoice and accrued expenses incurred in the ordinary course of business
and payable in accordance with customary practices); (c) all net obligations of
such Person under any Hedge Agreement (measured as the Hedge Agreement
Termination Value thereof); (d) any other obligations of such Person evidenced
by a note, bond, debenture or similar instrument; (e) all Capitalized Lease
Obligations of such Person; (f) all obligations, contingent or otherwise, of
such Person in respect of Letters of Credit (excluding Performance LCs not yet
drawn upon) and acceptances issued or created for the account of such Person;
(g) all liabilities secured by any lien on any Property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof; (h) all Guarantee Obligations of such Person; (i) such Person’s
Unfunded Liabilities; and (j) any other obligation for borrowed money or other
financial accommodations which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person.  For all purposes
hereof, the Indebtedness of any Person shall include its pro rata share of the
Indebtedness of any Joint Venture in which such Person holds an interest.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Insolvency” or “Insolvent” means, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.

 

“Interest Period” means with respect to any Eurodollar Advance, the period
commencing on the date of such Advance and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of an Advance
initially shall be the date on which such Advance is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Advance.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.

 

“Investment Grade Rating” means a rating of the Borrower’s unsecured senior
public debt of BBB- or higher from S&P or Baa3 or higher from Moody’s.

 

11


 

“Joint Venture” means an entity (whether a partnership, joint venture, limited
liability company or other form of business organization) in which the Borrower
or a Subsidiary owns an interest but which is not a Subsidiary of the Borrower.

 

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A., in its individual
capacity, (and its successors).

 

“Land Under Development” means Entitled Land upon which a final subdivision map
has been recorded and upon which construction of Improvements has commenced and
is being diligently pursued but has not been completed.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Facility LCs at such time plus (b) the aggregate amount of all
Reimbursement Obligations that have not yet been reimbursed by or on behalf of
the Borrower at such time.  The LC Exposure of any Lender at any time shall be
its Pro Rata Share of the total LC Exposure at such time.

 

“LC Fee” is defined in Section 2.19.4.

 

“LC Issuer” means JPMorgan Chase Bank (or any subsidiary or affiliate of
JPMorgan Chase Bank designated by JPMorgan Chase Bank and acceptable to the
Borrower), any other Lender that is the issuer of an Existing LC and any other
Lender that, at the request of the Borrower and with the approval of the Agent,
shall agree to issue Facility LCs, each in its capacity as issuer of Facility
LCs hereunder.

 

“LC Payment Date” is defined in Section 2.19.6.

 

“Lenders” means the Persons listed on Schedule 1 and any other Person that shall
have become a party hereto pursuant to a Commitment and Acceptance or an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.

 

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on a Schedule or otherwise selected by such Lender or
the Agent pursuant to Section 2.17.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Leverage Ratio” means, at any date, the ratio of (a) Consolidated Indebtedness
at such date to (b) the sum of Consolidated Indebtedness and Consolidated
Tangible Net Worth at such date.

 

12


 

“LIBO Rate” means, with respect to any Eurodollar Advance for any Interest
Period, the rate appearing on Telerate Page 3750 (formerly the Dow Jones Market
Service) or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market,
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Advance for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Limited-Purpose Subsidiaries” means subsidiaries of the Borrower included
within the Limited-Purpose Subsidiaries Segment.

 

“Limited-Purpose Subsidiaries Segment” means the business segment of the
Borrower and its Subsidiaries which facilitates, through special-purpose
entities created or existing solely for such purpose, the financing of mortgage
loans and mortgage-backed securities and the securitization of mortgage loans
and other related activities.

 

“Loan Documents” means this Agreement, the Facility LC Applications, the Swing
Line Note, any Notes issued pursuant to Section 2.13 and the Guaranty.

 

“Loans” means, the loans made by the Lenders or Swing Line Lender pursuant to
this Agreement (including any conversion or continuation of a Eurodollar Loan).

 

“Material Adverse Effect” means a material adverse effect on (i) the business or
financial condition of the Borrower and its Restricted Subsidiaries taken as a
whole, (ii) the ability of the Borrower to perform its obligations under the
Loan Documents to which it is a party, or (iii) the validity or enforceability
of any of the Loan Documents or the rights or remedies of the Agent, the LC
Issuers or the Lenders thereunder.

 

“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$10,000,000 or more in the aggregate.

 

“Material Indebtedness Agreement” means any agreement to which the Borrower or
any Guarantor is a party (or is otherwise obligated in respect thereof) under
which any Indebtedness was created or is governed, which Indebtedness has an
outstanding principal balance of $10,000,000 or more or which provides for the
incurrence of Indebtedness on a revolving basis

 

13


 

in an amount which would constitute Material Indebtedness (whether or not an
amount of Indebtedness constituting Material Indebtedness is outstanding
thereunder).

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls,
urea-formaldehyde insulation and mold.

 

“Model Unit” means a Completed Unit to be used as a model home in connection
with the sale of Units in a residential housing project.

 

“Modify” and “Modification” are defined in Section 2.19.1.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“New Lender” is defined in Section 2.5.3(i).

 

“Non-Recourse Indebtedness” means, with respect to any Person, any Indebtedness
of such Person for which the owner of such Indebtedness has no recourse,
directly or indirectly, to such Person for the principal of, premium, if any,
and interest on such Indebtedness, and for which such Person is not directly or
indirectly obligated or otherwise liable for the principal of, premium, if any,
and interest on such Indebtedness, except pursuant to Liens on Property to which
such Indebtedness relates, provided that recourse obligations or liabilities
solely for fraud, environmental matters and other customary “non-recourse
carve-outs” in respect of any Indebtedness will not prevent Indebtedness from
being classified as Non-Recourse Indebtedness.

 

“Non-U.S. Lender” means any Lender that is organized under the laws of a
jurisdiction other than that the United States of America, any State thereof or
the District of Columbia.

 

“Note” is defined in Section 2.13(iv).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Agent, any LC Issuer, the Swing Line Lender or
any indemnified party arising under the Loan Documents.

 

“Other Taxes” is defined in Section 3.5(ii).

 

“Participant” is defined in Section 12.2(a).

 

“Payment Date” means the first day of each calendar month.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

14


 

“Performance LC” means a Letter of Credit issued by a Lender or other Person for
the account of the Borrower or a Subsidiary to a party, as beneficiary, to which
the Borrower, or such Subsidiary owes certain performance obligations in
connection with its real estate development and homebuilding activity in the
ordinary course of business (for example, to a municipality, as beneficiary, to
support the Borrower’s or a Subsidiary’s obligation to widen public streets in
connection with a residential development project).  A direct pay Letter of
Credit to support community improvement bonds associated with the Borrower’s
residential development operations is a Financial LC and not a Performance LC.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment.

 

“Quarterly Payment Date” is defined in Section 2.19.4.

 

“Raw Land” means Raw Land — Entitled and Raw Land — Unentitled.

 

“Raw Land — Entitled” means land not under development which is Entitled Land.

 

“Raw Land — Unentitled” means land not under development which is not Entitled
Land but which the Borrower in its reasonable commercial judgment believes it
will be able to develop as residential property for its own use and not to be
held speculatively.

 

“Real Estate Inventory” means Construction in Progress, Completed Units
(including Model Units), Finished Lots, Land Under Development, Raw Land —
Entitled, and Raw Land — Unentitled.

 

“Refinancing Indebtedness” means, with respect to any specified Indebtedness,
Indebtedness that refinances such specified Indebtedness but does not increase
the amount thereof.

 

15


 

“Register” has the meaning set forth in Section 12.1(b)(iv).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuers
for amounts paid by the LC Issuers in respect of any one or more drawings under
Facility LCs.

 

“Rejecting Lender” is defined in Section 2.20(a).

 

“Rejecting Lender’s Facility Termination Date” is defined in Section 2.20(a).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such Plan is in reorganization within the meaning of Section 241 of ERISA.

 

“Replacement Lender” is defined in Section 2.21(a).

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

“Reports” is defined in Section 9.6.

 

“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the

 

16


 

aggregate holding at least 66-2/3% of the aggregate unpaid principal amount of
the Aggregate Credit Exposure.

 

“Requirement of Law” means, as to any Person, any Law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Official” means (a) with respect to the Borrower, any of the chief
executive officer, president or chief financial officer of the Borrower or, with
respect to financial matters, the chief accounting officer or the treasurer of
the Borrower and (b) with respect to a Guarantor, any of the chief executive
officer, the president, any vice president or the treasurer of such Guarantor.

 

“Restricted Payments” is defined in Section 6.16.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than
(a) Limited-Purpose Subsidiaries, (b) those Subsidiaries identified on Schedule
5.4 as not being Restricted Subsidiaries and (c) any Subsidiary that the
Required Lenders agree in writing is not to be deemed a Restricted Subsidiary.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swing Line Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.1.

 

“Ryland Financial Division” means all Subsidiaries and operations of the
Borrower and its Subsidiaries other than the Homebuilding Segment.

 

“Ryland Mortgage Company” means Ryland Mortgage Company, an Ohio corporation.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Senior Permitted Debt” means (without duplication) the Obligations, the LC
Exposure and all Indebtedness of the Borrower or the Guarantors (specifically
excluding the Indebtedness of any Subsidiary that is not a Guarantor) senior to
or ranking in equal priority to the Obligations, other than (a) Indebtedness
that is secured by any Property that would have been included in the Borrowing
Base if such asset were not subject to or encumbered by a Lien, (b) Indebtedness
which is Non-Recourse Indebtedness of the Borrower and its Subsidiaries and (c) 

 

17


 

with respect to purchase money Indebtedness, such Indebtedness for which
recourse is limited solely to the Property financed with the proceeds of such
Indebtedness.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“Sold” means, with respect to any item of Real Estate Inventory, that (a) a
third party purchase contract has been executed for such item of Real Estate
Inventory; (b) the third party purchaser for such item of Real Estate Inventory
has made a cash deposit for such item (except that up to 1% of Real Estate
Inventory at any time may be deemed “Sold” even if such deposit has not been
made); and (c) such third party purchaser’s obligation to purchase such item of
Real Estate Inventory pursuant to such third party purchase contract is not
subject to any contingencies other than the contingency that it shall have
obtained mortgage financing or that it shall have sold other identified
property.

 

“Specified Debt” means the Borrower’s senior debt securities issued pursuant to
the Borrower’s Registration Statements on Form S-3 (Registration Nos. 333-03791,
333-58208, 333-100167, 333-121469 and 333-12400) or any subsequent registration
statement and whether outstanding on the date of this Agreement or hereafter
incurred.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Fed. Board to which the Agent is subject (a) with respect to
the Base CD Rate, for new negotiable nonpersonal time deposits in dollars of
over $100,000 with maturities approximately equal to three months and (b) with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Fed. Board).  Such
reserve percentages shall include those imposed pursuant to Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation.  The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subordinated Debt” means (a) Indebtedness of the Borrower outstanding on the
date hereof issued pursuant to the Subordinated Debt Indentures and (b) any
other unsecured Indebtedness of the Company that is contractually subordinated
in right of payment and otherwise to the Obligations upon terms and conditions
that, in the reasonable determination of the Agent, are consistent with those
set forth in the Subordinated Debt Indentures or upon other terms and conditions
satisfactory to the Required Lenders.

 

“Subordinated Debt Indenture” means the Indenture, dated as of June 12, 2001,
between the Borrower and SunTrust Bank, as trustee, pursuant to which the
Borrower’s 9-1/8% Senior Subordinated Notes due June, 2011 were issued.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled,

 

18


 

directly or indirectly, by such Person or by one or more of its Subsidiaries or
by such Person and one or more of its Subsidiaries, or (ii) any partnership,
limited liability company, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net sales or of the consolidated net income of
the Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

 

“Supplemental Guaranty” means a Supplemental Guaranty in the form provided for
in, and attached to, the Guaranty.

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.22(a) hereof.  The Swing Line Commitment
is in the amount of $75,000,000.

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Pro Rata Share of the total Swing Line Exposure
at such time.

 

“Swing Line Lender” means JPMorgan Chase Bank or any assignee to which JPMorgan
Chase Bank assigns the Swing Line Commitment in accordance with Section 12.1
hereof.

 

“Swing Line Loan” is defined in Section 2.22(a).

 

“Swing Line Note” is defined in Section 2.22(a).

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Third Party LC” means a Letter of Credit issued for the account of the Borrower
or a Subsidiary (other than a Facility LC).  A Third Party LC may be either a
Financial LC or a Performance LC.

 

“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Fed. Board through the public information telephone line of the Federal Reserve
Bank of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519)

 

19


 

during the week following such day) or, if such rate is not so reported on such
day or such next preceding Business Day, the average of the secondary market
quotations for three-month certificates of deposit of major money center banks
in New York City received at approximately 10:00 a.m., New York City time, on
such day (or, if such day is not a Business Day, on the next preceding Business
Day) by the Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.

 

“Transferee” is defined in Section 12.4.

 

“Type”, when used in reference to any Loan or Advance, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Advance, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unencumbered Real Estate Inventory” means Real Estate Inventory which is not
subject to or encumbered by any deed of trust, mortgage, judgment lien,
attachment lien or any other Lien (other than (a) liens which have been bonded
over so as to remove such liens as encumbrances against the Real Estate
Inventory, (b) liens for taxes not yet due or which are being contested,
provided that adequate reserves are maintained, (c) mechanic’s liens and similar
liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith and
(d) easements, rights of way, restrictions and other similar encumbrances
incurred during the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the applicable Property or materially interfere with the ordinary
conduct of the business of the Borrower or Guarantor that owns the applicable
Property.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

 

“Unit” means a single-family residential housing unit available for sale.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Unsold” means, with respect to any item of Real Estate Inventory, that such
item of Real Estate Inventory is not Sold.

 

“Unsold Housing Inventory” means, collectively, Unsold Construction in Progress,
Unsold Units and Unsold Model Units.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

 

20



 


1.2           CLASSIFICATION OF LOANS AND ADVANCES.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “REVOLVING
LOAN”) OR BY TYPE (E.G., A “EURODOLLAR LOAN”) OR BY CLASS AND TYPE (E.G., A
“EURODOLLAR REVOLVING LOAN”).  ADVANCES ALSO MAY BE CLASSIFIED AND REFERRED TO
BY CLASS (E.G., A “REVOLVING ADVANCE”) OR BY TYPE (E.G., A “EURODOLLAR ADVANCE”)
OR BY CLASS AND TYPE (E.G., A “EURODOLLAR REVOLVING ADVANCE”).


 


1.3           TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


 


ARTICLE II


 


THE CREDITS


 


2.1           COMMITMENT.  FROM AND INCLUDING THE DATE OF THIS AGREEMENT AND
PRIOR TO THE FACILITY TERMINATION DATE, EACH LENDER SEVERALLY AGREES, ON THE
TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, TO (I) MAKE REVOLVING LOANS TO
THE BORROWER AND (II) PARTICIPATE IN FACILITY LCS ISSUED UPON THE REQUEST OF THE
BORROWER (INCLUDING THE EXISTING LCS) AND IN SWING LINE LOANS, PROVIDED THAT,
AFTER GIVING EFFECT TO THE MAKING OF EACH SUCH REVOLVING LOAN AND EACH SWING
LINE LOAN AND THE ISSUANCE OF EACH SUCH FACILITY LC (INCLUDING THE
PARTICIPATIONS IN THE EXISTING LCS), (A) SUCH LENDER’S REVOLVING CREDIT EXPOSURE
SHALL NOT EXCEED ITS COMMITMENT AND (B) THE AGGREGATE CREDIT EXPOSURE DOES NOT
EXCEED THE AGGREGATE COMMITMENT.  SUBJECT TO THE TERMS OF THIS AGREEMENT, THE
BORROWER MAY BORROW, REPAY AND REBORROW THE LOANS AT ANY TIME PRIOR TO THE
FACILITY TERMINATION DATE.  THE COMMITMENTS TO EXTEND CREDIT HEREUNDER SHALL
EXPIRE ON THE FACILITY TERMINATION DATE.  THE LC ISSUERS WILL ISSUE FACILITY LCS
HEREUNDER ON THE TERMS AND CONDITIONS SET FORTH IN SECTION 2.19.


 


2.2           REQUIRED PAYMENTS; TERMINATION.  THE AGGREGATE CREDIT EXPOSURE AND
ALL OTHER UNPAID OBLIGATIONS SHALL BE PAID IN FULL BY THE BORROWER ON THE
FACILITY TERMINATION DATE.


 


2.3           RATABLE REVOLVING LOANS.  EACH ADVANCE HEREUNDER SHALL CONSIST OF
REVOLVING LOANS MADE FROM THE SEVERAL LENDERS RATABLY IN PROPORTION TO THE RATIO
THAT THEIR RESPECTIVE COMMITMENTS BEAR TO THE AGGREGATE COMMITMENT.

 

21



 


2.4           TYPES OF ADVANCES.  THE ADVANCES MAY BE ABR ADVANCES OR EURODOLLAR
ADVANCES, OR A COMBINATION THEREOF, SELECTED BY THE BORROWER IN ACCORDANCE WITH
SECTIONS 2.8 AND 2.9.


 


2.5           COMMITMENT FEE; REDUCTIONS AND INCREASES IN AGGREGATE COMMITMENT.


 


2.5.1        COMMITMENT FEE.  THE BORROWER AGREES TO PAY TO THE AGENT FOR THE
ACCOUNT OF EACH LENDER A COMMITMENT FEE (THE “COMMITMENT FEE”) AT A PER ANNUM
RATE EQUAL TO THE APPLICABLE FEE RATE ON THE DAILY UNUSED PORTION OF SUCH
LENDER’S COMMITMENT FROM THE DATE HEREOF TO AND INCLUDING THE FACILITY
TERMINATION DATE, PAYABLE IN ARREARS ON EACH QUARTERLY PAYMENT DATE HEREAFTER
AND ON THE FACILITY TERMINATION DATE.  FOR PURPOSES OF DETERMINING THE
COMMITMENT FEE PAYABLE TO THE SWING LINE LENDER, ITS SWING LINE LOANS SHALL BE
TREATED AS USAGE OF ITS COMMITMENT.


 


2.5.2        REDUCTION IN AGGREGATE COMMITMENT.  THE BORROWER MAY PERMANENTLY
REDUCE THE AGGREGATE COMMITMENT IN WHOLE, OR IN PART RATABLY AMONG THE LENDERS
IN THE MINIMUM AMOUNT OF $10,000,000 (AND IN MULTIPLES OF $1,000,000 IN EXCESS
THEREOF), UPON AT LEAST FIVE BUSINESS DAYS’ WRITTEN NOTICE TO THE AGENT, WHICH
NOTICE SHALL SPECIFY THE AMOUNT OF ANY SUCH REDUCTION, PROVIDED, HOWEVER, THAT
THE AMOUNT OF THE AGGREGATE COMMITMENT MAY NOT BE REDUCED BELOW THE AGGREGATE
CREDIT EXPOSURE.  ALL ACCRUED COMMITMENT FEES AND LC FEES SHALL BE PAYABLE ON
THE EFFECTIVE DATE OF ANY TERMINATION OF THE OBLIGATIONS OF THE LENDERS TO MAKE
CREDIT EXTENSIONS HEREUNDER.


 


2.5.3        INCREASES IN AGGREGATE COMMITMENT.


 

(I)            SUBJECT TO THE PROVISIONS OF THIS SECTION 2.5.3, THE BORROWER
MAY, AT ANY TIME AND FROM TIME TO TIME, MAKE A REQUEST (A “FACILITY INCREASE
REQUEST”), BY NOTICE TO THE AGENT, FOR THE AGENT’S APPROVAL OF AN INCREASE OF
THE AGGREGATE COMMITMENT WITHIN THE LIMITATIONS HEREINAFTER SET FORTH, WHICH
FACILITY INCREASE REQUEST SHALL SET FORTH THE AMOUNT OF SUCH REQUESTED
INCREASE.  WITHIN TWENTY (20) DAYS OF SUCH FACILITY INCREASE REQUEST, AGENT
SHALL ADVISE BORROWER OF ITS APPROVAL OR DISAPPROVAL THEREOF; FAILURE TO SO
ADVISE BORROWER SHALL CONSTITUTE DISAPPROVAL.  UPON APPROVAL OF THE AGENT, THE
AGGREGATE COMMITMENT MAY BE SO INCREASED EITHER BY HAVING ONE OR MORE FINANCIAL
INSTITUTIONS (OTHER THAN THE LENDERS THEN HOLDING A COMMITMENT HEREUNDER)
APPROVED IN WRITING BY THE BORROWER AND THE AGENT (EACH, A “NEW LENDER”) BECOME
LENDERS HEREUNDER AND/OR BY HAVING ANY ONE OR MORE OF LENDERS THEN HOLDING A
COMMITMENT HEREUNDER (AT THEIR RESPECTIVE ELECTION IN THEIR SOLE DISCRETION)
THAT HAVE BEEN APPROVED IN WRITING BY THE BORROWER AND THE AGENT INCREASE THE
AMOUNT OF THEIR COMMITMENTS (ANY SUCH LENDER THAT ELECTS TO INCREASE ITS
COMMITMENT AND ANY NEW LENDER BEING HEREINAFTER REFERRED TO AS AN “ADDITIONAL
LENDER”), PROVIDED THAT (A) ON THE APPLICABLE INCREASE DATE, (1) NO DEFAULT OR
UNMATURED DEFAULT SHALL THEN EXIST NOR WOULD OCCUR IMMEDIATELY AFTER GIVING
EFFECT TO SUCH INCREASE AND (2) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
ARTICLE V AND IN THE GUARANTY ARE TRUE AND CORRECT EXCEPT TO THE EXTENT ANY SUCH
REPRESENTATION OR

 

22


 

WARRANTY IS STATED TO RELATE SOLELY TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATION OR WARRANTY SHALL HAVE BEEN TRUE AND CORRECT ON AND AS OF SUCH
EARLIER DATE, (B) UNLESS OTHERWISE AGREED BY THE BORROWER AND THE AGENT, THE
COMMITMENT OF ANY NEW LENDER SHALL NOT BE LESS THAN $5,000,000 (AND, IF IN
EXCESS THEREOF, IN INTEGRAL MULTIPLES OF $1,000,000), (C) UNLESS OTHERWISE
AGREED BY THE BORROWER AND THE AGENT, THE INCREASE IN THE COMMITMENT OF ANY
LENDER SHALL BE NOT LESS THAN $5,000,000 (AND, IF IN EXCESS THEREOF, IN INTEGRAL
MULTIPLES OF $1,000,000); (D) AFTER GIVING EFFECT TO SUCH INCREASE, THE
AGGREGATE COMMITMENT SHALL NOT EXCEED $1,500,000,000; (E) THE BORROWER AND EACH
ADDITIONAL LENDER SHALL HAVE EXECUTED AND DELIVERED A COMMITMENT AND ACCEPTANCE
(THE “COMMITMENT AND ACCEPTANCE”) SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO,
AND THE AGENT SHALL HAVE ACCEPTED AND EXECUTED THE SAME; (F) THE BORROWER SHALL
HAVE EXECUTED AND DELIVERED TO THE AGENT A NOTE PAYABLE TO THE ORDER OF EACH
ADDITIONAL LENDER THAT REQUESTS A NOTE, EACH SUCH NOTE TO BE IN THE AMOUNT OF
SUCH ADDITIONAL LENDER’S COMMITMENT OR INCREASED COMMITMENT (AS APPLICABLE);
(G) THE BORROWER SHALL HAVE DELIVERED TO THE AGENT OPINIONS OF COUNSEL
(SUBSTANTIALLY SIMILAR TO THE FORMS OF OPINION REFERRED TO IN SECTION 4.1(V),
MODIFIED TO APPLY TO THE INCREASE IN THE AGGREGATE COMMITMENT AND EACH NOTE AND
COMMITMENT AND ACCEPTANCE EXECUTED AND DELIVERED IN CONNECTION THEREWITH);
(H) EACH OF THE GUARANTORS SHALL HAVE CONSENTED IN WRITING TO THE NEW
COMMITMENTS OR INCREASES IN COMMITMENTS (AS APPLICABLE) AND SHALL HAVE AGREED
THAT ITS GUARANTY CONTINUES IN FULL FORCE AND EFFECT; AND (I) THE BORROWER AND
EACH ADDITIONAL LENDER SHALL OTHERWISE HAVE EXECUTED AND DELIVERED SUCH OTHER
INSTRUMENTS AND DOCUMENTS AS THE AGENT SHALL HAVE REASONABLY REQUESTED IN
CONNECTION WITH SUCH NEW COMMITMENT OR INCREASE IN THE COMMITMENT (AS
APPLICABLE).  THE FORM AND SUBSTANCE OF THE DOCUMENTS REQUIRED UNDER CLAUSES
(E) THROUGH (I) ABOVE SHALL BE FULLY ACCEPTABLE TO THE AGENT.  THE AGENT SHALL
PROMPTLY PROVIDE WRITTEN NOTICE TO THE LENDERS FOLLOWING ANY SUCH INCREASE IN
THE AGGREGATE COMMITMENT.

 

(ii)           On the effective date of any increase in the Aggregate Commitment
pursuant to the provisions hereof (“Increase Date”), which Increase Date shall
be mutually agreed upon by Borrower, each Additional Lender and the Agent, each
Additional Lender shall make a payment to the Agent in an amount sufficient,
upon the application of such payments by all Additional Lenders to the reduction
of the outstanding ABR Advances held by the Lenders, to cause the principal
amount outstanding under the ABR Loans made by all Lenders (including any
Additional Lender) to be in the proportion of their respective Commitments (as
of such Increase Date).  The Borrower hereby irrevocably authorizes each
Additional Lender to fund to the Agent the payment required to be made pursuant
to the immediately preceding sentence for application to the reduction of the
outstanding ABR Loans held by each Lender, and each such payment shall
constitute an ABR Loan hereunder.  Such Additional Lender shall not participate
in any Eurodollar Advance outstanding on the Increase Date,

 

23


 

but, if the Borrower shall at any time on or after such Increase Date convert or
continue any Eurodollar Advance outstanding on such Increase Date, the Borrower
shall be deemed to repay such Eurodollar Advance on the date of the conversion
or continuation thereof and then to reborrow as a Eurodollar Advance a like
amount on such date so that each Additional Lender shall make a Eurodollar Loan
on such date in its Pro Rata Share of such Eurodollar Advance.  Each Additional
Lender shall also make a Revolving Loan in the amount of its Pro Rata Share of
all Advances made on or after such Increase Date and shall otherwise have all of
the rights and obligations of a Lender hereunder on and after such Increase
Date.  Notwithstanding the foregoing, upon the occurrence of a Default prior to
the date on which an Additional Lender is holding Revolving Loans equal to its
Pro Rata Share of all Advances hereunder, such Additional Lender shall, upon
notice from the Agent, on or after the date on which the Obligations are
accelerated or become due following such Default, pay to the Agent (for the
account of the other Lenders, to which the Agent shall pay their Pro Rata Shares
upon receipt) a sum equal to such Additional Lender’s Pro Rata Share of each
Advance then outstanding with respect to which such Additional Lender does not
then hold a Revolving Loan equal to its Pro Rata Share thereof.

 

(iii)          On the Increase Date and the making of the Loans by an Additional
Lender in accordance with the provisions of the first sentence of
Section 2.5.3(ii), such Additional Lender shall also be deemed to have
irrevocably and unconditionally purchased and received, without recourse or
warranty, from the Lenders party to this Agreement immediately prior to the
Increase Date, an undivided interest and participation in any Facility LC then
outstanding, ratably, such that all Lenders (including each Additional Lender)
hold participation interests in each such Facility LC in the proportion of their
respective Commitments (as so increased).

 

(iv)          Nothing contained herein shall constitute, or otherwise be deemed
to be, a commitment or agreement on the part of any Lender to increase its
Commitment hereunder at any time or a commitment or agreement on the part of the
Borrower or the Agent to give or grant any Lender the right to increase its
Commitment hereunder at any time.

 


2.6           MINIMUM AMOUNT OF EACH ADVANCE.  EACH ADVANCE SHALL BE IN THE
MINIMUM AMOUNT OF $5,000,000 (AND IN MULTIPLES OF $500,000 IN EXCESS THEREOF),
PROVIDED, HOWEVER, THAT ANY ABR ADVANCE MAY BE IN THE AMOUNT OF THE UNUSED
AGGREGATE COMMITMENT.


 


2.7           OPTIONAL PRINCIPAL PAYMENTS.  THE BORROWER MAY FROM TIME TO TIME
PAY, WITHOUT PENALTY OR PREMIUM, ALL OUTSTANDING ABR ADVANCES, OR, IN A MINIMUM
AGGREGATE AMOUNT OF $5,000,000 OR ANY INTEGRAL MULTIPLE OF $500,000 IN EXCESS
THEREOF, ANY PORTION OF THE OUTSTANDING ABR ADVANCES UPON PRIOR NOTICE TO THE
AGENT NOT LATER THAN NOON (CENTRAL TIME) ON THE DAY OF PREPAYMENT.  THE BORROWER
MAY FROM TIME TO TIME PAY, SUBJECT TO THE PAYMENT OF ANY FUNDING INDEMNIFICATION
AMOUNTS REQUIRED BY SECTION 3.4 BUT WITHOUT PENALTY OR PREMIUM, ALL OUTSTANDING

 

24


 


EURODOLLAR ADVANCES, OR, IN A MINIMUM AGGREGATE AMOUNT OF $5,000,000 OR ANY
INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF, ANY PORTION OF THE OUTSTANDING
EURODOLLAR ADVANCES UPON NOT LESS THAN FIVE (5) BUSINESS DAYS’ PRIOR NOTICE TO
THE AGENT.


 


2.8           METHOD OF SELECTING TYPES AND INTEREST PERIODS FOR NEW ADVANCES. 
THE BORROWER SHALL SELECT THE TYPE OF ADVANCE AND, IN THE CASE OF EACH
EURODOLLAR ADVANCE, THE INTEREST PERIOD APPLICABLE THERETO FROM TIME TO TIME. 
THE BORROWER SHALL GIVE THE AGENT IRREVOCABLE NOTICE (A “BORROWING NOTICE”) FROM
AN AUTHORIZED PERSON NOT LATER THAN NOON (CENTRAL TIME) ON THE BORROWING DATE OF
EACH ABR ADVANCE AND NOON (CENTRAL TIME) THREE BUSINESS DAYS BEFORE THE
BORROWING DATE FOR EACH EURODOLLAR ADVANCE, SPECIFYING:


 

(I)            THE BORROWING DATE, WHICH SHALL BE A BUSINESS DAY, OF SUCH
ADVANCE,

 

(II)           THE AGGREGATE AMOUNT OF SUCH ADVANCE,

 

(III)          THE TYPE OF ADVANCE SELECTED, AND

 

(IV)          IN THE CASE OF EACH EURODOLLAR ADVANCE, THE INTEREST PERIOD
APPLICABLE THERETO.

 

Not later than 2:00 p.m. (Central time) on each Borrowing Date, each Lender
shall make available its Revolving Loan or Revolving Loans in funds immediately
available in Houston, Texas to the Agent at its address specified pursuant to
Article XIII (or otherwise provided by the Agent to the Lenders).  The Agent
will make the funds so received from the Lenders available to the Borrower at
the Agent’s aforesaid address.

 


2.9           CONVERSION AND CONTINUATION OF OUTSTANDING ADVANCES.  ABR ADVANCES
SHALL CONTINUE AS ABR ADVANCES UNLESS AND UNTIL SUCH ABR ADVANCES ARE CONVERTED
INTO EURODOLLAR ADVANCES PURSUANT TO THIS SECTION 2.9 OR ARE REPAID IN
ACCORDANCE WITH SECTION 2.7.  EACH EURODOLLAR ADVANCE SHALL CONTINUE AS A
EURODOLLAR ADVANCE UNTIL THE END OF THE THEN APPLICABLE INTEREST PERIOD
THEREFOR, AT WHICH TIME SUCH EURODOLLAR ADVANCE SHALL BE AUTOMATICALLY CONVERTED
INTO AN ABR ADVANCE UNLESS (X) SUCH EURODOLLAR ADVANCE IS OR WAS REPAID IN
ACCORDANCE WITH SECTION 2.7 OR (Y) THE BORROWER SHALL HAVE GIVEN THE AGENT A
CONVERSION/CONTINUATION NOTICE (AS DEFINED BELOW) REQUESTING THAT, AT THE END OF
SUCH INTEREST PERIOD, SUCH EURODOLLAR ADVANCE CONTINUE AS A EURODOLLAR ADVANCE
FOR THE SAME OR ANOTHER INTEREST PERIOD.  SUBJECT TO THE LIMITATIONS SET FORTH
IN SECTION 2.6, THE BORROWER MAY ELECT FROM TIME TO TIME TO CONVERT ALL OR ANY
PART OF AN ABR ADVANCE INTO A EURODOLLAR ADVANCE.  THE BORROWER SHALL GIVE THE
AGENT IRREVOCABLE NOTICE (A “CONVERSION/CONTINUATION NOTICE”) FROM AN AUTHORIZED
PERSON OF EACH CONVERSION OF AN ABR RATE ADVANCE INTO A EURODOLLAR ADVANCE OR
CONTINUATION OF A EURODOLLAR ADVANCE NOT LATER THAN NOON (CENTRAL TIME) AT LEAST
THREE BUSINESS DAYS PRIOR TO THE DATE OF THE REQUESTED CONVERSION OR
CONTINUATION, SPECIFYING:


 

(I)            THE REQUESTED DATE, WHICH SHALL BE A BUSINESS DAY, OF SUCH
CONVERSION OR CONTINUATION,

 

(II)           THE AGGREGATE AMOUNT AND TYPE OF THE ADVANCE WHICH IS TO BE
CONVERTED OR CONTINUED, AND

 

25


 

(III)          THE AMOUNT OF SUCH ADVANCE WHICH IS TO BE CONVERTED INTO OR
CONTINUED AS A EURODOLLAR ADVANCE AND THE DURATION OF THE INTEREST PERIOD
APPLICABLE THERETO.

 


2.10         CHANGES IN INTEREST RATE, ETC.  EACH ABR ADVANCE SHALL BEAR
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH ADVANCE IS MADE OR IS AUTOMATICALLY CONVERTED FROM A
EURODOLLAR ADVANCE INTO AN ABR ADVANCE PURSUANT TO SECTION 2.9, TO BUT EXCLUDING
THE DATE IT IS PAID OR IS CONVERTED INTO A EURODOLLAR ADVANCE PURSUANT TO
SECTION 2.9 HEREOF, AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE RATE FOR
SUCH DAY.  EACH SWING LINE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH SWING LINE LOAN IS
MADE, TO BUT EXCLUDING THE DATE IT IS PAID, AT A RATE PER ANNUM EQUAL TO THE
ALTERNATE BASE RATE FOR SUCH DAY.  CHANGES IN THE RATE OF INTEREST ON THAT
PORTION OF ANY ADVANCE MAINTAINED AS AN ABR ADVANCE AND ON ANY SWING LINE LOAN
WILL TAKE EFFECT SIMULTANEOUSLY WITH EACH CHANGE IN THE ALTERNATE BASE RATE. 
EACH EURODOLLAR ADVANCE SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FROM AND INCLUDING THE FIRST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO TO (BUT NOT INCLUDING) THE LAST DAY OF SUCH INTEREST PERIOD AT A RATE
PER ANNUM EQUAL TO BE ADJUSTED LIBO RATE PLUS THE APPLICABLE MARGIN, AS
DETERMINED BY THE AGENT AS APPLICABLE TO SUCH EURODOLLAR ADVANCE BASED UPON THE
BORROWER’S SELECTIONS UNDER SECTIONS 2.8 AND 2.9 AND OTHERWISE IN ACCORDANCE
WITH THE TERMS HEREOF.  NO INTEREST PERIOD MAY END AFTER THE FACILITY
TERMINATION DATE.


 


2.11         RATES APPLICABLE AFTER DEFAULT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN SECTION 2.8, 2.9 OR 2.10, DURING THE CONTINUANCE OF A
DEFAULT OR UNMATURED DEFAULT THE REQUIRED LENDERS MAY, AT THEIR OPTION, BY
NOTICE TO THE BORROWER (WHICH NOTICE MAY BE REVOKED AT THE OPTION OF THE
REQUIRED LENDERS NOTWITHSTANDING ANY PROVISION OF SECTION 8.2 REQUIRING
UNANIMOUS CONSENT OF THE LENDERS TO CHANGES IN INTEREST RATES), DECLARE THAT NO
ADVANCE MAY BE MADE AS, CONVERTED INTO OR CONTINUED AS A EURODOLLAR ADVANCE. 
DURING THE CONTINUANCE OF A DEFAULT THE REQUIRED LENDERS MAY, AT THEIR OPTION,
BY NOTICE TO THE BORROWER (WHICH NOTICE MAY BE REVOKED AT THE OPTION OF THE
REQUIRED LENDERS NOTWITHSTANDING ANY PROVISION OF SECTION 8.2 REQUIRING
UNANIMOUS CONSENT OF THE LENDERS TO CHANGES IN INTEREST RATES), DECLARE THAT
(I) EACH EURODOLLAR ADVANCE SHALL BEAR INTEREST FOR THE REMAINDER OF THE
APPLICABLE INTEREST PERIOD AT THE RATE OTHERWISE APPLICABLE TO SUCH INTEREST
PERIOD PLUS 2% PER ANNUM, AND (II) EACH ABR ADVANCE AND SWING LINE LOAN SHALL
BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE RATE IN EFFECT
FROM TIME TO TIME PLUS 2% PER ANNUM, AND (III) THE LC FEE SHALL BE INCREASED BY
2% PER ANNUM, PROVIDED THAT, DURING THE CONTINUANCE OF A DEFAULT UNDER
SECTION 7.6 OR 7.7, THE INTEREST RATES SET FORTH IN CLAUSES (I) AND (II) ABOVE
AND THE INCREASE IN THE LC FEE SET FORTH IN CLAUSE (III) ABOVE SHALL BE
APPLICABLE TO ALL CREDIT EXTENSIONS WITHOUT ANY ELECTION OR ACTION ON THE PART
OF THE AGENT OR ANY LENDER.


 


2.12         METHOD OF PAYMENT.  ALL PAYMENTS OF THE OBLIGATIONS HEREUNDER SHALL
BE MADE, WITHOUT SETOFF, DEDUCTION, OR COUNTERCLAIM, IN IMMEDIATELY AVAILABLE
FUNDS TO THE AGENT AT THE AGENT’S ADDRESS SPECIFIED PURSUANT TO ARTICLE XIII, OR
AT ANY OTHER LENDING INSTALLATION OF THE AGENT SPECIFIED IN WRITING BY THE AGENT
TO THE BORROWER, BY 2:00 P.M. (CENTRAL TIME) ON THE DATE WHEN DUE AND SHALL BE
APPLIED RATABLY BY THE AGENT AMONG THE LENDERS.  EACH PAYMENT DELIVERED TO THE
AGENT FOR THE ACCOUNT OF ANY LENDER SHALL (EXCEPT IN THE CASE OF REIMBURSEMENT
OBLIGATIONS FOR WHICH AN LC ISSUER HAS NOT BEEN FULLY INDEMNIFIED BY THE
LENDERS, OR AS OTHERWISE SPECIFICALLY REQUIRED HEREUNDER) BE APPLIED RATABLY BY
THE AGENT AMONG THE LENDERS. 

 

26


 


EACH PAYMENT DELIVERED TO THE AGENT FOR THE ACCOUNT OF ANY LENDER SHALL BE
DELIVERED PROMPTLY BY THE AGENT TO SUCH LENDER IN THE SAME TYPE OF FUNDS THAT
THE AGENT RECEIVED AT ITS ADDRESS SPECIFIED PURSUANT TO ARTICLE XIII OR AT ANY
LENDING INSTALLATION SPECIFIED IN A NOTICE RECEIVED BY THE AGENT FROM SUCH
LENDER.  IF THE AGENT RECEIVES, FOR THE ACCOUNT OF A LENDER, A PAYMENT FROM THE
BORROWER AND FAILS TO REMIT SUCH PAYMENT TO SUCH LENDER ON THE BUSINESS DAY SUCH
PAYMENT IS RECEIVED (IF RECEIVED BY 2:00 P.M. ( CENTRAL TIME) BY THE AGENT) OR
ON THE NEXT BUSINESS DAY (IF RECEIVED AFTER 2:00 P.M. (CENTRAL TIME) BY THE
AGENT), THE AGENT SHALL PAY TO SUCH LENDER INTEREST ON SUCH PAYMENT AT A RATE
PER ANNUM EQUAL TO THE FEDERAL FUNDS EFFECTIVE RATE FOR EACH OF THE FIRST THREE
DAYS FOR WHICH SUCH PAYMENT IS SO DELAYED AND THEREAFTER AT THE RATE APPLICABLE
TO THE RELEVANT LOAN.  THE AGENT IS HEREBY AUTHORIZED TO CHARGE THE ACCOUNT OF
THE BORROWER MAINTAINED WITH JPMORGAN CHASE BANK FOR EACH PAYMENT OF PRINCIPAL,
INTEREST, REIMBURSEMENT OBLIGATIONS AND FEES THAT THE BORROWER IS OBLIGATED TO
PAY AS SUCH PAYMENT BECOMES DUE HEREUNDER.  EACH REFERENCE TO THE AGENT IN THIS
SECTION 2.12 SHALL ALSO BE DEEMED TO REFER, AND SHALL APPLY EQUALLY, TO THE LC
ISSUERS, IN THE CASE OF PAYMENTS REQUIRED TO BE MADE BY THE BORROWER TO THE LC
ISSUERS PURSUANT TO SECTION 2.19.7.


 


2.13         NOTELESS AGREEMENT; EVIDENCE OF INDEBTEDNESS.  (I)  EACH LENDER
SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS
EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING FROM EACH
LOAN MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL
AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


 

(I)            THE AGENT SHALL ALSO MAINTAIN ACCOUNTS IN WHICH IT WILL RECORD
(A) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE THEREOF AND THE INTEREST
PERIOD WITH RESPECT THERETO AND THE AMOUNT OF EACH SWING LINE LOAN MADE
HEREUNDER, (B) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO
BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER AND THE SWING LINE
LENDER HEREUNDER, (C) THE ORIGINAL STATED AMOUNT OF EACH FACILITY LC AND THE
AMOUNT OF LC EXPOSURE AT ANY TIME AND (D) THE AMOUNT OF ANY SUM RECEIVED BY THE
AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE THEREOF AND THE AMOUNT
THEREOF PAID TO THE SWING LINE LENDER.

 

(II)           THE ENTRIES MAINTAINED IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPHS (I) AND (II) ABOVE SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE
OF THE AGENT OR ANY LENDER (OR THE SWING LINE LENDER) TO MAINTAIN SUCH ACCOUNTS
OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY THE OBLIGATIONS IN ACCORDANCE WITH THEIR TERMS.

 

(III)          ANY LENDER MAY REQUEST THAT ITS LOANS BE EVIDENCED BY A
PROMISSORY NOTE IN SUBSTANTIALLY THE FORM OF EXHIBIT D (A “NOTE”).  IN SUCH
EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH LENDER SUCH NOTE
PAYABLE TO THE ORDER OF SUCH LENDER.  THEREAFTER, THE LOANS EVIDENCED BY SUCH
NOTE AND INTEREST THEREON SHALL AT ALL TIMES (PRIOR TO ANY ASSIGNMENT PURSUANT
TO SECTION 12.1) BE REPRESENTED BY ONE OR MORE NOTES PAYABLE TO THE ORDER OF THE
PAYEE NAMED THEREIN, EXCEPT TO THE EXTENT THAT ANY SUCH LENDER SUBSEQUENTLY
RETURNS ANY SUCH NOTE FOR CANCELLATION AND REQUESTS THAT SUCH LOANS ONCE AGAIN
BE EVIDENCED AS DESCRIBED IN PARAGRAPHS (I) AND (II) ABOVE.

 

27


 


2.14         TELEPHONIC AND FACSIMILE NOTICES.  THE BORROWER HEREBY AUTHORIZES
THE LENDERS AND THE AGENT AND THE SWING LINE LENDER TO EXTEND, CONVERT OR
CONTINUE ADVANCES AND SWING LINE LOANS, EFFECT SELECTIONS OF TYPES OF ADVANCES
AND TO TRANSFER FUNDS BASED ON TELEPHONIC OR FACSIMILE NOTICES MADE BY ANY
PERSON OR PERSONS THE AGENT OR ANY LENDER IN GOOD FAITH BELIEVES TO BE ACTING ON
BEHALF OF THE BORROWER, IT BEING UNDERSTOOD THAT THE FOREGOING AUTHORIZATION IS
SPECIFICALLY INTENDED TO ALLOW BORROWING NOTICES AND CONVERSION/CONTINUATION
NOTICES TO BE GIVEN TELEPHONICALLY OR BY FACSIMILE.  THE BORROWER AGREES TO
DELIVER PROMPTLY TO THE AGENT A WRITTEN CONFIRMATION, IF SUCH CONFIRMATION IS
REQUESTED BY THE AGENT OR ANY LENDER OR SWING LINE LENDER, OF EACH TELEPHONIC
NOTICE SIGNED BY AN AUTHORIZED PERSON.  IF THE WRITTEN CONFIRMATION DIFFERS IN
ANY MATERIAL RESPECT FROM THE ACTION TAKEN BY THE AGENT AND THE LENDERS OR SWING
LINE LENDER, THE RECORDS OF THE AGENT AND THE LENDERS OR SWING LINE LENDER SHALL
GOVERN ABSENT MANIFEST ERROR.


 


2.15         INTEREST PAYMENT DATES; INTEREST AND FEE BASIS.  INTEREST ACCRUED
ON EACH ABR ADVANCE SHALL BE PAYABLE ON EACH PAYMENT DATE, COMMENCING WITH THE
FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF, ON ANY DATE ON WHICH THE ABR
ADVANCE IS PREPAID, WHETHER DUE TO ACCELERATION OR OTHERWISE, AND ON THE
FACILITY TERMINATION DATE.  INTEREST ACCRUED ON THAT PORTION OF THE OUTSTANDING
PRINCIPAL AMOUNT OF ANY ABR ADVANCE CONVERTED INTO A EURODOLLAR ADVANCE ON A DAY
OTHER THAN A PAYMENT DATE SHALL BE PAYABLE ON THE PAYMENT DATE FOLLOWING THE
DATE OF SUCH CONVERSION.  INTEREST ACCRUED ON EACH EURODOLLAR ADVANCE SHALL BE
PAYABLE ON THE LAST DAY OF ITS APPLICABLE INTEREST PERIOD, ON ANY DATE ON WHICH
THE EURODOLLAR ADVANCE IS PREPAID, WHETHER BY ACCELERATION OR OTHERWISE, AND AT
MATURITY.  INTEREST ACCRUED ON EACH EURODOLLAR ADVANCE HAVING AN INTEREST PERIOD
LONGER THAN THREE MONTHS SHALL ALSO BE PAYABLE ON THE LAST DAY OF EACH
THREE-MONTH INTERVAL DURING SUCH INTEREST PERIOD.  COMMITMENT FEES AND LC FEES
AND INTEREST ON EURODOLLAR LOANS SHALL BE CALCULATED FOR ACTUAL DAYS ELAPSED ON
THE BASIS OF A 360-DAY YEAR; INTEREST ON ABR LOANS AND SWING LINE LOANS SHALL BE
CALCULATED FOR ACTUAL DAYS ELAPSED ON THE BASIS OF A 365-DAY (OR, IF APPLICABLE,
366-DAY) YEAR.  INTEREST SHALL BE PAYABLE FOR THE DAY AN ADVANCE IS MADE BUT NOT
FOR THE DAY OF ANY PAYMENT ON THE AMOUNT PAID IF PAYMENT IS RECEIVED PRIOR TO
2:00 P.M. (CENTRAL TIME) IN ACCORDANCE WITH SECTION 2.12.  IF ANY PAYMENT OF
PRINCIPAL OF OR INTEREST ON AN ADVANCE OR SWING LINE LOAN SHALL BECOME DUE ON A
DAY WHICH IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY AND, IN THE CASE OF A PRINCIPAL PAYMENT, SUCH EXTENSION
OF TIME SHALL BE INCLUDED IN COMPUTING INTEREST IN CONNECTION WITH SUCH PAYMENT.


 


2.16         NOTIFICATION OF ADVANCES, INTEREST RATES, PREPAYMENTS AND
COMMITMENT REDUCTIONS.  PROMPTLY AFTER RECEIPT THEREOF, THE AGENT WILL NOTIFY
EACH LENDER OF THE CONTENTS OF EACH AGGREGATE COMMITMENT REDUCTION NOTICE,
BORROWING NOTICE, CONVERSION/CONTINUATION NOTICE, AND REPAYMENT NOTICE RECEIVED
BY IT HEREUNDER.  PROMPTLY AFTER NOTICE FROM AN LC ISSUER OF THE ISSUANCE OR
MODIFICATION OF A FACILITY LC, THE AGENT WILL NOTIFY EACH LENDER OF THE ISSUANCE
OR MODIFICATION OF SUCH FACILITY LC.  THE AGENT WILL NOTIFY EACH LENDER OF THE
INTEREST RATE APPLICABLE TO EACH EURODOLLAR ADVANCE PROMPTLY UPON DETERMINATION
OF SUCH INTEREST RATE AND WILL GIVE EACH LENDER PROMPT NOTICE OF EACH CHANGE IN
THE ALTERNATE BASE RATE.


 


2.17         LENDING INSTALLATIONS.  EACH LENDER MAY BOOK ITS REVOLVING LOANS
AND ITS PARTICIPATION IN ANY FACILITY LC, THE SWING LINE LENDER MAY BOOK THE
SWING LINE LOANS AND EACH LC ISSUER MAY BOOK THE FACILITY LCS AT ANY LENDING
INSTALLATION SELECTED BY SUCH LENDER, SWING LINE LENDER OR LC ISSUER, AS THE
CASE MAY BE, AND MAY CHANGE ITS LENDING INSTALLATION

 

28



 


FROM TIME TO TIME.  ALL TERMS OF THIS AGREEMENT SHALL APPLY TO ANY SUCH LENDING
INSTALLATION AND THE LOANS, SWING LINE LOANS, FACILITY LCS, PARTICIPATIONS IN
FACILITY LCS AND ANY NOTES AND THE SWING LINE NOTE ISSUED HEREUNDER SHALL BE
DEEMED HELD BY EACH LENDER, SWING LINE LENDER OR LC ISSUER, AS THE CASE MAY BE,
FOR THE BENEFIT OF ANY SUCH LENDING INSTALLATION.  EACH LENDER, SWING LINE
LENDER AND LC ISSUER MAY, BY WRITTEN NOTICE TO THE AGENT AND THE BORROWER IN
ACCORDANCE WITH ARTICLE XIII, DESIGNATE REPLACEMENT OR ADDITIONAL LENDING
INSTALLATIONS THROUGH WHICH REVOLVING LOANS AND SWING LINE LOANS WILL BE MADE BY
IT OR FACILITY LCS WILL BE ISSUED BY IT AND FOR WHOSE ACCOUNT LOAN PAYMENTS OR
PAYMENTS WITH RESPECT TO FACILITY LCS ARE TO BE MADE.


 


2.18         NON-RECEIPT OF FUNDS BY THE AGENT.  UNLESS THE BORROWER OR A
LENDER, AS THE CASE MAY BE, NOTIFIES THE AGENT (I) IN THE CASE OF THE BORROWER,
PRIOR TO THE DATE ON WHICH IT IS SCHEDULED TO MAKE A PAYMENT OF PRINCIPAL,
INTEREST OR FEES TO THE AGENT FOR THE ACCOUNT OF THE LENDERS OR (II) IN THE CASE
OF A LENDER, PRIOR TO THE DATE ON WHICH IT IS SCHEDULED TO MAKE A EURODOLLAR
LOAN OR 30 MINUTES PRIOR TO THE TIME AT WHICH IT IS SCHEDULED TO MAKE AN ABR
LOAN, THAT IT DOES NOT INTEND TO MAKE SUCH PAYMENT, THE AGENT MAY ASSUME THAT
SUCH PAYMENT HAS BEEN MADE.  THE AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE
THE AMOUNT OF SUCH PAYMENT AVAILABLE TO THE INTENDED RECIPIENT IN RELIANCE UPON
SUCH ASSUMPTION.  IF SUCH LENDER OR THE BORROWER, AS THE CASE MAY BE, HAS NOT IN
FACT MADE SUCH PAYMENT TO THE AGENT, THE RECIPIENT OF SUCH PAYMENT SHALL, ON
DEMAND BY THE AGENT, REPAY TO THE AGENT THE AMOUNT SO MADE AVAILABLE TOGETHER
WITH INTEREST THEREON IN RESPECT OF EACH DAY DURING THE PERIOD COMMENCING ON THE
DATE SUCH AMOUNT WAS SO MADE AVAILABLE BY THE AGENT UNTIL THE DATE THE AGENT
RECOVERS SUCH AMOUNT AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE OF PAYMENT BY
A LENDER, THE FEDERAL FUNDS EFFECTIVE RATE FOR SUCH DAY FOR THE FIRST THREE DAYS
AND, THEREAFTER, THE INTEREST RATE APPLICABLE TO THE RELEVANT LOAN OR (Y) IN THE
CASE OF PAYMENT BY THE BORROWER, THE INTEREST RATE APPLICABLE TO THE RELEVANT
LOAN.


 


2.19         FACILITY LCS.


 


2.19.1      ISSUANCE.  EACH LC ISSUER HEREBY AGREES, ON THE TERMS AND CONDITIONS
SET FORTH IN THIS AGREEMENT, TO ISSUE STANDBY LETTERS OF CREDIT (EACH SUCH
LETTER OF CREDIT AND EACH EXISTING LC, A “FACILITY LC”) AND TO RENEW, EXTEND,
INCREASE, DECREASE OR OTHERWISE MODIFY EACH FACILITY LC (“MODIFY,” AND EACH SUCH
ACTION A “MODIFICATION”), FROM TIME TO TIME FROM AND INCLUDING THE DATE OF THIS
AGREEMENT AND PRIOR TO THE FACILITY TERMINATION DATE UPON THE REQUEST OF THE
BORROWER; PROVIDED THAT IMMEDIATELY AFTER EACH SUCH FACILITY LC IS ISSUED OR
MODIFIED, (I) THE AGGREGATE AMOUNT OF THE LC EXPOSURE SHALL NOT EXCEED
$600,000,000, (II) THE AGGREGATE CREDIT EXPOSURE SHALL NOT EXCEED THE AGGREGATE
COMMITMENT AND (III) IF THE FACILITY TERMINATION DATE SHALL HAVE BEEN EXTENDED
PURSUANT TO SECTION 2.20 WITH RESPECT TO SOME BUT NOT ALL OF THE LENDERS,
(A) THE AGGREGATE CREDIT EXPOSURE, LESS THE PORTION OF THE LC EXPOSURE
ATTRIBUTABLE TO FACILITY LCS EXPIRING AFTER THE APPLICABLE REJECTING LENDER’S
FACILITY TERMINATION DATE, SHALL NOT EXCEED (B) THE AMOUNT TO WHICH THE
AGGREGATE COMMITMENT WOULD BE REDUCED UPON SUCH REJECTING LENDER’S FACILITY
TERMINATION DATE AND PROVIDED, FURTHER, THAT WITH RESPECT TO EACH MODIFICATION
(OTHER THAN AN INCREASE OR EXTENSION), THE BENEFICIARY UNDER SUCH FACILITY LC
SHALL HAVE CONSENTED IN WRITING THERETO.  NO FACILITY LC SHALL HAVE AN EXPIRY
DATE LATER THAN THE FACILITY TERMINATION DATE.

 

29


 


2.19.2      PARTICIPATIONS.  UPON THE ISSUANCE OR MODIFICATION BY THE LC ISSUER
OF A FACILITY LC IN ACCORDANCE WITH THIS SECTION 2.19 (OR, IN THE CASE OF THE
EXISTING LC, ON THE CLOSING DATE), THE APPLICABLE LC ISSUER SHALL BE DEEMED,
WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE UNCONDITIONALLY AND
IRREVOCABLY SOLD TO EACH LENDER, AND EACH LENDER SHALL BE DEEMED, WITHOUT
FURTHER ACTION BY ANY PARTY HERETO, TO HAVE UNCONDITIONALLY AND IRREVOCABLY
PURCHASED FROM SUCH LC ISSUER, A PARTICIPATION IN SUCH FACILITY LC (AND EACH
MODIFICATION THEREOF) AND THE RELATED LC EXPOSURE IN PROPORTION TO ITS PRO RATA
SHARE.


 


2.19.3      NOTICE.  SUBJECT TO SECTION 2.19.1, THE BORROWER SHALL GIVE THE
APPLICABLE LC ISSUER NOTICE FROM AN AUTHORIZED PERSON PRIOR TO NOON (CENTRAL
TIME) AT LEAST TWO (2) BUSINESS DAYS (OR SUCH LESSER PERIOD TO WHICH AN LC
ISSUER MAY AGREE) PRIOR TO THE PROPOSED DATE OF ISSUANCE OR MODIFICATION OF EACH
FACILITY LC, SPECIFYING THE BENEFICIARY, THE PROPOSED DATE OF ISSUANCE (OR
MODIFICATION) AND THE EXPIRY DATE OF SUCH FACILITY LC, AND DESCRIBING THE
PROPOSED TERMS OF SUCH FACILITY LC AND THE NATURE OF THE TRANSACTIONS PROPOSED
TO BE SUPPORTED THEREBY.  UPON RECEIPT OF SUCH NOTICE, SUCH LC ISSUER SHALL
PROMPTLY NOTIFY THE AGENT.  UPON ISSUANCE OF SUCH FACILITY LC, THE LC ISSUER
SHALL PROMPTLY NOTIFY THE AGENT AND THE AGENT SHALL PROMPTLY NOTIFY EACH LENDER
OF THE ISSUANCE OF SUCH FACILITY LC AND OF THE AMOUNT OF SUCH LENDER’S
PARTICIPATION IN SUCH FACILITY LC.  THE ISSUANCE, RENEWAL, EXTENSION OR INCREASE
BY AN LC ISSUER OF ANY FACILITY LC SHALL BE SUBJECT TO THE CONDITIONS PRECEDENT
SET FORTH IN ARTICLE IV (THE SATISFACTION OF WHICH THE LC ISSUER SHALL HAVE NO
DUTY TO ASCERTAIN).  THE ISSUANCE OR MODIFICATION BY AN LC ISSUER OF ANY
FACILITY LC SHALL ALSO BE SUBJECT TO THE CONDITIONS PRECEDENT THAT SUCH FACILITY
LC SHALL BE SATISFACTORY TO THE LC ISSUER AND THAT THE BORROWER SHALL HAVE
EXECUTED AND DELIVERED SUCH APPLICATION AGREEMENT AND/OR SUCH OTHER INSTRUMENTS
AND AGREEMENTS RELATING TO SUCH FACILITY LC AS THE LC ISSUER SHALL HAVE
REASONABLY REQUESTED (EACH, A “FACILITY LC APPLICATION”).  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF ANY FACILITY LC
APPLICATION, THE TERMS OF THIS AGREEMENT SHALL CONTROL.  THE LC ISSUER SHALL NOT
ISSUE, RENEW, EXTEND OR INCREASE ANY FACILITY LC HEREUNDER IF IT HAS RECEIVED
WRITTEN NOTICE FROM THE AGENT, THE BORROWER OR THE REQUIRED LENDERS, PRIOR TO
THE REQUESTED DATE OF ISSUANCE, RENEWAL, EXTENSION OR INCREASE OF THE APPLICABLE
FACILITY LC, THAT ONE OR MORE APPLICABLE CONDITIONS CONTAINED IN SECTION 4.2
SHALL NOT BE SATISFIED.


 


2.19.4      COMPENSATION FOR FACILITY LCS.  THE BORROWER AGREES TO PAY TO THE
AGENT, IN THE CASE OF EACH FACILITY LC, A FEE (THE “LC FEE”) THEREFOR, IN AN
AMOUNT PER ANNUM EQUAL TO THE APPLICABLE MARGIN ON THE AMOUNT OF SUCH FACILITY
LC, PAYABLE QUARTERLY IN ARREARS NOT LATER THAN FIVE (5) BUSINESS DAYS FOLLOWING
THE AGENT’S DELIVERY TO BORROWER OF THE QUARTERLY STATEMENT SPECIFYING THE
AMOUNT OF THE LC FEES PROPERLY DUE AND PAYABLE HEREUNDER WITH RESPECT TO THE
PRECEDING CALENDAR QUARTER (EACH DATE ON WHICH SUCH PAYMENT IS DUE BEING HEREIN
REFERRED TO AS A “QUARTERLY PAYMENT DATE”) AND ON THE FACILITY TERMINATION DATE
(WHICH PAYMENT SHALL BE IN THE AMOUNT OF ALL ACCRUED AND UNPAID FACILITY LC
FEES).  LC FEES SHALL BE CALCULATED, ON A PRO RATA BASIS FOR THE PERIOD TO WHICH
SUCH PAYMENT APPLIES, FOR ACTUAL DAYS ON WHICH SUCH FACILITY LC WAS OUTSTANDING
DURING SUCH PERIOD, ON THE BASIS OF A 360-DAY YEAR.  THE AGENT SHALL, WITH
REASONABLE PROMPTNESS FOLLOWING RECEIPT FROM ALL LC ISSUERS OF THE REPORTS
PROVIDED FOR IN SECTION 2.19.5 FOR THE MONTHS OF MARCH, JUNE, SEPTEMBER AND
DECEMBER, RESPECTIVELY,

 

30



 


DELIVER TO THE BORROWER A QUARTERLY STATEMENT OF THE LC FEES THEN DUE AND
PAYABLE.  THE AGENT SHALL PROMPTLY REMIT SUCH LC FEES, WHEN RECEIVED BY THE
AGENT, AS FOLLOWS:  (I) TO EACH LC ISSUER, SOLELY FOR ITS OWN ACCOUNT, WITH
RESPECT TO EACH FACILITY LC ISSUED BY SUCH LC ISSUER, AN AMOUNT PER ANNUM EQUAL
TO THE PRODUCT OF (A) 0.125% PER ANNUM AND (B) THE FACE AMOUNT OF SUCH FACILITY
LC AND (II) TO ALL LENDERS, RATABLY, THE BALANCE OF SUCH LC FEES.  LC FEES SHALL
BE PAYABLE HEREUNDER WITH RESPECT TO THE EXISTING LCS FROM AND AFTER THE CLOSING
DATE.  EACH LC ISSUER SHALL ALSO HAVE THE RIGHT TO CHARGE THE BORROWER, SOLELY
FOR SUCH LC ISSUER’S OWN ACCOUNT, CUSTOMARY PROCESSING FEES, CHARGES AND
EXPENSES OF ISSUING AND SERVICING FACILITY LCS.


 


2.19.5      LC ISSUER REPORTING REQUIREMENTS.  EACH LC ISSUER SHALL, NO LATER
THAN THE THIRD (3RD) BUSINESS DAY FOLLOWING THE LAST DAY OF EACH MONTH, PROVIDE
TO THE AGENT A SCHEDULE OF THE FACILITY LCS ISSUED BY IT SHOWING THE ISSUANCE
DATE, ACCOUNT PARTY, ORIGINAL FACE AMOUNT, AMOUNT (IF ANY) PAID THEREUNDER,
EXPIRATION DATE AND THE REFERENCE NUMBER OF EACH FACILITY LC OUTSTANDING AT ANY
TIME DURING SUCH MONTH (AND INDICATING, WITH RESPECT TO EACH FACILITY LC,
WHETHER IT IS A FINANCIAL LC OR A PERFORMANCE LC) AND THE AGGREGATE AMOUNT (IF
ANY) PAYABLE BY THE BORROWER TO SUCH LC ISSUER DURING THE MONTH PURSUANT TO
SECTIONS 3.1 AND 3.2.  COPIES OF SUCH REPORTS SHALL BE PROVIDED PROMPTLY TO EACH
LENDER BY THE AGENT.  THE REPORTING REQUIREMENTS HEREUNDER ARE IN ADDITION TO
THOSE SET FORTH IN SECTION 2.19.3.


 


2.19.6      ADMINISTRATION; REIMBURSEMENT BY LENDERS.  UPON RECEIPT BY AN LC
ISSUER FROM THE BENEFICIARY OF ANY FACILITY LC OF ANY DEMAND FOR PAYMENT UNDER
SUCH FACILITY LC, SUCH LC ISSUER SHALL NOTIFY THE AGENT AND THE AGENT SHALL
PROMPTLY NOTIFY THE BORROWER AND EACH OTHER LENDER AS TO THE AMOUNT TO BE PAID
BY SUCH LC ISSUER AS A RESULT OF SUCH DEMAND AND THE PROPOSED PAYMENT DATE (THE
“LC PAYMENT DATE”).  THE RESPONSIBILITY OF THE LC ISSUER TO THE BORROWER AND
EACH LENDER SHALL BE ONLY TO DETERMINE THAT THE DOCUMENTS (INCLUDING EACH DEMAND
FOR PAYMENT) DELIVERED UNDER EACH FACILITY LC IN CONNECTION WITH SUCH
PRESENTMENT SHALL BE IN CONFORMITY IN ALL MATERIAL RESPECTS WITH SUCH FACILITY
LC.  EACH LC ISSUER SHALL ENDEAVOR TO EXERCISE THE SAME CARE IN THE ISSUANCE AND
ADMINISTRATION OF THE FACILITY LCS ISSUED BY IT AS IT DOES WITH RESPECT TO
LETTERS OF CREDIT IN WHICH NO PARTICIPATIONS ARE GRANTED, IT BEING UNDERSTOOD
THAT IN THE ABSENCE OF ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY AN LC
ISSUER, EACH LENDER SHALL BE UNCONDITIONALLY AND IRREVOCABLY LIABLE WITHOUT
REGARD TO THE OCCURRENCE OF ANY DEFAULT OR ANY CONDITION PRECEDENT WHATSOEVER,
TO REIMBURSE SUCH LC ISSUER ON DEMAND FOR (I) SUCH LENDER’S PRO RATA SHARE OF
THE AMOUNT OF EACH PAYMENT MADE BY SUCH LC ISSUER UNDER EACH FACILITY LC TO THE
EXTENT SUCH AMOUNT IS NOT REIMBURSED BY THE BORROWER PURSUANT TO SECTION 2.19.7
BELOW, PLUS (II) INTEREST ON THE FOREGOING AMOUNT TO BE REIMBURSED BY SUCH
LENDER, FOR EACH DAY FROM THE DATE OF SUCH LC ISSUER’S DEMAND FOR SUCH
REIMBURSEMENT (OR, IF SUCH DEMAND IS MADE AFTER 11:00 A.M. (CENTRAL TIME) ON
SUCH DATE, FROM THE NEXT SUCCEEDING BUSINESS DAY) TO THE DATE ON WHICH SUCH
LENDER PAYS THE AMOUNT TO BE REIMBURSED BY IT, AT A RATE OF INTEREST PER ANNUM
EQUAL TO THE FEDERAL FUNDS EFFECTIVE RATE FOR THE FIRST THREE DAYS AND,
THEREAFTER, AT THE ALTERNATE BASE RATE.


 


2.19.7      REIMBURSEMENT BY BORROWER.  THE BORROWER SHALL BE IRREVOCABLY AND
UNCONDITIONALLY OBLIGATED TO REIMBURSE EACH LC ISSUER ON OR BEFORE THE
APPLICABLE LC PAYMENT DATE FOR ANY AMOUNTS TO BE PAID BY SUCH LC ISSUER UPON ANY
DRAWING UNDER ANY

 

31


 


FACILITY LC, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER FORMALITIES OF ANY
KIND; PROVIDED THAT NEITHER THE BORROWER NOR ANY LENDER SHALL HEREBY BE
PRECLUDED FROM ASSERTING ANY CLAIM FOR DIRECT (BUT NOT CONSEQUENTIAL) DAMAGES
SUFFERED BY THE BORROWER OR SUCH LENDER TO THE EXTENT, BUT ONLY TO THE EXTENT,
CAUSED BY (I) THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF SUCH LC ISSUER IN
DETERMINING WHETHER A REQUEST PRESENTED UNDER ANY FACILITY LC ISSUED BY IT
COMPLIED WITH THE TERMS OF SUCH FACILITY LC OR (II) SUCH LC ISSUER’S FAILURE TO
PAY UNDER ANY FACILITY LC ISSUED BY IT AFTER THE PRESENTATION TO IT OF A REQUEST
STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF SUCH FACILITY LC.  ALL SUCH
AMOUNTS PAID BY AN LC ISSUER AND REMAINING UNPAID BY THE BORROWER SHALL BEAR
INTEREST, PAYABLE ON DEMAND, FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM EQUAL
TO (X) THE ALTERNATE BASE RATE FOR SUCH DAY IF SUCH DAY FALLS ON OR BEFORE THE
APPLICABLE LC PAYMENT DATE AND (Y) THE SUM OF 2% PLUS THE ALTERNATE BASE RATE
FOR SUCH DAY IF SUCH DAY FALLS AFTER SUCH LC PAYMENT DATE.  EACH LC ISSUER WILL
PAY TO EACH LENDER RATABLY IN ACCORDANCE WITH ITS PRO RATA SHARE ALL AMOUNTS
RECEIVED BY IT FROM THE BORROWER FOR APPLICATION IN PAYMENT, IN WHOLE OR IN
PART, OF THE REIMBURSEMENT OBLIGATION IN RESPECT OF ANY FACILITY LC ISSUED BY
SUCH LC ISSUER, BUT ONLY TO THE EXTENT SUCH LENDER HAS MADE PAYMENT TO SUCH LC
ISSUER IN RESPECT OF SUCH FACILITY LC PURSUANT TO SECTION 2.19.6.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE
SUBMISSION OF A BORROWING NOTICE IN COMPLIANCE WITH SECTION 2.8 AND THE
SATISFACTION OF THE APPLICABLE CONDITIONS PRECEDENT SET FORTH IN ARTICLE IV),
THE BORROWER MAY REQUEST AN ADVANCE HEREUNDER FOR THE PURPOSE OF SATISFYING ANY
REIMBURSEMENT OBLIGATION.


 


2.19.8      OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATIONS UNDER THIS
SECTION 2.19 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES
AND IRRESPECTIVE OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT WHICH THE
BORROWER MAY HAVE OR HAVE HAD AGAINST ANY LC ISSUER, ANY LENDER OR ANY
BENEFICIARY OF A FACILITY LC.  THE BORROWER FURTHER AGREES WITH EACH LC ISSUER
AND EACH LENDER THAT THE LC ISSUERS AND THE LENDERS SHALL NOT BE RESPONSIBLE
FOR, AND THE BORROWER’S REIMBURSEMENT OBLIGATION IN RESPECT OF ANY FACILITY LC
SHALL NOT BE AFFECTED BY, AMONG OTHER THINGS, THE VALIDITY OR GENUINENESS OF
DOCUMENTS OR OF ANY ENDORSEMENTS THEREON, EVEN IF SUCH DOCUMENTS SHOULD IN FACT
PROVE TO BE IN ANY OR ALL RESPECTS INVALID, FRAUDULENT OR FORGED, OR ANY DISPUTE
BETWEEN OR AMONG THE BORROWER, ANY OF ITS AFFILIATES, THE BENEFICIARY OF ANY
FACILITY LC OR ANY FINANCING INSTITUTION OR OTHER PARTY TO WHOM ANY FACILITY LC
MAY BE TRANSFERRED OR ANY CLAIMS OR DEFENSES WHATSOEVER OF THE BORROWER OR OF
ANY OF ITS AFFILIATES AGAINST THE BENEFICIARY OF ANY FACILITY LC OR ANY SUCH
TRANSFEREE.  NO LC ISSUER SHALL BE LIABLE FOR ANY ERROR, OMISSION, INTERRUPTION
OR DELAY IN TRANSMISSION, DISPATCH OR DELIVERY OF ANY MESSAGE OR ADVICE, HOWEVER
TRANSMITTED, IN CONNECTION WITH ANY FACILITY LC.  THE BORROWER AGREES THAT ANY
ACTION TAKEN OR OMITTED BY ANY LC ISSUER OR LENDER UNDER OR IN CONNECTION WITH
EACH FACILITY LC AND THE RELATED DRAFTS AND DOCUMENTS, IF DONE WITHOUT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL BE BINDING UPON THE BORROWER AND SHALL
NOT PUT ANY LC ISSUER OR LENDER UNDER ANY LIABILITY TO THE BORROWER.  NOTHING IN
THIS SECTION 2.19.8 IS INTENDED TO LIMIT THE RIGHT OF THE BORROWER TO MAKE A
CLAIM AGAINST AN LC ISSUER FOR DAMAGES AS CONTEMPLATED BY THE PROVISO TO THE
FIRST SENTENCE OF SECTION 2.19.7.


 


2.19.9      ACTIONS OF LC ISSUER.  EACH LC ISSUER SHALL BE ENTITLED TO RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, UPON ANY FACILITY LC, DRAFT, WRITING,
RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, CABLEGRAM,
TELEGRAM, TELECOPY, TELEX OR TELETYPE

 

32


 


MESSAGE, STATEMENT, ORDER OR OTHER DOCUMENT BELIEVED BY IT TO BE GENUINE AND
CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS,
AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL, INDEPENDENT ACCOUNTANTS AND
OTHER EXPERTS SELECTED BY SUCH LC ISSUER.  EACH LC ISSUER SHALL BE FULLY
JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT UNLESS
IT SHALL FIRST HAVE RECEIVED SUCH ADVICE OR CONCURRENCE OF THE REQUIRED LENDERS
AS IT REASONABLY DEEMS APPROPRIATE OR IT SHALL FIRST BE INDEMNIFIED TO ITS
REASONABLE SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE
WHICH MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH
ACTION.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2.19, EACH LC
ISSUER SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM
ACTING, UNDER THIS AGREEMENT IN ACCORDANCE WITH A REQUEST OF THE REQUIRED
LENDERS, AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT
THERETO SHALL BE BINDING UPON THE LENDERS AND ANY FUTURE HOLDERS OF A
PARTICIPATION IN ANY FACILITY LC.


 


2.19.10        INDEMNIFICATION.  THE BORROWER HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS EACH LENDER, EACH LC ISSUER AND THE AGENT, AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES FROM AND AGAINST ANY AND ALL CLAIMS
AND DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES WHICH SUCH LENDER, SUCH LC
ISSUER OR THE AGENT MAY INCUR (OR WHICH MAY BE CLAIMED AGAINST SUCH LENDER, SUCH
LC ISSUER OR THE AGENT BY ANY PERSON WHATSOEVER) BY REASON OF OR IN CONNECTION
WITH THE ISSUANCE, EXECUTION AND DELIVERY OR TRANSFER OF OR PAYMENT OR FAILURE
TO PAY UNDER ANY FACILITY LC OR ANY ACTUAL OR PROPOSED USE OF ANY FACILITY LC,
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS
OR EXPENSES WHICH SUCH LC ISSUER MAY INCUR BY REASON OF OR IN CONNECTION WITH
(I) THE FAILURE OF ANY OTHER LENDER TO FULFILL OR COMPLY WITH ITS OBLIGATIONS TO
SUCH LC ISSUER HEREUNDER (BUT NOTHING HEREIN CONTAINED SHALL AFFECT ANY RIGHTS
THE BORROWER MAY HAVE AGAINST ANY DEFAULTING LENDER) OR (II) BY REASON OF OR ON
ACCOUNT OF SUCH LC ISSUER ISSUING ANY FACILITY LC WHICH SPECIFIES THAT THE TERM
“BENEFICIARY” INCLUDED THEREIN INCLUDES ANY SUCCESSOR BY OPERATION OF LAW OF THE
NAMED BENEFICIARY, BUT WHICH FACILITY LC DOES NOT REQUIRE THAT ANY DRAWING BY
ANY SUCH SUCCESSOR BENEFICIARY BE ACCOMPANIED BY A COPY OF A LEGAL DOCUMENT,
SATISFACTORY TO SUCH LC ISSUER, EVIDENCING THE APPOINTMENT OF SUCH SUCCESSOR
BENEFICIARY; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY ANY
LENDER, LC ISSUER OR THE AGENT FOR ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES,
COSTS OR EXPENSES TO THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY (X) THE
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF SUCH LC ISSUER IN DETERMINING WHETHER
A REQUEST PRESENTED UNDER ANY FACILITY LC COMPLIED WITH THE TERMS OF SUCH
FACILITY LC OR (Y) SUCH LC ISSUER’S FAILURE TO PAY UNDER ANY FACILITY LC AFTER
THE PRESENTATION TO IT OF A REQUEST STRICTLY COMPLYING WITH THE TERMS AND
CONDITIONS OF SUCH FACILITY LC.  NOTHING IN THIS SECTION 2.19.10 IS INTENDED TO
LIMIT THE OBLIGATIONS OF THE BORROWER UNDER ANY OTHER PROVISION OF THIS
AGREEMENT.


 


2.19.11    LENDERS’ INDEMNIFICATION.  EACH LENDER SHALL, RATABLY IN ACCORDANCE
WITH ITS PRO RATA SHARE, INDEMNIFY EACH LC ISSUER, ITS AFFILIATES AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER BUT WITHOUT LIMITING ANY OBLIGATION OF THE BORROWER
TO DO SO) AGAINST ANY COST, EXPENSE (INCLUDING REASONABLE COUNSEL FEES AND
DISBURSEMENTS), CLAIM, DEMAND, ACTION, LOSS OR LIABILITY (EXCEPT SUCH AS RESULT
FROM SUCH INDEMNITEES’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR SUCH LC
ISSUER’S FAILURE TO PAY UNDER ANY FACILITY LC AFTER THE PRESENTATION

 

33



 


TO IT OF A REQUEST STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF THE
FACILITY LC) THAT SUCH INDEMNITEES MAY SUFFER OR INCUR IN CONNECTION WITH THIS
SECTION 2.19 OR ANY ACTION TAKEN OR OMITTED BY SUCH INDEMNITEES HEREUNDER.


 


2.19.12    CASH COLLATERALIZATION.  IF ANY DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER RECEIVES WRITTEN NOTICE FROM
THE AGENT OR THE REQUIRED LENDERS DEMANDING THE DEPOSIT OF CASH COLLATERAL
PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT (THE
“FACILITY LC COLLATERAL ACCOUNT”) WITH THE AGENT, IN THE NAME OF THE AGENT AND
FOR THE RATABLE BENEFIT OF THE LENDERS AND THE BENEFIT OF THE LC ISSUERS (AS
APPLICABLE), AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE AS OF SUCH DATE PLUS ANY
ACCRUED AND UNPAID INTEREST THEREON; PROVIDED THAT THE OBLIGATION TO DEPOSIT
SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL
BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND,
UPON THE OCCURRENCE OF A DEFAULT WITH RESPECT TO THE BORROWER DESCRIBED IN
SECTION 7.6 OR 7.7.  SUCH DEPOSIT SHALL BE HELD BY THE AGENT AS COLLATERAL FOR
THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS.  THE AGENT SHALL HAVE EXCLUSIVE
DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER THE
FACILITY LC COLLATERAL ACCOUNT.  THE AGENT WILL INVEST ANY FUNDS ON DEPOSIT FROM
TIME TO TIME IN THE FACILITY LC COLLATERAL ACCOUNT IN CERTIFICATES OF DEPOSIT OF
JPMORGAN CHASE BANK HAVING A MATURITY NOT EXCEEDING 30 DAYS.  INTEREST OR
PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS
IN THE FACILITY LC COLLATERAL ACCOUNT SHALL BE APPLIED BY THE AGENT TO REIMBURSE
EACH LC ISSUER FOR REIMBURSEMENT OBLIGATIONS FOR WHICH IT HAS NOT BEEN
REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION
OF THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN
ACCELERATED, BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT.  IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL
HEREUNDER AS A RESULT OF THE OCCURRENCE OF A DEFAULT, SUCH AMOUNT (TO THE EXTENT
NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE BORROWER WITHIN THREE
BUSINESS DAYS AFTER ALL DEFAULTS HAVE BEEN CURED OR WAIVED.


 


2.19.13    RIGHTS AS A LENDER.  IN ITS CAPACITY AS A LENDER, EACH LC ISSUER
SHALL HAVE THE SAME RIGHTS AND OBLIGATIONS AS ANY OTHER LENDER.


 


2.20         EXTENSION OF FACILITY TERMINATION DATE.  (A)  NOT MORE THAN ONCE IN
ANY FISCAL YEAR OF THE BORROWER, THE BORROWER MAY REQUEST AN EXTENSION OF THE
FACILITY TERMINATION DATE TO A DATE NOT LATER THAN THE FIFTH (5TH) ANNIVERSARY
OF THE DATE OF SUCH REQUEST BY SUBMITTING A REQUEST FOR AN EXTENSION (THE
“EXTENSION REQUEST”) TO THE AGENT NOT LESS THAN 180 DAYS PRIOR TO THE THEN
SCHEDULED FACILITY TERMINATION DATE.  PROMPTLY UPON (BUT NOT LATER THAN FIVE
BUSINESS DAYS AFTER) THE AGENT’S RECEIPT AND APPROVAL OF THE EXTENSION REQUEST,
THE AGENT SHALL DELIVER TO EACH LENDER A COPY OF, AND SHALL REQUEST EACH LENDER
TO APPROVE, THE EXTENSION REQUEST.  EACH LENDER APPROVING THE EXTENSION REQUEST
SHALL DELIVER ITS WRITTEN APPROVAL NO LATER THAN 60 DAYS AFTER SUCH LENDER’S
RECEIPT OF THE EXTENSION REQUEST.  IF THE WRITTEN APPROVAL OF THE EXTENSION
REQUEST BY LENDERS WHOSE PRO RATA SHARES EQUAL OR EXCEED 66-2/3% IN THE
AGGREGATE IS RECEIVED BY THE AGENT WITHIN SUCH 60-DAY PERIOD AND PROVIDED THAT,
ON THE LAST DAY OF SUCH 60-DAY PERIOD, NO DEFAULT EXISTS AND THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN ARTICLE V AND IN THE GUARANTY ARE TRUE AND CORRECT
EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS STATED TO RELATE
SOLELY TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL
HAVE BEEN TRUE AND

 

34


 


CORRECT ON AND AS OF SUCH EARLIER DATE, THEN THE FACILITY TERMINATION DATE SHALL
BE EXTENDED AS SPECIFIED IN THE EXTENSION REQUEST BUT ONLY WITH RESPECT TO THE
LENDERS THAT HAVE GIVEN THEIR WRITTEN APPROVAL.  EXCEPT TO THE EXTENT THAT A
LENDER THAT DID NOT GIVE ITS WRITTEN APPROVAL TO SUCH EXTENSION REQUEST
(“REJECTING LENDER”) IS REPLACED AS PROVIDED IN SECTION 2.21, THE LOANS AND ALL
INTEREST THEREON, FEES AND OTHER OBLIGATIONS OWED TO SUCH REJECTING LENDER SHALL
BE PAID IN FULL ON THE FACILITY TERMINATION DATE AS DETERMINED PRIOR TO SUCH
EXTENSION REQUEST (THE “REJECTING LENDER’S FACILITY TERMINATION DATE”), AND
BORROWER SHALL MAKE SUCH ADDITIONAL PAYMENTS (IF ANY) OF THE LOAN AS ARE
NECESSARY TO CAUSE THE AGGREGATE CREDIT EXPOSURE NOT TO EXCEED THE AGGREGATE
COMMITMENT (AS REDUCED) ON ANY REJECTING LENDER’S TERMINATION DATE.


 

(a)           If Lenders whose Pro Rata Shares equal or exceed 66-2/3% in the
aggregate approve the Extension Request, the Borrower, upon notice to the Agent
and any Rejecting Lender, may, subject to the provisions of the last sentence of
Section 2.20(c), terminate the Commitment of such Rejecting Lender (or such
portion of such Commitment that is not assigned to a Replacement Lender in
accordance with Section 2.21), which termination shall occur as of a date set
forth in such Borrower’s notice but in no event more than thirty (30) days
following such notice.  The termination of a Lender’s Commitment shall be
effected in accordance with Section 2.20(c).

 

(b)           If the Borrower elects to terminate a Commitment of a Rejecting
Lender as provided in Section 2.20(b), the Borrower shall pay to the Rejecting
Lender all Obligations due and owing to it hereunder or under any other Loan
Document, including, without limitation, the aggregate outstanding principal
amount of the Loans owed to such Rejecting Lender, together with accrued
interest thereon through the date of such termination, amounts payable under
Sections 3.1 and 3.2 and the Reimbursement Obligations, Commitment Fees and LC
Fees payable to such Rejecting Lender.  Upon request by the Borrower or the
Agent, the Rejecting Lender will deliver to the Borrower and the Agent a letter
setting forth the amounts payable to such Rejecting Lender as set forth above. 
Upon the termination of such Rejecting Lender’s Commitment and payment of the
amounts provided for in the immediately preceding sentence, the Borrower shall
have no further obligations to such Rejecting Lender under this Agreement and
such Rejecting Lender shall cease to be a Lender, provided, however, that such
Rejecting Lender shall continue to be entitled to the benefits of Sections
2.19.10, 2.19.11, 2.19.12, 3.1, 3.2, 3.4, 3.5, 6.8(c), 9.6, 9.10 and this
Section 2.20(c), as well as to any fees accrued for its account hereunder not
yet paid, and shall continue to be obligated under Section 10.8 with respect to
obligations and liabilities accruing prior to the termination of such Rejecting
Lender’s Commitment.  If, as a result of the termination of the Rejecting
Lender’s Commitment, any payment of a Eurodollar Loan occurs on a day which is
not the last day of the applicable Interest Period, the Borrower shall pay to
the Agent for the benefit of the Lenders (including any Rejecting Lender) any
loss or cost incurred by the Lenders (including any Rejecting Lender) resulting
therefrom in accordance with Section 3.4.  Upon the effective date of the
termination of the Rejecting Lender’s Commitment, the Aggregate Commitment shall
be reduced by the amount of the terminated Commitment of the Rejecting Lender,
and each other Lender shall be deemed to have irrevocably and unconditionally
purchased and received (subject to the provisions of the last sentence of this
Section 2.20(c)), without recourse or warranty, from the Rejecting Lender, an
undivided interest and participation in any Facility LC then outstanding,
ratably, such that each Lender (excluding the Rejecting Lender but including any
Replacement Lender that acquires an interest hereunder from such Rejecting
Lender) holds a participation

 

35


 

interest in each Facility LC in proportion to the ratio that such Rejecting
Lender’s Commitment (upon the effective date of such termination of the
Rejecting Lender’s Commitment) bears to the Aggregate Commitment (as reduced by
the termination of such Rejecting Lender’s Commitment or a part thereof). 
Notwithstanding the foregoing, if, upon the termination of the Commitment of
such Rejecting Lender, the Aggregate Credit Exposure would exceed the Aggregate
Commitment (as reduced), the Borrower may not terminate such Rejecting Lender’s
Commitment unless the Borrower, on or prior to the effective date of such
termination, prepays, in accordance with the provisions of this Agreement,
outstanding Advances or Swing Line Loans or causes to be canceled, released and
returned to the applicable LC Issuer outstanding Facility LCs or deposits cash
into the Facility LC Collateral Account in sufficient amounts in the aggregate
such that, on the effective date of such termination, the Aggregate Credit
Exposure, less the amounts held in the Facility LC Collateral Account, does not
exceed the Aggregate Commitment (as reduced).  In the event that the Borrower
makes such deposit into the Facility LC Collateral Account, such deposits shall
be applied by the Agent to pay to the applicable LC Issuer amounts drawn on any
Facility LC that are not reimbursed by the Borrower and, provided no Default has
occurred that is continuing, shall be returned to the Borrower when the
Aggregate Credit Exposure equals or is less than the Aggregate Commitment.

 


2.21         REPLACEMENT OF LENDER.  (A)  IF THE BORROWER IS REQUIRED PURSUANT
TO SECTION 3.1, 3.2 OR 3.5 TO MAKE ANY ADDITIONAL PAYMENT TO ANY LENDER OR IF
ANY LENDER’S OBLIGATION TO MAKE OR CONTINUE, OR TO CONVERT ABR LOANS INTO,
EURODOLLAR LOANS SHALL BE SUSPENDED PURSUANT TO SECTION 3.3 OR A LENDER IS A
REJECTING LENDER (ANY LENDER SO AFFECTED, AN “AFFECTED LENDER”), THE BORROWER
MAY ELECT, IF SUCH AMOUNTS CONTINUE TO BE CHARGED OR SUCH SUSPENSION IS STILL
EFFECTIVE OR IF SUCH AFFECTED LENDER IS A REJECTING LENDER, TO REPLACE SUCH
AFFECTED LENDER AS A LENDER PARTY TO THIS AGREEMENT, PROVIDED THAT NO DEFAULT OR
UNMATURED DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF SUCH
REPLACEMENT, AND PROVIDED FURTHER THAT, CONCURRENTLY WITH SUCH REPLACEMENT,
(I) ANOTHER BANK OR OTHER ENTITY WHICH IS REASONABLY SATISFACTORY TO THE
BORROWER AND THE AGENT SHALL AGREE, AS OF SUCH DATE, TO PURCHASE FOR CASH THE
LOANS AND OTHER OBLIGATIONS DUE TO THE AFFECTED LENDER PURSUANT TO AN ASSIGNMENT
AND ASSUMPTION AND TO BECOME A LENDER FOR ALL PURPOSES UNDER THIS AGREEMENT AND
TO ASSUME ALL OBLIGATIONS OF THE AFFECTED LENDER TO BE TERMINATED AS OF SUCH
DATE AND TO COMPLY WITH THE REQUIREMENTS OF SECTION 12.1 APPLICABLE TO
ASSIGNMENTS (SUCH BANK OR OTHER ENTITY, A “REPLACEMENT LENDER”), AND (II) THE
BORROWER SHALL PAY TO SUCH AFFECTED LENDER IN SAME DAY FUNDS ON THE DAY OF SUCH
REPLACEMENT (A) ALL INTEREST, FEES AND OTHER AMOUNTS THEN ACCRUED BUT UNPAID TO
SUCH AFFECTED LENDER BY THE BORROWER HEREUNDER TO AND INCLUDING THE DATE OF
TERMINATION, INCLUDING WITHOUT LIMITATION PAYMENTS DUE TO SUCH AFFECTED LENDER
UNDER SECTIONS 3.1, 3.2 AND 3.5, AND (B) AN AMOUNT, IF ANY, EQUAL TO THE PAYMENT
WHICH WOULD HAVE BEEN DUE TO SUCH LENDER ON THE DAY OF SUCH REPLACEMENT UNDER
SECTION 3.4 HAD THE LOANS OF SUCH AFFECTED LENDER BEEN PREPAID ON SUCH DATE
RATHER THAN SOLD TO THE REPLACEMENT LENDER.  UPON REPLACEMENT OF SUCH AFFECTED
LENDER AND PAYMENT OF THE AMOUNTS PROVIDED FOR IN THE IMMEDIATELY PRECEDING
SENTENCE, THE BORROWER SHALL HAVE NO FURTHER OBLIGATIONS TO SUCH AFFECTED LENDER
UNDER THIS AGREEMENT AND SUCH AFFECTED LENDER SHALL CEASE TO BE A LENDER,
PROVIDED, HOWEVER, SUCH AFFECTED LENDER SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.19.10, 2.19.11, 2.19.12, 3.1, 3.2, 3.4, 3.5, 6.8(C), 9.6
AND 9.10, AS WELL AS TO ANY FEES ACCRUED FOR ITS ACCOUNT HEREUNDER AND NOT YET
PAID, AND SHALL CONTINUE TO BE OBLIGATED UNDER SECTION 10.8 WITH RESPECT TO
OBLIGATIONS AND LIABILITIES ACCRUING PRIOR TO SUCH AFFECTED LENDER’S
REPLACEMENT.

 

36


 

(b)           In the event that the Affected Lender is a Rejecting Lender, the
Borrower may elect to have a part of the Rejecting Lender’s rights and
obligations under this Agreement and the other Loan Documents assigned pursuant
to this Section 2.21, provided that the Borrower also elects, pursuant to
Section 2.20(b) to terminate the entire amount of such Rejecting Lender’s
Commitment not so assigned, which termination shall be effective on the date on
which such assignment of the Rejecting Lender’s rights and obligations is
consummated under this Section 2.21.

 


2.22         SWING LINE.  (A)  THE SWING LINE LENDER AGREES, ON THE TERMS AND
CONDITIONS HEREINAFTER SET FORTH, TO MAKE LOANS (“SWING LINE LOANS”) TO THE
BORROWER FROM TIME TO TIME DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT, UP
TO BUT NOT INCLUDING THE FACILITY TERMINATION DATE, IN AN AGGREGATE PRINCIPAL
AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE LESSER OF (I) THE SWING LINE
COMMITMENT OR (II) THE AMOUNT BY WHICH THE AGGREGATE COMMITMENT EXCEEDS THE
AGGREGATE CREDIT EXPOSURE.  THE SWING LINE LOAN SHALL BE EVIDENCED BY A NOTE IN
THE FORM OF EXHIBIT F HERETO (THE “SWING LINE NOTE”).  SWING LINE LOANS SHALL
BEAR INTEREST AT THE ALTERNATE BASE RATE, WHICH INTEREST SHALL BE PAYABLE
MONTHLY ON EACH PAYMENT DATE.


 

(b)           Each Swing Line Loan which shall not utilize the Swing Line
Commitment in full shall be in an amount not less than One Million Dollars
($1,000,000) and, if in excess thereof, in integral multiples of One Hundred
Thousand Dollars ($100,000).  Within the limits of the Swing Line Commitment,
the Borrower may borrow, repay and reborrow under this Section 2.22.

 

(c)           The Borrower shall give the Swing Line Lender notice of any
request for a Swing Line Loan not later than 3:00 p.m. (Central time) on the
Business Day of such Swing Line Loan, specifying the amount of such requested
Swing Line Loan.  All notices given by the Borrower under this
Section 2.22(c) shall be irrevocable.  Upon fulfillment of the applicable
conditions set forth in Article IV, the Swing Line Lender will make the Swing
Line Loan available to the Borrower in immediately available funds by crediting
the amount thereof to the Borrower’s account with the Swing Line Lender,
provided, however, that the Swing Line Lender shall not make a Swing Line Loan
hereunder if it has received written notice from the Agent, the Borrower or the
Required Lenders, prior to the requested date of such Swing Line Loan, that one
or more applicable conditions contained in Section 4.2 shall not be satisfied.

 

(d)           Each Swing Line Loan shall be paid in full on or before the fifth
(5th) Business Day following the making of such Swing Line Loan.  Payment of a
Swing Line Loan may be effected by an Advance pursuant to Section 2.8.  If such
Swing Line Loan is not paid in full by the fifth (5th) Business Day following
the making of such Swing Line Loan, it shall be paid from the proceeds of an
Advance made by the close of the next Business Day pursuant to Section 2.8,
which Advance shall be made by the Lenders upon request by the Agent without
regard to whether a Borrowing Notice is delivered or the conditions to such
Advance under Section 4.2 are satisfied (provided the conditions to the making
of such Swing Line Loan were satisfied).  If for any reason such Advance cannot
be made, the Lenders shall, upon notice from the Agent, purchase (without
recourse or warranty) participations equal to their Pro Rata Shares of such
Swing Line Loan.

 

37


 


ARTICLE III

 


YIELD PROTECTION; TAXES

 


3.1           YIELD PROTECTION.  IF ANY CHANGE IN LAW:


 

(I)                                     SUBJECTS ANY LENDER OR LC ISSUER OR ANY
APPLICABLE LENDING INSTALLATION TO ANY TAXES, OR CHANGES THE BASIS OF TAXATION
OF PAYMENTS (OTHER THAN WITH RESPECT TO EXCLUDED TAXES) TO ANY LENDER OR LC
ISSUER IN RESPECT OF ITS EURODOLLAR LOANS, FACILITY LCS OR PARTICIPATIONS
THEREIN, OR

 

(II)                                  IMPOSES OR INCREASES OR DEEMS APPLICABLE
ANY RESERVE, ASSESSMENT, INSURANCE CHARGE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER OR LC ISSUER OR ANY APPLICABLE LENDING INSTALLATION
(OTHER THAN RESERVES AND ASSESSMENTS TAKEN INTO ACCOUNT IN DETERMINING THE
INTEREST RATE APPLICABLE TO EURODOLLAR ADVANCES OR ABR ADVANCES, AS APPLICABLE),
OR

 

(III)                               IMPOSES ON SUCH LENDER OR LC ISSUER OR ANY
APPLICABLE LENDING INSTALLATION ANY OTHER CONDITION,

 

and the result of any of the foregoing is to increase the cost to such Lender or
LC Issuer or applicable Lending Installation, as the case may be, of making or
maintaining its Eurodollar Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the return received or receivable by such Lender or LC
Issuer or applicable Lending Installation, as the case may be, in connection
with such Eurodollar Loans, or Commitment, or Facility LCs or participations
therein, then, within 15 days of demand by such Lender or LC Issuer, as the case
may be, the Borrower shall pay such Lender or LC Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or LC Issuer,
as the case may be, for such increased cost or reduction in amount received.

 


3.2           CHANGES IN CAPITAL ADEQUACY REGULATIONS.  IF ANY LENDER OR LC
ISSUER DETERMINES THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR
WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR LC
ISSUER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR LC ISSUER’S HOLDING
COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE OR
MAINTAINED BY, OR PARTICIPATIONS IN FACILITY LCS HELD BY, SUCH LENDER, OR THE
FACILITY LCS ISSUED BY SUCH LC ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER
OR LC ISSUER OR SUCH LENDER’S OR LC ISSUER’S HOLDING COMPANY COULD HAVE ACHIEVED
BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR LC
ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR LC ISSUER’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE BORROWER
WILL PAY TO SUCH LENDER OR LC ISSUER, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT
OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR LC ISSUER OR SUCH LENDER’S OR LC
ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.  THE BORROWER SHALL
NOT BE REQUIRED TO COMPENSATE ANY LENDER PURSUANT TO THIS PARAGRAPH FOR ANY
AMOUNTS INCURRED MORE THAN 90 DAYS PRIOR TO THE DATE SUCH LENDER NOTIFIES THE
BORROWER IN WRITING OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR;
PROVIDED, HOWEVER, THAT IF THE CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A
RETROACTIVE EFFECT, THEN SUCH 90-DAY PERIOD SHALL BE EXTENDED TO INCLUDE THE
PERIOD OF SUCH RETROACTIVE EFFECT.

 

38



 


3.3           AVAILABILITY OF TYPES OF ADVANCES.  IF ANY LENDER DETERMINES THAT
MAINTENANCE OF ITS EURODOLLAR LOANS AT A SUITABLE LENDING INSTALLATION WOULD
VIOLATE ANY APPLICABLE LAW, RULE, REGULATION, OR DIRECTIVE, WHETHER OR NOT
HAVING THE FORCE OF LAW, OR IF THE REQUIRED LENDERS DETERMINE THAT (I) DEPOSITS
OF A TYPE AND MATURITY APPROPRIATE TO MATCH FUND EURODOLLAR ADVANCES ARE NOT
AVAILABLE OR (II) THE INTEREST RATE APPLICABLE TO EURODOLLAR ADVANCES DOES NOT
ACCURATELY REFLECT THE COST OF MAKING OR MAINTAINING EURODOLLAR ADVANCES, THEN
THE AGENT SHALL SUSPEND THE AVAILABILITY OF EURODOLLAR ADVANCES UNTIL THE LENDER
NOTIFIES THE AGENT AND THE BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
DETERMINATION NO LONGER EXIST, AND REQUIRE ANY AFFECTED EURODOLLAR ADVANCES TO
BE REPAID OR CONVERTED TO ABR ADVANCES, SUBJECT TO THE PAYMENT OF ANY FUNDING
INDEMNIFICATION AMOUNTS REQUIRED BY SECTION 3.4, EITHER ON THE LAST DAY OF THE
INTEREST PERIOD THEREOF, IF SUCH LENDER MAY LAWFULLY CONTINUE TO MAINTAIN SUCH
EURODOLLAR LOANS, OR IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY CONTINUE TO
MAINTAIN SUCH EURODOLLAR LOANS.


 


3.4           FUNDING INDEMNIFICATION.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF A DEFAULT), (B) THE
CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE OR
PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED
PURSUANT HERETO, OR (D) THE ASSIGNMENT OF ANY EURODOLLAR LOAN OTHER THAN ON THE
LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO AS A RESULT OF AN ELECTION BY
THE BORROWER PURSUANT TO SECTION 2.20, THEN, IN ANY SUCH EVENT, THE BORROWER
SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE ATTRIBUTABLE TO SUCH
EVENT.  SUCH LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO INCLUDE AN
AMOUNT DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF
INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH
EVENT NOT OCCURRED, AT THE ADJUSTED LIBO RATE THAT WOULD HAVE BEEN APPLICABLE TO
SUCH LOAN, FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A FAILURE TO BORROW,
CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR
SUCH LOAN), OVER (II) THE AMOUNT OF INTEREST WHICH WOULD ACCRUE ON SUCH
PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE WHICH SUCH LENDER WOULD
BID WERE IT TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR DEPOSITS OF A
COMPARABLE AMOUNT AND PERIOD FROM OTHER BANKS IN THE EURODOLLAR MARKET.


 


3.5           TAXES.  (I)  ALL PAYMENTS BY THE BORROWER TO OR FOR THE ACCOUNT OF
ANY LENDER, LC ISSUER OR THE AGENT HEREUNDER OR UNDER ANY NOTE OR FACILITY LC
APPLICATION SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND
ALL TAXES.  IF THE BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR
IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY LENDER, LC ISSUER OR THE AGENT,
(A) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL
REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION 3.5) SUCH LENDER, LC ISSUER OR THE AGENT (AS THE CASE MAY BE)
RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (B) THE BORROWER SHALL MAKE SUCH DEDUCTIONS, (C) THE
BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW AND (D) THE BORROWER SHALL FURNISH TO THE AGENT
THE ORIGINAL COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF WITHIN 30 DAYS AFTER
SUCH PAYMENT IS MADE.


 

(I)            IN ADDITION, THE BORROWER HEREBY AGREES TO PAY ANY PRESENT OR
FUTURE STAMP OR DOCUMENTARY TAXES AND ANY OTHER EXCISE OR PROPERTY TAXES,
CHARGES OR SIMILAR LEVIES WHICH ARISE

 

39


 

FROM ANY PAYMENT MADE HEREUNDER OR UNDER ANY NOTE OR FACILITY LC APPLICATION OR
FROM THE EXECUTION OR DELIVERY OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT
OR ANY NOTE OR FACILITY LC APPLICATION (“OTHER TAXES”).

 

(II)           THE BORROWER HEREBY AGREES TO INDEMNIFY THE AGENT AND EACH LENDER
AND LC ISSUER FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES (INCLUDING, WITHOUT
LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED ON AMOUNTS PAYABLE UNDER THIS
SECTION 3.5) PAID BY THE AGENT OR SUCH LENDER OR LC ISSUER AS A RESULT OF ITS
COMMITMENT, ANY LOANS MADE BY IT HEREUNDER, OR OTHERWISE IN CONNECTION WITH ITS
PARTICIPATION IN THIS AGREEMENT AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST
AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO.  PAYMENTS DUE UNDER
THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS OF THE DATE THE AGENT OR SUCH
LENDER OR LC ISSUER MAKES DEMAND THEREFOR PURSUANT TO SECTION 3.6.

 

(III)          EACH LENDER THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR A STATE THEREOF (EACH A “NON-U.S. LENDER”) AGREES THAT IT
WILL, NOT MORE THAN TEN BUSINESS DAYS AFTER THE DATE OF THIS AGREEMENT,
(I) DELIVER TO THE AGENT TWO DULY COMPLETED COPIES OF UNITED STATES INTERNAL
REVENUE SERVICE FORM W-8BEN OR W-8ECI, CERTIFYING IN EITHER CASE THAT SUCH
LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR
WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES, AND (II) DELIVER TO THE
AGENT A UNITED STATES INTERNAL REVENUE FORM W-8 OR W-9, AS THE CASE MAY BE, AND
CERTIFY THAT IT IS ENTITLED TO AN EXEMPTION FROM UNITED STATES BACKUP
WITHHOLDING TAX.  EACH NON-U.S. LENDER FURTHER UNDERTAKES TO DELIVER TO EACH OF
THE BORROWER AND THE AGENT (X) RENEWALS OR ADDITIONAL COPIES OF SUCH FORM (OR
ANY SUCCESSOR FORM) ON OR BEFORE THE DATE THAT SUCH FORM EXPIRES OR BECOMES
OBSOLETE, AND (Y) AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE
MOST RECENT FORMS SO DELIVERED BY IT, SUCH ADDITIONAL FORMS OR AMENDMENTS
THERETO AS MAY BE REASONABLY REQUESTED BY THE BORROWER OR THE AGENT.  ALL FORMS
OR AMENDMENTS DESCRIBED IN THE PRECEDING SENTENCE SHALL CERTIFY THAT SUCH LENDER
IS ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR
WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES, UNLESS AN EVENT
(INCLUDING WITHOUT LIMITATION ANY CHANGE IN TREATY, LAW OR REGULATION) HAS
OCCURRED PRIOR TO THE DATE ON WHICH ANY SUCH DELIVERY WOULD OTHERWISE BE
REQUIRED WHICH RENDERS ALL SUCH FORMS INAPPLICABLE OR WHICH WOULD PREVENT SUCH
LENDER FROM DULY COMPLETING AND DELIVERING ANY SUCH FORM OR AMENDMENT WITH
RESPECT TO IT AND SUCH LENDER ADVISES THE BORROWER AND THE AGENT THAT IT IS NOT
CAPABLE OF RECEIVING PAYMENTS WITHOUT ANY DEDUCTION OR WITHHOLDING OF UNITED
STATES FEDERAL INCOME TAX.

 

(IV)          FOR ANY PERIOD DURING WHICH A NON-U.S. LENDER HAS FAILED TO
PROVIDE THE BORROWER WITH AN APPROPRIATE FORM PURSUANT TO CLAUSE (IV), ABOVE
(UNLESS SUCH FAILURE IS DUE TO A CHANGE IN TREATY, LAW OR REGULATION, OR ANY
CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY, OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM ORIGINALLY WAS
REQUIRED TO BE PROVIDED), SUCH NON-U.S. LENDER SHALL NOT BE ENTITLED TO
INDEMNIFICATION UNDER THIS SECTION 3.5 WITH RESPECT TO TAXES IMPOSED BY THE
UNITED STATES; PROVIDED THAT, SHOULD A NON-U.S. LENDER WHICH IS OTHERWISE EXEMPT
FROM OR SUBJECT TO A REDUCED RATE OF WITHHOLDING TAX BECOME SUBJECT TO TAXES
BECAUSE OF ITS FAILURE TO DELIVER A FORM REQUIRED UNDER CLAUSE (IV), ABOVE, THE
BORROWER SHALL TAKE SUCH STEPS AS SUCH NON-U.S. LENDER SHALL REASONABLY REQUEST
TO ASSIST SUCH NON-U.S. LENDER TO RECOVER SUCH TAXES.

 

(V)           ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT OR ANY NOTE
PURSUANT TO THE LAW OF ANY RELEVANT

 

40


 

JURISDICTION OR ANY TREATY SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT
SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.

 

(VI)          IF THE U.S. INTERNAL REVENUE SERVICE OR ANY OTHER GOVERNMENTAL
AUTHORITY OF THE UNITED STATES OR ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION
THEREOF ASSERTS A CLAIM THAT THE AGENT DID NOT PROPERLY WITHHOLD TAX FROM
AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER (BECAUSE THE APPROPRIATE FORM
WAS NOT DELIVERED OR PROPERLY COMPLETED, BECAUSE SUCH LENDER FAILED TO NOTIFY
THE AGENT OF A CHANGE IN CIRCUMSTANCES WHICH RENDERED ITS EXEMPTION FROM
WITHHOLDING INEFFECTIVE, OR FOR ANY OTHER REASON), SUCH LENDER SHALL INDEMNIFY
THE AGENT FULLY FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY THE AGENT AS
TAX, WITHHOLDING THEREFOR, OR OTHERWISE, INCLUDING PENALTIES AND INTEREST, AND
INCLUDING TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE TO THE AGENT
UNDER THIS SUBSECTION, TOGETHER WITH ALL COSTS AND EXPENSES RELATED THERETO
(INCLUDING ATTORNEYS FEES AND TIME CHARGES OF ATTORNEYS FOR THE AGENT, WHICH
ATTORNEYS MAY BE EMPLOYEES OF THE AGENT).  THE OBLIGATIONS OF THE LENDERS UNDER
THIS SECTION 3.5(VII) SHALL SURVIVE THE PAYMENT OF THE OBLIGATIONS AND
TERMINATION OF THIS AGREEMENT.

 


3.6           LENDER STATEMENTS; SURVIVAL OF INDEMNITY.  TO THE EXTENT
REASONABLY POSSIBLE, EACH LENDER SHALL DESIGNATE AN ALTERNATE LENDING
INSTALLATION WITH RESPECT TO ITS EURODOLLAR LOANS TO REDUCE ANY LIABILITY OF THE
BORROWER TO SUCH LENDER UNDER SECTIONS 3.1, 3.2 AND 3.5 OR TO AVOID THE
UNAVAILABILITY OF EURODOLLAR ADVANCES UNDER SECTION 3.3, SO LONG AS SUCH
DESIGNATION IS NOT, IN THE JUDGMENT OF SUCH LENDER, DISADVANTAGEOUS TO SUCH
LENDER.  EACH LENDER SHALL DELIVER A WRITTEN STATEMENT OF SUCH LENDER TO THE
BORROWER (WITH A COPY TO THE AGENT) AS TO THE AMOUNT DUE, IF ANY, UNDER
SECTION 3.1, 3.2, 3.4 OR 3.5.  SUCH WRITTEN STATEMENT SHALL SET FORTH IN
REASONABLE DETAIL THE CALCULATIONS UPON WHICH SUCH LENDER DETERMINED SUCH AMOUNT
AND SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE BORROWER IN THE ABSENCE OF
MANIFEST ERROR.  DETERMINATION OF AMOUNTS PAYABLE UNDER SUCH SECTIONS IN
CONNECTION WITH A EURODOLLAR LOAN SHALL BE CALCULATED AS THOUGH EACH LENDER
FUNDED ITS EURODOLLAR LOAN THROUGH THE PURCHASE OF A DEPOSIT OF THE TYPE AND
MATURITY CORRESPONDING TO THE DEPOSIT USED AS A REFERENCE IN DETERMINING THE
ADJUSTED LIBO RATE APPLICABLE TO SUCH LOAN, WHETHER IN FACT THAT IS THE CASE OR
NOT.  UNLESS OTHERWISE PROVIDED HEREIN, THE AMOUNT SPECIFIED IN THE WRITTEN
STATEMENT OF ANY LENDER SHALL BE PAYABLE ON DEMAND AFTER RECEIPT BY THE BORROWER
OF SUCH WRITTEN STATEMENT.  THE OBLIGATIONS OF THE BORROWER UNDER SECTIONS 3.1,
3.2, 3.4 AND 3.5 SHALL SURVIVE PAYMENT OF THE OBLIGATIONS AND TERMINATION OF
THIS AGREEMENT.


 


ARTICLE IV

 


CONDITIONS PRECEDENT

 


4.1           INITIAL CREDIT EXTENSION.  THE LENDERS SHALL NOT BE REQUIRED TO
MAKE THE INITIAL CREDIT EXTENSION HEREUNDER UNLESS THE BORROWER HAS FURNISHED TO
THE AGENT WITH SUFFICIENT COPIES FOR THE LENDERS:


 

(I)            COPIES OF THE ARTICLES OR CERTIFICATE OF INCORPORATION OF THE
BORROWER, TOGETHER WITH ALL AMENDMENTS THERETO, AND A CERTIFICATE OF GOOD
STANDING OF THE BORROWER, EACH CERTIFIED BY THE APPROPRIATE GOVERNMENTAL OFFICER
IN ITS

 

41


 

JURISDICTION OF INCORPORATION; ANY OTHER INFORMATION REQUIRED BY SECTION 326 OF
THE USA PATRIOT ACT OR NECESSARY FOR THE AGENT OR ANY LENDER TO VERIFY THE
IDENTITY OF BORROWER AS REQUIRED BY SECTION 326 OF THE USA PATRIOT ACT; AND SUCH
COMPARABLE DOCUMENTS AS AGENT MAY REQUIRE WITH RESPECT TO THE GUARANTORS.

 

(II)           COPIES, CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY OF THE
BORROWER, OF ITS BY-LAWS AND OF ITS BOARD OF DIRECTORS’ RESOLUTIONS AND OF
RESOLUTIONS OR ACTIONS OF ANY OTHER BODY AUTHORIZING THE EXECUTION OF THE LOAN
DOCUMENTS TO WHICH THE BORROWER IS A PARTY AND COPIES, CERTIFIED BY THE
SECRETARY, ASSISTANT SECRETARY OR COMPARABLE OFFICER OF EACH GUARANTOR OF THE
BOARD OF DIRECTORS’ RESOLUTIONS AND OF RESOLUTIONS OR ACTIONS OF ANY OTHER PARTY
AUTHORIZING THE EXECUTION OF THE GUARANTY.

 

(III)          AN INCUMBENCY CERTIFICATE, EXECUTED BY THE SECRETARY OR ASSISTANT
SECRETARY OF THE BORROWER, WHICH SHALL IDENTIFY BY NAME AND TITLE AND BEAR THE
SIGNATURES OF THE RESPONSIBLE OFFICIALS AND ANY OTHER OFFICERS OF THE BORROWER
AUTHORIZED TO SIGN THE LOAN DOCUMENTS TO WHICH THE BORROWER IS A PARTY, UPON
WHICH CERTIFICATE THE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY UNTIL
INFORMED OF ANY CHANGE IN WRITING BY THE BORROWER; AND SUCH COMPARABLE
CERTIFICATES AS AGENT MAY REQUIRE WITH RESPECT TO THE GUARANTORS.

 

(IV)          A CERTIFICATE, SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE
BORROWER, STATING THAT ON THE INITIAL CREDIT EXTENSION DATE NO DEFAULT OR
UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING.

 

(V)           WRITTEN OPINIONS OF THE BORROWER’S AND GUARANTOR’S COUNSEL,
ADDRESSED TO THE LENDERS IN SUBSTANTIALLY THE FORMS OF EXHIBITS G-1 AND G-2.

 

(VI)          THE SWING LINE NOTE AND ANY NOTES REQUESTED BY A LENDER PURSUANT
TO SECTION 2.13 PAYABLE TO THE ORDER OF EACH SUCH REQUESTING LENDER.

 

(VII)         EVIDENCE SATISFACTORY TO THE AGENT THAT ALL INDEBTEDNESS (OTHER
THAN THE EXISTING LCS) UNDER THE EXISTING CREDIT AGREEMENT SHALL HAVE BEEN
SIMULTANEOUSLY PAID IN FULL AND THE EXISTING CREDIT AGREEMENT SHALL HAVE BEEN
TERMINATED.

 

(VIII)        SUCH OTHER DOCUMENTS AS THE AGENT OR ITS COUNSEL MAY HAVE
REASONABLY REQUESTED.

 


4.2           EACH CREDIT EXTENSION.  THE LENDERS, LC ISSUER AND SWING LINE
LENDER SHALL NOT BE REQUIRED TO MAKE ANY CREDIT EXTENSION UNLESS ON THE
APPLICABLE CREDIT EXTENSION DATE:


 

(I)            THERE EXISTS NO DEFAULT OR UNMATURED DEFAULT.

 

(II)           THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V AND IN
THE GUARANTY ARE TRUE AND CORRECT AS OF SUCH CREDIT EXTENSION DATE EXCEPT TO

 

42


 

THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS STATED TO RELATE SOLELY TO AN
EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL HAVE BEEN TRUE
AND CORRECT ON AND AS OF SUCH EARLIER DATE.

 

Each Borrowing Notice with respect to each such Advance or request for issuance
or Modification (other than a Modification that does not increase the amount or
extend the expiry date) of a Facility LC or request for a Swing Line Loan shall
constitute a representation and warranty by the Borrower that the conditions
contained in Sections 4.2(i) and (ii) have been satisfied.  Notwithstanding the
foregoing, in the case of a Loan (provided for in Section 2.22(d)) made to repay
a Swing Line Loan, the satisfaction of the foregoing conditions with respect to
such Swing Line Loan shall constitute satisfaction of such conditions with
respect to the Loan to be made to repay such Swing Line Loan as provided for in
Section 2.22(d).

 


ARTICLE V

 


REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 


5.1           INCORPORATION, QUALIFICATION, POWERS AND CAPITAL STOCK.  THE
BORROWER IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF MARYLAND.  THE BORROWER IS DULY
QUALIFIED TO DO BUSINESS AS, AND IS IN GOOD STANDING AS, A FOREIGN CORPORATION
IN EACH JURISDICTION IN WHICH THE CONDUCT OF ITS BUSINESS OR THE OWNERSHIP OR
LEASING OF ITS PROPERTIES MAKES SUCH QUALIFICATION NECESSARY EXCEPT WHERE THE
FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  THE BORROWER HAS ALL REQUISITE POWER AND AUTHORITY TO CONDUCT ITS
BUSINESS AND TO OWN AND LEASE ITS PROPERTIES.


 


5.2           EXECUTION, DELIVERY AND PERFORMANCE OF LOAN DOCUMENTS.


 

(a)           The Borrower has all requisite corporate power and authority to
execute and deliver, and to perform all of its obligations under, the Loan
Documents to which it is a party.

 

(b)           Each Guarantor has all requisite corporate, partnership or limited
liability company power and authority to execute and deliver, and to perform all
of its obligations under, the Guaranty.

 

(c)           The execution and delivery by the Borrower of, and the performance
by the Borrower of each of its obligations under, each Loan Document to which it
is a party and the execution and delivery by each Guarantor of, and the
performance by each Guarantor of each of its obligations under, the Guaranty,
have been duly authorized by all necessary action and do not and will not: 
(1) require any consent or approval not heretofore obtained of any stockholder,
security holder or creditor of the Borrower, any Subsidiary or any Guarantor;
(2) violate any provision of the articles or certificate of incorporation or
formation or bylaws, partnership agreement or operating agreement of the
Borrower or any Guarantor or any provision of the articles or certificate of
incorporation or formation, bylaws or partnership agreement or operating
agreement of any Subsidiary; (3) result in or require the creation or imposition
of any Lien, claim or encumbrance (except to the extent that any Lien is created
under this Agreement) upon or with

 

43


 

respect to any Property now owned or leased or hereafter acquired by the
Borrower, any Subsidiary or any Guarantor; (4) violate any provision of any Law,
order, writ, judgment, injunction, decree, determination or award presently in
effect having applicability to the Borrower, any Subsidiary or any Guarantor; or
(5) result in a breach of or constitute a default under, or cause or permit the
acceleration of any obligation owed under, any Material Indebtedness Agreement.

 

(d)           Neither the Borrower nor any Subsidiary or Guarantor is in default
under any Law, order, writ, judgment, injunction, decree, determination or award
described in Section 5.2(c)(4) or any Material Indebtedness Agreement that in
either case has a Material Adverse Effect.

 

(e)           No authorization, consent, approval, order, license, permit or
exemption from, or filing, registration or qualification with, any Governmental
Authority not heretofore obtained is or will be required under applicable Law to
authorize or permit the execution and delivery by the Borrower or any Guarantor
of, and the performance by the Borrower or any Guarantor of all of its
obligations under, the Loan Documents.

 

(f)            Each of the Loan Documents to which the Borrower is a party, when
executed and delivered, will constitute the legal, valid and binding obligations
of the Borrower, and the Guaranty, when executed and delivered, will constitute
the legal, valid and binding obligations of each Guarantor, enforceable against
the Borrower or each Guarantor, as the case may be, in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting creditors’ rights generally or equitable principles relating to the
granting of specific performance or other equitable remedies as a matter of
judicial discretion.

 


5.3           COMPLIANCE WITH LAWS AND OTHER REQUIREMENTS.  THE BORROWER (I) IS
IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL LAWS AND OTHER REQUIREMENTS
APPLICABLE TO ITS BUSINESS AND (II) HAS OBTAINED ALL MATERIAL AUTHORIZATIONS,
CONSENTS, APPROVALS, ORDERS, LICENSES, PERMITS AND EXEMPTIONS FROM, AND HAS
ACCOMPLISHED ALL MATERIAL FILINGS, REGISTRATIONS OR QUALIFICATIONS WITH, ANY
GOVERNMENTAL AUTHORITY THAT IS NECESSARY FOR THE TRANSACTION OF ITS BUSINESS,
EXCEPT IN THE CASE OF EITHER (I) OR (II) WHERE SUCH NONCOMPLIANCE WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.4           SUBSIDIARIES.


 

(a)           Schedule 5.4 hereto correctly sets forth the names and
jurisdictions of incorporation or formation of all Subsidiaries and joint
ventures in which the Borrower or any of its Subsidiaries has an investment as
of the date of this Agreement, and the Subsidiaries that, as of the date of this
Agreement, are Restricted Subsidiaries are designated as such on Schedule 5.4. 
Except as described in Schedule 5.4 (as updated on a quarterly basis pursuant to
a notice given at the same time as the Compliance Certificate pursuant to
Section 6.2(b)), the Borrower does not own any capital stock or ownership
interest in any Person other than the Subsidiaries and Joint Ventures in which
the Borrower or any Guarantor has an interest.  All outstanding shares of
capital stock or ownership interests, as the case may be, of each Subsidiary and
each such Joint Venture that are owned by the Borrower or any Subsidiary are
(1) owned of record and

 

44


 

beneficially by the Borrower or by one or more Subsidiaries, free and clear of
all Liens, claims, encumbrances and rights of others, and (2) duly authorized,
validly issued, fully paid, nonassessable (except for capital calls or
contribution requirements in connection with ownership interests in the Joint
Ventures), and issued in compliance with all applicable state and federal
securities and other Laws.  The Borrower may update Schedule 5.4 from time to
time by sending written notice to the Agent.

 

(b)           Each Restricted Subsidiary is a corporation, partnership or
limited liability company duly incorporated or formed, validly existing and in
good standing under the laws of its respective jurisdiction of incorporation or
formation. Each Restricted Subsidiary is duly qualified to do business as, and
is in good standing as, a foreign corporation, partnership or limited liability
company in each jurisdiction in which the conduct of its business or the
ownership or leasing of its properties makes such qualification necessary,
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect.  Each Restricted Subsidiary has all requisite
corporate, partnership or limited liability company power and authority to
conduct its business and to own and lease its properties.

 

(c)           Each Restricted Subsidiary (i) is in compliance in all material
respects with all Laws and other requirements applicable to its business and
(ii) has obtained all material authorizations, consents, approvals, orders,
licenses, permits and exemptions from, and has accomplished all material
filings, registrations or qualifications with, any Governmental Authority that
are necessary for the transaction of its business, except in the case of either
(i) or (ii) where the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

 


5.5           FINANCIAL STATEMENTS OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES.  THE CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS AT DECEMBER 31, 2004 AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS FOR THE FISCAL YEAR ENDED ON SUCH DATE,
REPORTED ON BY ERNST & YOUNG LLP, COPIES OF WHICH HAVE HERETOFORE BEEN FURNISHED
TO EACH LENDER, PRESENT FAIRLY THE CONSOLIDATED FINANCIAL CONDITION OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT SUCH DATE, AND THE CONSOLIDATED
RESULTS OF THEIR OPERATIONS AND CHANGES IN CASH FLOWS FOR THE FISCAL YEAR THEN
ENDED.  THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT SEPTEMBER 30, 2005 AND THE RELATED UNAUDITED
CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR THE THREE-MONTH PERIOD
ENDED ON SUCH DATE, CERTIFIED BY A RESPONSIBLE OFFICIAL, COPIES OF WHICH HAVE
HERETOFORE BEEN FURNISHED TO EACH LENDER, PRESENT FAIRLY THE CONSOLIDATED
FINANCIAL CONDITION OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT SUCH
DATE, AND THE CONSOLIDATED RESULTS OF THEIR OPERATIONS AND CHANGES IN CASH FLOWS
FOR THE THREE-MONTH PERIOD THEN ENDED (SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).  ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES
AND NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP THROUGHOUT THE
PERIODS INVOLVED (EXCEPT AS APPROVED BY SUCH ACCOUNTANTS OR RESPONSIBLE
OFFICIAL, AS THE CASE MAY BE, AND AS DISCLOSED THEREIN AND EXCEPT THE QUARTERLY
STATEMENTS ARE UNAUDITED AND DO NOT INCLUDE FOOTNOTES AS WOULD BE REQUIRED FOR
AUDITED FINANCIAL STATEMENTS).


 


5.6           NO MATERIAL ADVERSE CHANGE.  THERE HAS BEEN NO CHANGE IN THE
CONDITION, FINANCIAL OR OTHERWISE, OF THE BORROWER AND THE SUBSIDIARIES, TAKEN
AS A WHOLE, FROM THE FINANCIAL CONDITION OF THE BORROWER AND THE SUBSIDIARIES,
TAKEN AS A WHOLE, SINCE DECEMBER 31, 2004

 

45


 


WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND THE
BORROWER AND THE SUBSIDIARIES, TAKEN AS A WHOLE, DO NOT HAVE ANY MATERIAL
LIABILITY OR, TO THE BEST KNOWLEDGE OF THE BORROWER, MATERIAL CONTINGENT
LIABILITY NOT REFLECTED OR DISCLOSED IN THE FINANCIAL STATEMENTS OR NOTES
THERETO DESCRIBED IN SECTION 5.5 (OR, TO THE EXTENT THAT FINANCIAL STATEMENTS
HAVE BEEN DELIVERED PURSUANT TO SECTION 6.1, IN THE MOST RECENTLY DELIVERED
FINANCIAL STATEMENTS), OR OTHERWISE DISCLOSED TO THE AGENT AND THE LENDERS IN
WRITING.


 


5.7           TAX LIABILITY.  THE BORROWER AND EACH SUBSIDIARY HAVE FILED ALL
TAX RETURNS (FEDERAL, STATE AND LOCAL) REQUIRED TO BE FILED BY THEM AND HAVE
PAID ALL MATERIAL TAXES SHOWN THEREON TO BE DUE AND ALL PROPERTY TAXES DUE,
INCLUDING INTEREST AND PENALTIES, IF ANY, OTHER THAN ANY TAXES OF WHICH THE
AMOUNT OR VALIDITY IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED FOR ON THE BOOKS
OF THE BORROWER OR ITS SUBSIDIARIES, AS THE CASE MAY BE.  TO THE BEST KNOWLEDGE
OF THE BORROWER, THERE DOES NOT EXIST ANY SUBSTANTIAL LIKELIHOOD THAT ANY
GOVERNMENTAL AUTHORITY WILL ASSERT A TAX DEFICIENCY AGAINST THE BORROWER OR ANY
SUBSIDIARY THAT IS MATERIAL TO THE BORROWER AND THE SUBSIDIARIES, TAKEN AS A
WHOLE, THAT HAS NOT BEEN ADEQUATELY RESERVED AGAINST IN THE FINANCIAL STATEMENTS
DESCRIBED IN SECTION 5.5 (OR, TO THE EXTENT THAT FINANCIAL STATEMENTS HAVE BEEN
DELIVERED PURSUANT TO SECTION 6.1, IN THE MOST RECENTLY DELIVERED FINANCIAL
STATEMENTS).  THE BORROWER AND EACH SUBSIDIARY HAVE ESTABLISHED AND ARE
MAINTAINING ADEQUATE RESERVES FOR TAX LIABILITIES, IF ANY, SUFFICIENT TO COMPLY
WITH GAAP.


 


5.8           LITIGATION.  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS PENDING
OR, TO THE BEST KNOWLEDGE OF THE BORROWER, THREATENED AGAINST OR AFFECTING THE
BORROWER OR ANY RESTRICTED SUBSIDIARY, OR ANY PROPERTY OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY, BEFORE ANY GOVERNMENTAL AUTHORITY IN WHICH THERE IS A
REASONABLE POSSIBILITY OF A DECISION ADVERSE TO THE BORROWER OR A RESTRICTED
SUBSIDIARY AND WHICH, IF DETERMINED ADVERSELY TO THE BORROWER OR THE RESTRICTED
SUBSIDIARY, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.9           ERISA.  (A)  NEITHER THE BORROWER NOR ANY MEMBER OR THE CONTROLLED
GROUP HAS ESTABLISHED, IS A PARTY TO OR HAS ANY LIABILITY UNDER ANY PLAN AS OF
THE DATE HEREOF.


 

(b)           In the event that, at any time after the date hereof at which the
representation under this paragraph (b) is made or deemed remade, the Borrower
or any member of the Controlled Group shall have established, be a party or have
any liability under any Plan, then: (i) neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Plan, and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code; (ii) no termination of a Single Employer Plan
has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period; (iii) the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits to an extent which could reasonably be
expected to have a Material Adverse Effect; (iv) neither the Borrower nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan which could reasonably be expected to have a Material Adverse
Effect, and neither the Borrower nor any Commonly

 

46


 

Controlled Entity would become subject to any liability under ERISA in an amount
which could reasonably be expected to have a Material Adverse Effect if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made; (v) to the knowledge of the
Borrower or any Commonly Controlled Entity, no such Multiemployer Plan for which
the Borrower or any Subsidiary could reasonably be expected to have a material
liability is in Reorganization or Insolvent; and (vi) the present value
(determined using actuarial and other assumptions which are reasonable in
respect of the benefits provided and the employees participating) of the
liability of the Borrower and each Commonly Controlled Entity for post
retirement benefits to be provided to their current and former employees under
Plans which are welfare benefit plans (as defined in Section 3(1) of ERISA) does
not, in the aggregate, exceed the assets under all such Plans allocable to such
benefits by an amount in excess of $5,000,000.

 


5.10         REGULATIONS U AND X.  NEITHER THE BORROWER NOR ANY SUBSIDIARY IS
ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF “PURCHASING” OR “CARRYING” ANY “MARGIN
STOCK” WITHIN THE MEANINGS OF REGULATION U.  NO PART OF THE ADVANCES OR THE
FACILITY LCS WILL BE USED TO PURCHASE OR CARRY ANY MARGIN STOCK, OR TO EXTEND
CREDIT TO OTHERS FOR THAT PURPOSE, OR FOR ANY PURPOSE THAT VIOLATES THE
PROVISIONS OF REGULATIONS U OR X.


 


5.11         NO DEFAULT OR UNMATURED DEFAULT.  NO DEFAULT OR UNMATURED DEFAULT
HAS OCCURRED AND IS CONTINUING.


 


5.12         OWNERSHIP OF PROPERTY; LIENS.  EACH OF THE BORROWER AND ITS
RESTRICTED SUBSIDIARIES HAS GOOD RECORD AND MARKETABLE TITLE IN FEE SIMPLE TO,
OR A VALID LEASEHOLD INTEREST IN, ALL ITS REAL PROPERTY, AND GOOD TITLE TO ALL
ITS OTHER PROPERTY, EXCEPT FOR DEFECTS IN TITLE THAT DO NOT INTERFERE IN ANY
MATERIAL RESPECT WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED
OR TO UTILIZE SUCH PROPERTIES FOR THEIR INTENDED PURPOSES, AND NONE OF SUCH
PROPERTY IS SUBJECT TO ANY LIEN EXCEPT AS PERMITTED BY SECTION 6.12.  EACH OF
THE BORROWER AND ITS RESTRICTED SUBSIDIARIES HAS GOOD RECORD AND MARKETABLE
TITLE IN FEE SIMPLE TO ALL REAL ESTATE INVENTORY INCLUDED IN THE BORROWING BASE,
EXCEPT FOR DEFECTS IN TITLE THAT DO NOT INTERFERE IN ANY MATERIAL RESPECT WITH
ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH
PROPERTIES FOR THEIR INTENDED PURPOSES.


 


5.13         ENVIRONMENTAL MATTERS.  EXCEPT TO THE EXTENT THAT ALL OF THE
FOLLOWING, IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT:


 

(a)           To the knowledge of the Borrower, no Property of the Borrower or
any of its Subsidiaries contains or has previously contained any Materials of
Environmental Concern in amounts or concentrations which (1) constitute or
constituted a violation of, or (2) could reasonably be expected to give rise to
liability under, any Environmental Law.

 

(b)           To the knowledge of the Borrower, the Properties of the Borrower
and its Subsidiaries and all operations at such Properties are in compliance,
and, to the extent of the Borrower’s and its Subsidiaries’ involvement with the
Properties, have heretofore been in compliance, in all material respects with
all applicable Environmental Laws, and there is no

 

47


 

contamination at, under or about such Properties or violation of any
Environmental Law with respect to such Properties or the business operated by
the Borrower or any of its Subsidiaries (the “Business”).

 

(c)           Neither the Borrower nor any of its Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties of the Borrower and its Subsidiaries or the
Business, nor does the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened.

 

(d)           To the knowledge of the Borrower, Materials of Environmental
Concern have not been transported or disposed of from the Properties of the
Borrower and its Subsidiaries while owned or operated by the Borrower or any of
its Subsidiaries in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of such Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law.

 

(e)           No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary is or will be named as
a party with respect to the Properties of the Borrower and its Subsidiaries or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
such Properties or the Business.

 

(f)            To the knowledge of the Borrower, there has been no release or
threat of release of Materials of Environmental Concern at or from the
Properties of the Borrower and its Subsidiaries, or arising from or related to
the operations of the Borrower or any Subsidiary in connection with such
Properties or otherwise in connection with the Business, in violation of, or in
amounts or in a manner that could reasonably give rise to liability under,
Environmental Laws.

 


5.14         INVESTMENT COMPANY ACT.  NEITHER THE BORROWER NOR ANY SUBSIDIARY IS
AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”,
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


5.15         PUBLIC UTILITY HOLDING COMPANY ACT.  NEITHER THE BORROWER NOR ANY
SUBSIDIARY IS A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY”, OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY”, WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, AS AMENDED.


 


5.16         SUBORDINATED INDEBTEDNESS.  THE OBLIGATIONS CONSTITUTE SENIOR
INDEBTEDNESS WHICH IS ENTITLED TO THE BENEFITS OF THE SUBORDINATION PROVISIONS
OF ALL OUTSTANDING SUBORDINATED INDEBTEDNESS.

 

48


 


ARTICLE VI

 


COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 


6.1           FINANCIAL STATEMENTS.  THE BORROWER SHALL CAUSE TO BE DELIVERED TO
THE AGENT, IN FORM AND DETAIL SATISFACTORY TO THE AGENT (FOR PROMPT DISTRIBUTION
BY THE AGENT TO THE LENDERS):


 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, copies of the consolidated balance
sheets of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related consolidated statements of income and retained earnings and
changes in cash flows for such year, setting forth in each case in comparative
form the figures for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit (other than qualifications related to the incorporation of reports by
other independent certified public accountants), by Ernst & Young LLP or other
independent certified public accountants of nationally recognized standing
reasonably acceptable to the Required Lenders; and

 

(b)           as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheets of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and retained earnings and changes in
cash flows of the Borrower and its consolidated Subsidiaries for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by an Authorized Person as being fairly stated in all material
respects when considered in relation to the consolidated financial position of
the Borrower and its consolidated Subsidiaries (subject to normal year-end audit
adjustments);

 

all such financial statements to be prepared in accordance with GAAP throughout
the periods reflected therein and with prior periods (except as approved by such
accountants or officer, as the case may be, and disclosed therein).

 


6.2           CERTIFICATES; OTHER INFORMATION.  THE BORROWER SHALL CAUSE TO BE
DELIVERED TO THE AGENT, IN FORM AND DETAIL SATISFACTORY TO THE AGENT (FOR PROMPT
DISTRIBUTION BY THE AGENT TO THE LENDERS):


 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or
Unmatured Default, except as specified in such certificate;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.1(a) and 6.1(b), a Compliance Certificate in
substantially the form of Exhibit H hereto executed by an Authorized Person,
stating that, to the best of such Authorized Person’s

 

49


 

knowledge, the Borrower during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement to be observed, performed or satisfied by it (and containing
calculations demonstrating compliance with Sections 6.17(f), 6.24, 6.25, 6.26,
6.28 and 6.29 and such other financial information as requested by the Agent),
and that such officer has obtained no knowledge of any Default or Unmatured
Default except as specified in such certificate;

 

(c)           not later than 90 days after the end of each fiscal year of the
Borrower, a copy of the projections by the Borrower of the operating budget and
cash flow budget of the Borrower and its Subsidiaries for the succeeding two
fiscal years and the projected consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such succeeding fiscal years, such projections
to be accompanied by a certificate of an Authorized Person to the effect that
while such an Authorized Person has no reason to believe such projections are
incorrect or misleading in any material respect, such projections are based upon
assumptions that may not materialize or may change adversely due to factors
related to the Borrower’s business or industry, and unanticipated events and
circumstances may occur subsequent to the date of such projections, such that
the actual results achieved may vary from such projections, and such variations
may be material, and that the Borrower is under no obligation to update such
projections;

 

(d)           promptly after the same are filed with any security exchange or
with the Securities and Exchange Commission or any successor or analogous
Governmental Authority, copies of all financial statements, reports, notices and
proxy statements and all regular and periodic reports and all registration
statements (excluding exhibits thereto and Registration Statements on Form S-8)
and prospectuses, if any, filed by the Borrower or any of its Restricted
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any successor or analogous Governmental Authority;

 

(e)           promptly, such additional financial and other information as any
Lender may from time to time reasonably request;

 

(f)            as soon as practicable, but in no event later than 30 days after
the end of each calendar quarter, a Borrowing Base Certificate certifying in
reasonable detail the Borrowing Base as of the last day of such quarter, which
certificate shall be complete and correct as of the date thereof;

 

(g)           from and after the date on which the Borrower or any member of the
Controlled Group shall establish, become a party to or have any liability under
any Plan, (i) within 270 days after the close of each fiscal year, a statement
of the Unfunded Liabilities of each Single Employer Plan, certified as correct
by an actuary enrolled under ERISA and (ii) as soon as possible and in any event
within 10 days after the Borrower knows that any Reportable Event has occurred
with respect to any Plan, a statement, signed by the chief financial officer of
the Borrower, describing said Reportable Event and the action which the Borrower
proposes to take with respect thereto; and

 

(h)           as soon as possible and in any event within 10 days after receipt
by the Borrower, a copy of (i) any notice or claim to the effect that the
Borrower or any of its

 

50


 

Subsidiaries is or may be liable to any Person as a result of the release by the
Borrower, any of its Subsidiaries, or any other Person of any Materials of
Environmental Concern into the environment, and (ii) any notice alleging any
violation of any Environmental Law by the Borrower or any of its Subsidiaries,
which, in either case, could reasonably be expected to have a Material Adverse
Effect.

 

If any information which is required to be furnished to the Lenders under
Section 6.1 or this Section 6.2 is required by law or regulation to be filed by
the Borrower with a government body on an earlier date, then the information
required hereunder shall be furnished to the Lenders at such earlier date.

 


6.3           PAYMENT OF OBLIGATIONS.  THE BORROWER AND EACH RESTRICTED
SUBSIDIARY SHALL PAY, DISCHARGE OR OTHERWISE SATISFY AT OR BEFORE MATURITY OR
BEFORE THEY BECOME DELINQUENT, AS THE CASE MAY BE, ALL OBLIGATIONS OF WHATEVER
NATURE EXCEPT WHERE (A) FAILURE TO PAY COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, AND (B) THE AMOUNT OR VALIDITY THEREOF IS CURRENTLY
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND RESERVES IN
CONFORMITY WITH GAAP WITH RESPECT THERETO HAVE BEEN PROVIDED ON THE BOOKS OF THE
BORROWER OR ITS SUBSIDIARIES, AS THE CASE MAY BE.


 


6.4           CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE.  THE BORROWER
AND THE RESTRICTED SUBSIDIARIES, TAKEN AS A WHOLE, SHALL AT ALL TIMES REMAIN
PRINCIPALLY ENGAGED IN THE BUSINESS CONDUCTED AS OF THE DATE OF THIS AGREEMENT
BY THE BORROWER AND THE RESTRICTED SUBSIDIARIES, AND, IN ALL RESPECTS MATERIAL
TO THE BUSINESS OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES TAKEN AS A
WHOLE, THE BORROWER SHALL, AND SHALL CAUSE EACH OF THE RESTRICTED SUBSIDIARIES
TO, PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS CORPORATE, PARTNERSHIP
OR LIMITED LIABILITY COMPANY EXISTENCE (AS APPLICABLE) AND TAKE ALL REASONABLE
ACTION TO MAINTAIN ALL RIGHTS, PRIVILEGES AND FRANCHISES REQUIRED FOR THE NORMAL
CONDUCT OF SUCH BUSINESS, EXCEPT (A) AS OTHERWISE PERMITTED PURSUANT TO
SECTION 6.14 AND (B) THE BORROWER SHALL NOT BE REQUIRED TO PRESERVE ANY SUCH
RIGHT, PRIVILEGE OR FRANCHISE IF THE BORROWER SHALL DETERMINE THAT THE
PRESERVATION THEREOF IS NO LONGER DESIRABLE IN THE CONDUCT OF THE BUSINESS OF
THE BORROWER OR ANY SUBSIDIARY AND THAT THE LOSS THEREOF COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE BORROWER SHALL, AND SHALL CAUSE
EACH RESTRICTED SUBSIDIARY TO, COMPLY WITH ALL CONTRACTUAL OBLIGATIONS AND
REQUIREMENTS OF LAW EXCEPT TO THE EXTENT THAT FAILURE TO COMPLY THEREWITH COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.5           MAINTENANCE OF PROPERTY; INSURANCE.


 

(a)           The Borrower and each Restricted Subsidiary shall keep in all
material respects all Property useful and necessary in its business in good
working order and condition (provided, however, that nothing in this Section 6.5
shall prevent the Borrower from discontinuing the operation or maintenance, or
both the operation and maintenance, of any of such Properties if such
discontinuance is, in the judgment of the Borrower, desirable in the conduct of
its business or the business of any Subsidiary and could not reasonably be
expected to have a Material Adverse Effect).

 

(b)           The Borrower and each Restricted Subsidiary shall maintain
insurance for their respective Properties and businesses, (1) with financially
sound and reputable insurance

 

51


 

companies or associations, and (2) of such types (including insurance against
theft and fraud and against loss or damage by fire, flood, explosion or hazard
of or to property and general public liability insurance), in such amounts and
with such deductibles, covering such casualties and contingencies and otherwise
on such terms as those usually carried by companies of established reputations
engaged in similar businesses and owning similar properties and assets in the
same general areas in which the Borrower or its applicable Subsidiary operates
or as may otherwise be required by applicable Requirements of Law.  The Borrower
shall furnish to each Lender, upon written request, reasonable information as to
the insurance carried.

 


6.6           INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS.  THE
BORROWER AND EACH RESTRICTED SUBSIDIARY SHALL IN ALL MATERIAL RESPECTS KEEP
PROPER BOOKS OF RECORDS AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES IN
CONFORMITY WITH GAAP AND ALL REQUIREMENTS OF LAW SHALL BE MADE OF ALL DEALINGS
AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES; AND PERMIT
REPRESENTATIVES OF ANY LENDER, AT SUCH LENDER’S EXPENSE PRIOR TO THE OCCURRENCE
OF A DEFAULT AND AT THE BORROWER’S EXPENSE AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF A DEFAULT, TO VISIT AND INSPECT AS REASONABLY REQUESTED ANY OF
ITS PROPERTIES AND THE PROPERTIES OF THE JOINT VENTURES IN WHICH THE BORROWER OR
ANY GUARANTOR PARTICIPATES OR MANAGES AND EXAMINE AND MAKE ABSTRACTS FROM ANY OF
ITS BOOKS AND RECORDS AT ANY REASONABLE TIME AND AS OFTEN AS MAY REASONABLY BE
DESIRED AND TO DISCUSS THE BUSINESS, OPERATIONS, PROPERTIES AND FINANCIAL AND
OTHER CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AND SUCH JOINT VENTURES IN
WHICH THE BORROWER OR ANY GUARANTOR PARTICIPATES OR MANAGES, AS REASONABLY
REQUESTED WITH OFFICERS AND EMPLOYEES OF THE BORROWER AND ITS SUBSIDIARIES AND
WITH ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS.


 


6.7           NOTICES.  THE BORROWER WILL PROMPTLY GIVE NOTICE TO THE AGENT AND
EACH LENDER OF:


 

(a)           the occurrence of any Default or Unmatured Default;

 

(b)           any (1) default or event of default under any Contractual
Obligation of the Borrower or any of its Restricted Subsidiaries or
(2) litigation, investigation or, proceeding which may exist at any time between
the Borrower or any of its Restricted Subsidiaries and any Governmental
Authority, which, in the case of either clause (1) or clause (2), reasonably
could be expected to have a Material Adverse Effect;

 

(c)           any litigation or proceeding affecting the Borrower or any of its
Restricted Subsidiaries in which damages or injunctive or similar relief is
sought which reasonably could be expected to have a Material Adverse Effect
(which notice shall be required to be given at the time the Borrower files with
the Securities and Exchange Commission a filing disclosing such litigation);

 

(d)           from and after the date on which the Borrower or any member of the
Controlled Group shall establish, become a party to or have any liability under
any Plan, any of the following events, as soon as possible and in any event
within 30 days after the Borrower knows or has reason to know thereof: (1) the
occurrence of any Reportable Event with respect to any Plan which must be
reported to the applicable governmental authorities, or any withdrawal from, or
the termination, Reorganization or Insolvency of any Multiemployer Plan; or
(2) the institution of proceedings or the taking of any other action by the PBGC
or the Borrower or any

 

52


 

Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the terminating, Reorganization or Insolvency of, any Plan;
and

 

(e)           any event or occurrence which has a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Official setting forth details of the occurrence referred to therein
and stating what action the Borrower proposes to take with respect thereto.

 


6.8           ENVIRONMENTAL LAWS.


 

(a)           The Borrower, each Restricted Subsidiary and each Joint Venture
which the Borrower or any Restricted Subsidiary manages shall comply and cause
compliance by all tenants and subtenants, if any, with all Environmental Laws
and obtain and comply in all material respects with and maintain, and cause all
tenants and subtenants to obtain and comply with and maintain, any and all
licenses, approvals, registrations or permits required by Environmental Laws,
except in each case to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(b)           The Borrower, each Restricted Subsidiary and each such Joint
Venture shall conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities respecting Environmental
Laws, except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect.

 

(c)           The Borrower shall defend, indemnify and hold harmless the Agent
and the Lenders, and their respective Related Parties from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature known or unknown, contingent or otherwise,
arising out of, or in any way relating to the violation by the Borrower or any
of its Subsidiaries of or their noncompliance with, any Environmental Laws, or
any orders, requirements or demand of Governmental Authorities related thereto,
including reasonable attorney and consultant fees, investigation and laboratory
fees, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor.  The agreements contained in this clause
(c) shall survive the termination of this Agreement and the payment of the
Obligations.

 


6.9           GUARANTIES FROM FUTURE SUBSIDIARIES; RELEASE OF GUARANTORS. 
(A) THE BORROWER SHALL PROMPTLY SECURE THE EXECUTION AND DELIVERY OF THE
GUARANTY (OR A SUPPLEMENTAL GUARANTY) TO THE AGENT FOR THE BENEFIT OF THE
LENDERS FROM EACH SUBSIDIARY, WHETHER NOW EXISTING OR FORMED AND ORGANIZED AFTER
THE DATE HEREOF, IF SUCH SUBSIDIARY IS A WHOLLY-OWNED SUBSIDIARY OF THE BORROWER
AND IS INCLUDED IN THE HOMEBUILDING SEGMENT; PROVIDED THAT (I) ANY SUBSIDIARY
WHOSE SOLE PURPOSE IS TO SERVE AS A JOINT VENTURER, PARTNER, MEMBER OR
SHAREHOLDER IN A JOINT VENTURE SHALL NOT BE REQUIRED TO DELIVER A GUARANTY,
(II) NONE OF THE SUBSIDIARIES LISTED ON SCHEDULE 6.9 HERETO SHALL BE REQUIRED TO
BE A GUARANTOR AND (III) A SUBSIDIARY HEREAFTER FORMED OR

 

53



 


ORGANIZED WILL NOT BE REQUIRED TO BE A GUARANTOR IF FEDERAL OR STATE REGULATORY
REQUIREMENTS PROHIBIT SUCH SUBSIDIARY FROM BEING A GUARANTOR OR IF SUCH
SUBSIDIARY IS NOT ENGAGED IN THE CONSTRUCTION OR SALE OF HOMES OR IN ANY
ACTIVITIES THAT ARE MATERIAL TO THE HOMEBUILDING SEGMENT.  EACH SUCH SUBSIDIARY
THAT DOES NOT DELIVER THE GUARANTY ON THE CLOSING DATE SHALL EXECUTE AND DELIVER
A SUPPLEMENTAL GUARANTY WITHIN 30 DAYS AFTER IT MEETS THE CRITERIA SET FORTH IN
THE PRECEDING SENTENCE.  CONCURRENTLY WITH THE EXECUTION AND DELIVERY BY SUCH A
SUBSIDIARY OF A SUPPLEMENTAL GUARANTY, THE BORROWER WILL DELIVER TO THE AGENT
SUCH LEGAL OPINIONS AND EVIDENCE OF CORPORATE OR OTHER ACTION AND AUTHORITY IN
RESPECT THEREOF AS SHALL BE REASONABLY REQUESTED BY THE AGENT.


 

(b)           In the event that any Guarantor ceases to be a Wholly-Owned
Subsidiary of the Borrower in the Homebuilding Segment or ceases to be engaged
in the active conduct of business, the Borrower may request the release of such
Guarantor from its obligations under its Guaranty, and provided no Default or
Unmatured Default exists, the Agent shall deliver to the Borrower a written
release of such Guarantor from its obligations under the Guaranty and shall so
notify the Lenders.

 

(c)           The Borrower shall not cause or permit the voting securities or
other ownership interests of any Subsidiary in the Homebuilding Segment to be
less than 100% owned and controlled, directly or indirectly, by the Borrower
except for a legitimate business purpose unrelated to whether such Subsidiary is
required to be a Guarantor hereunder.

 


6.10         USE OF PROCEEDS.  THE BORROWER SHALL, AND SHALL CAUSE EACH
SUBSIDIARY TO, USE THE PROCEEDS OF THE CREDIT EXTENSIONS FOR REPAYMENT OF THE
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT AND FOR GENERAL CORPORATE
PURPOSES, INCLUDING ACQUISITIONS (THAT ARE NOT HOSTILE) IN THE SAME OR SIMILAR
LINES OF BUSINESS.  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO,
USE ANY OF THE PROCEEDS OF THE ADVANCES TO PURCHASE OR CARRY ANY “MARGIN STOCK”
(AS DEFINED IN REGULATION U).


 


6.11         TAXES.  THE BORROWER SHALL, AND SHALL CAUSE EACH SUBSIDIARY TO,
TIMELY FILE (SUBJECT TO EXTENSIONS AS PERMITTED BY LAW) COMPLETE AND CORRECT
UNITED STATES FEDERAL AND APPLICABLE FOREIGN, STATE AND LOCAL TAX RETURNS
REQUIRED BY LAW AND PAY WHEN DUE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES
AND LEVIES UPON IT OR ITS INCOME, PROFITS OR PROPERTY, EXCEPT THOSE WHICH ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO
WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE IN ACCORDANCE WITH GAAP.


 


6.12         LIMITATION ON LIENS.  NEITHER THE BORROWER NOR ANY RESTRICTED
SUBSIDIARY WILL CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN OF ANY NATURE
UPON ANY OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, EXCEPT FOR:


 

(a)           Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;

 

54


 

(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;

 

(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not in any case materially
detract from the value of the Property subject thereto or materially interfere
with the ordinary conduct of the business of the Borrower or such Subsidiary;

 

(f)            Liens securing Non-Recourse Indebtedness of the Borrower and its
Subsidiaries incurred to finance the acquisition, construction or development of
Real Estate Inventory or Liens securing Indebtedness of the Borrower and its
Subsidiaries incurred to finance the construction or acquisition of fixed or
capital assets or a Refinancing Indebtedness with respect to any of such
Indebtedness, provided that (1) such Liens shall be created within 180 days
after (A) the acquisition of such Real Estate Inventory or (B) the acquisition
or completion of construction of fixed or capital assets (or, in the case of
Refinancing Indebtedness with respect thereto, such Liens shall be renewals or
replacements of Liens created within such 180-day time period) and (2) such
Liens do not at any time encumber any Property other than the Property financed
by such Indebtedness;

 

(g)           Liens on the property or assets of a corporation or other entity
which becomes a Subsidiary or which is merged into the Borrower or a Subsidiary
after the date hereof securing Indebtedness of such corporation or other entity,
provided that (1) such Liens existed at the time such corporation or other
entity became a Subsidiary or was so merged and were not created in anticipation
thereof, (2) any such Lien is not spread to cover any additional Property of
such corporation or other entity after the time such corporation or other entity
becomes a Subsidiary or is so merged, and (3) the amount of Indebtedness secured
thereby is not increased;

 

(h)           Liens on assets of the Financial Services Segment securing
Indebtedness of the Financial Services Segment; and

 

(i)            Judgment and other similar Liens arising in connection with court
proceedings except Liens arising from judgments that constitute a Default under
Section 7.9.

 


6.13         LIMITATION ON GUARANTEE OBLIGATIONS.  NEITHER THE BORROWER NOR ANY
RESTRICTED SUBSIDIARY WILL CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
GUARANTEE OBLIGATION EXCEPT:


 

(A)           THE BORROWER AND ANY GUARANTOR MAY INCUR GUARANTEE OBLIGATIONS,
NOT TO EXCEED $35,000,000 IN THE AGGREGATE AT ANY TIME, IN RESPECT OF
OBLIGATIONS OF ENTITIES IN THE FINANCIAL SERVICES SEGMENT;

 

(B)           THE ENTITIES WITHIN THE FINANCIAL SERVICES SEGMENT MAY INCUR
GUARANTEE OBLIGATIONS;

 

55


 

(C)           THE BORROWER AND ANY GUARANTOR MAY INCUR GUARANTEE OBLIGATIONS IN
RESPECT OF REIMBURSEMENT OBLIGATIONS WITH RESPECT TO LETTERS OF CREDIT ISSUED
FOR THE ACCOUNT OF THE BORROWER OR ANY GUARANTOR FOR THE BENEFIT OF EMPLOYEE
BENEFIT OR EMPLOYEE INSURANCE PROGRAMS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES;

 

(D)           SUBSIDIARIES OF THE BORROWER MAY INCUR GUARANTEE OBLIGATIONS IN
RESPECT OF THE SPECIFIED DEBT, PROVIDED THAT SIMULTANEOUSLY WITH THE EXECUTION
AND DELIVERY OF ANY GUARANTY IN RESPECT THEREOF BY ANY SUBSIDIARY, SUCH
SUBSIDIARY SHALL EXECUTE AND DELIVER A SUPPLEMENTAL GUARANTY IF IT IS NOT
ALREADY A GUARANTOR; AND

 

(E)           THE BORROWER AND ANY GUARANTOR MAY INCUR GUARANTEE OBLIGATIONS IN
RESPECT OF OBLIGATIONS OF THE BORROWER AND SUBSIDIARIES, JOINT VENTURES AND
OTHER ENTITIES IN EACH CASE IN THE HOMEBUILDING SEGMENT.

 


6.14         LIMITATIONS ON FUNDAMENTAL CHANGES.  NEITHER THE BORROWER NOR ANY
RESTRICTED SUBSIDIARY WILL ENTER INTO ANY MERGER, CONSOLIDATION OR AMALGAMATION,
OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR
DISSOLUTION), OR CONVEY, SELL, LEASE, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF,
ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY, BUSINESS OR ASSETS, EXCEPT:


 

(a)           any Restricted Subsidiary of the Borrower may be merged or
consolidated (i) with or into the Borrower, provided that the Borrower shall be
the continuing or surviving corporation, or (ii) with or into any one or more
Restricted Subsidiaries of the Borrower, provided that the Restricted Subsidiary
or Restricted Subsidiaries shall be the continuing or surviving entity and that,
if either Subsidiary was a Guarantor, the continuing or surviving entity shall
also be a Guarantor or become a Guarantor on the effective date of such merger
or consolidation;

 

(b)           the Borrower or any Restricted Subsidiary may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other Restricted Subsidiary of
the Borrower; provided that, if the transferor is the Borrower or a Guarantor,
the transferee shall be the Borrower or shall be a Guarantor or become a
Guarantor on the effective date of such transaction;

 

(c)           any Restricted Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets to the Borrower or any Restricted Subsidiary
of the Borrower, whether existing on or created after the date of this
Agreement, provided that if the transferor is a Guarantor, the transferee shall
be the Borrower or a Guarantor; and

 

(d)           sales, conveyances, leases, assignments, transfers or other
dispositions of property, business or assets permitted under Section 6.15.

 


6.15         LIMITATIONS ON SALES OF ASSETS.  NEITHER THE BORROWER NOR ANY
RESTRICTED SUBSIDIARY WILL CONVEY, SELL, LEASE, ASSIGN, TRANSFER OR OTHERWISE
DISPOSE OF ANY OF ITS PROPERTY OR BUSINESS (INCLUDING STOCK OF SUBSIDIARIES,
RECEIVABLES AND LEASEHOLD INTERESTS), WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
EXCEPT:


 

(a)           obsolete or worn out property disposed of in the ordinary course
of business;

 

56


 

(b)           the sale of inventory in the ordinary course of business,
including sale-leasebacks of model homes;

 

(c)           the sale or discount of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

 

(d)           the sale or discount without recourse of mortgage loan
receivables;

 

(e)           the sale by the Financial Services Segment of its rights under
loan servicing portfolios;

 

(f)            as permitted by Section 6.14 (other than pursuant to clause
(d) thereof);

 

(g)           the sale of mortgages and mortgage-backed or other securities by
the Financial Services Segment;

 

(h)           the sale, transfer or other disposition of any stock, property or
assets of the Limited-Purpose Subsidiaries;

 

(i)            the sale, transfer or other disposition of Cash Equivalents; and

 

(j)            any other sale or disposition of Property (including stock or
Property of Subsidiaries), provided that the aggregate book value of all assets
so sold or disposed of pursuant to this clause (j) in any period of twelve (12)
consecutive months shall not exceed 10% of the book value of the consolidated
total assets of the Borrower and its Subsidiaries (excluding the assets of the
Limited Purpose Subsidiaries) as at the beginning of such twelve (12) month
period.

 


6.16         LIMITATION ON DIVIDENDS.  THE BORROWER WILL NOT DECLARE OR PAY ANY
DIVIDEND (OTHER THAN DIVIDENDS PAYABLE SOLELY IN COMMON STOCK OF THE BORROWER)
ON, OR MAKE ANY PAYMENT ON ACCOUNT OF, OR SET APART ASSETS FOR A SINKING OR
OTHER ANALOGOUS FUND FOR, THE PURCHASE, REDEMPTION, DEFEASANCE, RETIREMENT OR
OTHER ACQUISITION OF, ANY SHARES OF ANY CLASS OF STOCK OF THE BORROWER OR ANY
WARRANTS OR OPTIONS TO PURCHASE ANY SUCH STOCK, WHETHER NOW OR HEREAFTER
OUTSTANDING, OR MAKE ANY OTHER DISTRIBUTION IN RESPECT THEREOF, EITHER DIRECTLY
OR INDIRECTLY, WHETHER IN CASH OR PROPERTY OR IN OBLIGATIONS OF THE BORROWER OR
ANY SUBSIDIARY (SUCH DECLARATIONS, PAYMENTS, SETTING APART, PURCHASES,
REDEMPTIONS, DEFEASANCES, RETIREMENTS, ACQUISITIONS AND DISTRIBUTIONS BEING
HEREIN CALLED “RESTRICTED PAYMENTS”), EXCEPT THAT THE BORROWER MAY MAKE ANY
RESTRICTED PAYMENT SO LONG AS, AFTER GIVING EFFECT THERETO, NO DEFAULT OR
UNMATURED DEFAULT WILL BE IN EXISTENCE.


 


6.17         LIMITATION ON INVESTMENTS.  NEITHER THE BORROWER NOR ANY RESTRICTED
SUBSIDIARY WILL MAKE ANY INVESTMENTS, EXCEPT:


 

(a)           extensions of trade credit and other payables in the ordinary
course of business and extensions of non-material advances for Improvements to
property not then owned by the Borrower in the ordinary course of business,
provided that the Borrower shall give notice to the Lenders of any such
non-material advances aggregating in excess of $20,000,000 in any fiscal
quarter;

 

57


 

(b)           Investments in Cash Equivalents;

 

(c)           Acquisitions by the Borrower or any of its Restricted Subsidiaries
of assets constituting a business unit or the capital stock of any Person,
provided that such business unit or Person is engaged in the same general type
of business as conducted by the Borrower or one of its Restricted Subsidiaries
and provided, further, that before any such Acquisition and after giving effect
thereto, no Default or Unmatured Default shall be in existence and the Borrower
shall, at its sole expense, have delivered to the Agent not less than 10 days
prior to the date of such Acquisition a certificate to such effect, in form and
substance satisfactory to the Agent, signed by an Authorized Person;

 

(d)           Acquisitions by the Borrower or any of its Restricted Subsidiaries
other than Acquisitions permitted under clauses (c) or (g) of this Section 6.17
of, or investments in, assets constituting a business unit or the capital stock
of any Person; provided, that the aggregate amount of consideration paid by the
Borrower and its Restricted Subsidiaries for all such Acquisitions of assets or
capital stock (including as a part of such consideration any Indebtedness
assumed as a part thereof) does not exceed an aggregate amount equal to
$25,000,000 in any 12-month period; and provided, further, that after giving
effect thereto, no Default or Unmatured Default shall be in existence;

 

(e)           Investments by the Borrower in any Guarantor or by any Guarantor
in the Borrower or in any other Guarantor;

 

(f)            Investments by the Borrower or any Guarantor in Joint Ventures,
in Subsidiaries that are not wholly-owned Subsidiaries, in the Limited-Purposes
Subsidiaries Segment and in the Financial Services Segment, so long as the
aggregate amount of such Investments shall not at any time exceed 40% of
Consolidated Tangible Net Worth; provided, that such limitation shall not apply
to Investments in the Financial Services Segment to the extent made following
termination of the Countrywide Loan Purchase Agreement (or any successor
agreement thereto) and that are repaid in full not later than the first to occur
of:  (A) 90 days following the date such termination becomes effective or
(B) the date upon which Ryland Mortgage Company enters into a successor
agreement;

 

(g)           Investments by entities within the Financial Services Segment in
any Person and Acquisitions of assets constituting a business unit or the
capital stock of any Person by entities within the Financial Services Segment;

 

(h)           loans and advances to officers, employees, consultants and agents
of the Borrower or its Subsidiaries for travel, entertainment and relocation
expenses in the ordinary course of business; and

 

(i)            other loans and advances to employees of the Borrower in
connection with incentive or stock purchase plans or arrangements in an
aggregate amount not to exceed $3,000,000 at any time outstanding.

 


6.18         LIMITATION ON OPTIONAL PAYMENTS AND MODIFICATION OF DEBT
INSTRUMENTS.

 

58


 

(a)           Neither the Borrower nor any Restricted Subsidiary will (1) make
any optional payment or prepayment on or redemption of any Subordinated Debt or
(2) amend, modify or change, or consent or agree to any amendment, modification
or change to, any of the terms (including the subordination terms) of any
Subordinated Debt (other than any such amendment, modification or change that is
in form reasonably satisfactory to the Agent), provided that so long as no
Unmatured Default or Default is in existence or would result therefrom, the
Borrower may prepay Subordinated Debt.

 

(b)           No Restricted Subsidiary within the Financial Services Segment
will amend, modify or change, or consent or agree to any amendment, modification
or change to, any of the terms of any debt instrument to which it is a party the
effect of which would be to:  (1) impose restrictions on the payment of
dividends, directly or indirectly, to or for the benefit of the Borrower which
would limit such dividends to an aggregate amount for all Restricted
Subsidiaries in the Financial Services Segment in any fiscal year which is less
than the consolidated net income of the Financial Services Segment for the
current fiscal year; or (2) impose restrictions on the making by such Restricted
Subsidiaries of Credit Advances, directly or indirectly, to or for the benefit
of the Borrower which would limit such Credit Advances to an aggregate amount
for all Restricted Subsidiaries in the Financial Services Segment which is less
than $25,000,000 at any time outstanding, provided that provisions which by
their terms would impose such restrictions only in the event of a default under
such debt instrument and solely as a result of such default shall not be deemed
to be included in the restrictions described in the foregoing clauses (1) or
(2).

 


6.19         TRANSACTIONS WITH AFFILIATES.  NEITHER THE BORROWER NOR ANY
RESTRICTED SUBSIDIARY WILL ENTER INTO ANY TRANSACTION, INCLUDING ANY PURCHASE,
SALE, LEASE OR EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE, WITH ANY
AFFILIATE (OTHER THAN THE BORROWER OR A GUARANTOR) UNLESS SUCH TRANSACTION IS
OTHERWISE EXPRESSLY PERMITTED UNDER THIS AGREEMENT, OR IS UPON FAIR AND
REASONABLE TERMS NO LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY, AS THE
CASE MAY BE, THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH
A PERSON NOT AN AFFILIATE.


 


6.20         FISCAL YEAR.  THE BORROWER WILL NOT PERMIT THE FISCAL YEAR OF THE
BORROWER TO END ON A DAY OTHER THAN DECEMBER 31 WITHOUT AT LEAST 90 DAYS’ PRIOR
WRITTEN NOTICE TO THE AGENT (WHICH NOTICE SHALL BE FORWARDED PROMPTLY BY THE
AGENT TO THE LENDERS).


 


6.21         COMPLIANCE WITH ERISA.  FROM AND AFTER THE DATE ON WHICH THE
BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP SHALL ESTABLISH, BECOME A PARTY
TO OR HAVE ANY LIABILITY UNDER ANY PLAN, NEITHER THE BORROWER NOR ANY RESTRICTED
SUBSIDIARY WILL:


 

(a)           terminate any Plan so as to result in any material liability to
the PBGC;

 

(b)           engage in any “prohibited transaction” (as defined in Section 4975
of the Code or Section 406 of ERISA) involving any Plan which would result in a
material liability for an excise tax or civil penalty in connection therewith;

 

(c)           incur or suffer to exist any material “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived,
involving any Plan; or

 

59


 

(d)           allow or suffer to exist any event or condition which presents a
material risk of incurring a material liability to the PBGC by reason of
termination of any such Plan.

 


6.22         PREFERRED STOCK.  THE BORROWER WILL NOT PERMIT ANY GUARANTOR TO
ISSUE PREFERRED STOCK TO ANY PERSON OTHER THAN THE BORROWER.


 


6.23         NO OTHER NEGATIVE PLEDGES.  NEITHER THE BORROWER NOR ANY RESTRICTED
SUBSIDIARY WILL ENTER INTO, ASSUME OR BECOME SUBJECT TO ANY AGREEMENT
PROHIBITING OR OTHERWISE RESTRICTING THE CREATION OR ASSUMPTION OF ANY LIEN UPON
ITS PROPERTIES OR ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR REQUIRING
THE GRANT OF ANY SECURITY FOR SUCH OBLIGATION IF SECURITY IS GIVEN FOR SOME
OTHER OBLIGATION EXCEPT AS SET FORTH IN (A) THE LOAN DOCUMENTS, (B) ANY
INDENTURE OR EQUIVALENT INSTRUMENT (OR ANY AMENDMENT OR SUPPLEMENT THERETO)
RELATING TO ANY SPECIFIED DEBT AND (C) AGREEMENTS WHICH EVIDENCE OR SECURE
INDEBTEDNESS SECURED BY LIENS PERMITTED UNDER THIS AGREEMENT SO LONG AS SUCH
PROHIBITION APPLIES ONLY TO THE PROPERTY SUBJECT TO SUCH LIEN.


 


6.24         CONSOLIDATED TANGIBLE NET WORTH.  THE BORROWER SHALL NOT PERMIT
CONSOLIDATED TANGIBLE NET WORTH AT ANY TIME TO BE LESS THAN THE SUM OF
(A) $967,974,000 PLUS (B) 50% OF THE CONSOLIDATED NET INCOME (WITHOUT DEDUCTION
FOR LOSSES SUSTAINED DURING ANY FISCAL QUARTER) FOR EACH FISCAL QUARTER
SUBSEQUENT TO THE FISCAL QUARTER ENDED SEPTEMBER 30, 2005, PLUS (C) 50% OF THE
NET PROCEEDS FROM ANY EQUITY OFFERINGS OF THE BORROWER FROM AND AFTER
SEPTEMBER 30, 2005.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE
BORROWER SHALL AT ANY TIME ENGAGE IN AN ACQUISITION WITH A PURCHASE PRICE
(DETERMINED UNDER GAAP) EQUALING OR EXCEEDING $100,000,000, THE MINIMUM
CONSOLIDATED TANGIBLE NET WORTH REQUIREMENT SHALL BE ADJUSTED TO THE SUM OF
(I) 80% OF CONSOLIDATED TANGIBLE NET WORTH AT THE END OF THE FISCAL QUARTER IN
WHICH THE CLOSING OF SUCH ACQUISITION OCCURS, PLUS (II) AN AMOUNT EQUAL TO 50%
OF THE CONSOLIDATED NET INCOME (WITHOUT DEDUCTION FOR LOSSES SUSTAINED IN ANY
FISCAL QUARTER) FOR EACH FISCAL QUARTER SUBSEQUENT TO THE CLOSING OF SUCH
ACQUISITION, PLUS (III) 50% OF THE NET PROCEEDS RECEIVED BY THE BORROWER FOR ANY
CAPITAL STOCK ISSUED AFTER THE CLOSING OF SUCH ACQUISITION.


 


6.25         LEVERAGE RATIO.  THE BORROWER SHALL NOT PERMIT THE LEVERAGE RATIO
AT ANY TIME TO EXCEED 60%.


 


6.26         MINIMUM INTEREST COVERAGE.  THE BORROWER SHALL NOT PERMIT THE RATIO
OF (A) EBITDA TO (B) CONSOLIDATED INTEREST INCURRED, FOR ANY PERIOD CONSISTING
OF THE PRECEDING FOUR FISCAL QUARTERS, TO BE LESS THAN 2.0 TO 1.0 AT ANY TIME.


 


6.27         SENIOR PERMITTED DEBT NOT TO EXCEED BORROWING BASE.  AS OF THE END
OF THE FIRST FISCAL QUARTER THAT IS AT LEAST THIRTY DAYS AFTER THE DATE ON WHICH
THE BORROWER DOES NOT HAVE AN INVESTMENT GRADE RATING FROM AT LEAST ONE OF
MOODY’S OR S&P AND THEREAFTER FOR SO LONG AS THE BORROWER DOES NOT HAVE AN
INVESTMENT GRADE RATING FROM AT LEAST ONE OF MOODY’S OR S&P, THE BORROWER SHALL
NOT PERMIT SENIOR PERMITTED DEBT TO EXCEED THE BORROWING BASE.


 


6.28         LIMITATION ON HOUSING INVENTORY.  AS OF THE END OF THE FIRST FISCAL
QUARTER THAT IS AT LEAST THIRTY DAYS AFTER THE DATE ON WHICH THE BORROWER DOES
NOT HAVE AN INVESTMENT GRADE RATING FROM AT LEAST ONE OF MOODY’S OR S&P AND
THEREAFTER FOR SO LONG AS THE BORROWER DOES NOT HAVE AN INVESTMENT GRADE RATING
FROM AT LEAST ONE OF MOODY’S OR S&P, THE BORROWER SHALL NOT PERMIT THE AGGREGATE
UNIT NUMBER OF UNSOLD HOUSING INVENTORY OF THE BORROWER AND GUARANTORS ON A

 

60


 


COMBINED BASIS AT ANY TIME TO EXCEED THE GREATER OF:  (A) 50% OF HOMES DELIVERED
BY THE BORROWER AND GUARANTORS DURING THE IMMEDIATELY PRECEDING TWELVE (12)
MONTHS; OR (B) 70% OF THE HOMES DELIVERED BY THE BORROWER AND GUARANTORS DURING
THE IMMEDIATELY PRECEDING SIX (6) MONTHS.


 


6.29         LIMITATIONS ON LAND INVENTORY.  AS OF THE END OF THE FIRST FISCAL
QUARTER THAT IS AT LEAST THIRTY DAYS AFTER THE DATE ON WHICH THE BORROWER DOES
NOT HAVE AN INVESTMENT GRADE RATING FROM AT LEAST ONE OF MOODY’S OR S&P AND
THEREAFTER FOR SO LONG AS THE BORROWER DOES NOT HAVE AN INVESTMENT GRADE RATING
FROM AT LEAST ONE OF MOODY’S OR S&P, THE BORROWER SHALL NOT PERMIT THE RATIO OF
(1) THE SUM OF THE BOOK VALUE OF (A) UNSOLD FINISHED LOTS, (B) UNSOLD LAND UNDER
DEVELOPMENT, AND (C) UNSOLD RAW LAND OF THE BORROWER AND GUARANTORS TO
(2) CONSOLIDATED TANGIBLE NET WORTH TO EXCEED 1.0 TO 1.0 AT ANY TIME.

 


ARTICLE VII

 


DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 


7.1           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO THE LENDERS, ANY LC ISSUER OR THE
AGENT UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY CREDIT EXTENSION, OR ANY
CERTIFICATE OR INFORMATION DELIVERED IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE MATERIALLY FALSE ON THE DATE AS OF WHICH MADE.


 


7.2           NONPAYMENT OF PRINCIPAL OF ANY LOAN OR ANY REIMBURSEMENT
OBLIGATION WHEN DUE; OR NONPAYMENT OF INTEREST UPON ANY LOAN WITHIN FIVE
(5) DAYS OF THE DATE WHEN DUE; OR NONPAYMENT OR OF ANY COMMITMENT FEE, LC FEE OR
OTHER PAYMENT UNDER ANY OF THE LOAN DOCUMENTS WITHIN FIVE (5) DAYS AFTER THE
SAME BECOMES DUE (FOLLOWING RECEIPT OF AN ACCURATE INVOICE).


 


7.3           THE BREACH BY THE BORROWER OF ANY OF THE TERMS OR PROVISIONS OF
SECTION 6.14, 6.18, 6.20, 6.22, 6.24, 6.25, 6.26, 6.27, 6.28 OR 6.29.


 


7.4           THE BREACH BY THE BORROWER (OTHER THAN A BREACH WHICH CONSTITUTES
A DEFAULT UNDER ANOTHER SECTION OF THIS ARTICLE VII) OF ANY OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT WHICH IS NOT REMEDIED WITHIN THIRTY (30) DAYS.


 


7.5           FAILURE OF THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES TO
PAY WHEN DUE ANY MATERIAL INDEBTEDNESS (BEYOND THE APPLICABLE GRACE PERIOD (NOT
TO EXCEED FIFTEEN (15) DAYS) WITH RESPECT THERETO, IF ANY); OR THE DEFAULT BY
THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES IN THE PERFORMANCE OF ANY
TERM, PROVISION OR CONDITION CONTAINED IN ANY MATERIAL INDEBTEDNESS AGREEMENT OR
ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT,
EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER(S) OF SUCH MATERIAL
INDEBTEDNESS OR THE LENDER(S) UNDER ANY MATERIAL INDEBTEDNESS AGREEMENT TO
CAUSE, SUCH MATERIAL INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR
ANY COMMITMENT TO LEND UNDER ANY MATERIAL INDEBTEDNESS AGREEMENT TO BE
TERMINATED PRIOR TO ITS STATED EXPIRATION DATE OR ANY MATERIAL INDEBTEDNESS OF
THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES SHALL BE DECLARED TO BE DUE
AND PAYABLE OR THE

 

61



 


REPURCHASE, PREPAYMENT, DEFEASANCE OR REDEMPTION THEREOF SHALL BE REQUIRED PRIOR
TO THE STATED MATURITY THEREOF; PROVIDED THAT THE FAILURE BY RYLAND MORTGAGE
COMPANY OR ANY OF ITS SUBSIDIARIES THAT IS A RESTRICTED SUBSIDIARY TO PAY ANY
SUCH INDEBTEDNESS IN THE FORM OF REIMBURSEMENT OBLIGATIONS IN RESPECT OF LETTERS
OF CREDIT ISSUED FOR THE ACCOUNT OF RYLAND MORTGAGE COMPANY OR ANY OF ITS
SUBSIDIARIES THAT IS A RESTRICTED SUBSIDIARY BACKING OBLIGATIONS UNDER MASTER
SERVICING AGREEMENTS SHALL NOT CONSTITUTE A DEFAULT UNDER THIS SECTION 7.5 UNTIL
THE DATE WHICH IS 90 DAYS AFTER THE DATE ON WHICH SUCH REIMBURSEMENT OBLIGATIONS
BECOME DUE AND PAYABLE; OR THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES
SHALL NOT PAY, OR SHALL ADMIT IN WRITING ITS INABILITY TO PAY, ITS DEBTS
GENERALLY AS THEY BECOME DUE.


 


7.6           THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES SHALL (I) HAVE
AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT UNDER THE FEDERAL BANKRUPTCY LAWS
AS NOW OR HEREAFTER IN EFFECT, (II) MAKE AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, (III) APPLY FOR, SEEK, CONSENT TO, OR ACQUIESCE IN, THE APPOINTMENT
OF A RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER, LIQUIDATOR OR SIMILAR OFFICIAL FOR
IT OR ANY SUBSTANTIAL PORTION OF ITS PROPERTY, (IV) INSTITUTE ANY PROCEEDING
SEEKING AN ORDER FOR RELIEF UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR
HEREAFTER IN EFFECT OR SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING DISSOLUTION, WINDING UP, LIQUIDATION, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO
BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS OR FAIL TO FILE AN
ANSWER OR OTHER PLEADING DENYING THE MATERIAL ALLEGATIONS OF ANY SUCH PROCEEDING
FILED AGAINST IT, (V) TAKE ANY CORPORATE OR PARTNERSHIP ACTION TO AUTHORIZE OR
EFFECT ANY OF THE FOREGOING ACTIONS SET FORTH IN THIS SECTION 7.6 OR (VI) FAIL
TO CONTEST IN GOOD FAITH ANY APPOINTMENT OR PROCEEDING DESCRIBED IN SECTION 7.7.


 


7.7           WITHOUT THE APPLICATION, APPROVAL OR CONSENT OF THE BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES, A RECEIVER, TRUSTEE, EXAMINER, LIQUIDATOR OR
SIMILAR OFFICIAL SHALL BE APPOINTED FOR THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES OR ANY SUBSTANTIAL PORTION OF ITS PROPERTY, OR A PROCEEDING
DESCRIBED IN SECTION 7.6(IV) SHALL BE INSTITUTED AGAINST THE BORROWER OR ANY OF
ITS RESTRICTED SUBSIDIARIES AND SUCH APPOINTMENT CONTINUES UNDISCHARGED OR SUCH
PROCEEDING CONTINUES UNDISMISSED OR UNSTAYED FOR A PERIOD OF 60 CONSECUTIVE
DAYS.


 


7.8           ANY COURT, GOVERNMENT OR GOVERNMENTAL AGENCY SHALL CONDEMN, SEIZE
OR OTHERWISE APPROPRIATE, OR TAKE CUSTODY OR CONTROL OF, ALL OR ANY PORTION OF
THE PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES WHICH, WHEN TAKEN TOGETHER
WITH ALL OTHER PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES SO CONDEMNED,
SEIZED, APPROPRIATED, OR TAKEN CUSTODY OR CONTROL OF, DURING THE TWELVE-MONTH
PERIOD ENDING WITH THE MONTH IN WHICH ANY SUCH ACTION OCCURS, CONSTITUTES A
SUBSTANTIAL PORTION.


 


7.9           THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL FAIL WITHIN 30 DAYS
TO PAY, BOND OR OTHERWISE DISCHARGE ONE OR MORE JUDGMENTS OR ORDERS FOR THE
PAYMENT OF MONEY IN EXCESS OF $10,000,000.


 


7.10         ANY CHANGE IN CONTROL SHALL OCCUR.


 


7.11         THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL (I) BE THE SUBJECT OF
ANY PROCEEDING PERTAINING TO THE RELEASE BY THE BORROWER, ANY OF ITS
SUBSIDIARIES OR ANY OTHER PERSON OF ANY MATERIALS OF ENVIRONMENTAL CONCERN INTO
THE ENVIRONMENT, OR (II) VIOLATE ANY ENVIRONMENTAL

 

62


 


LAW, WHICH, IN THE CASE OF AN EVENT DESCRIBED IN CLAUSE (I) OR CLAUSE (II),
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


7.12         THE OCCURRENCE OF ANY “DEFAULT”, AS DEFINED IN ANY LOAN DOCUMENT
(OTHER THAN THIS AGREEMENT) OR THE BREACH OF ANY OF THE TERMS OR PROVISIONS OF
ANY LOAN DOCUMENT (OTHER THAN THIS AGREEMENT), WHICH DEFAULT OR BREACH CONTINUES
BEYOND ANY PERIOD OF GRACE THEREIN PROVIDED.


 


7.13         EXCEPT FOR THE RELEASE OF ANY GUARANTOR PURSUANT TO SECTION 6.9,
(A) ANY GUARANTY SHALL FAIL TO REMAIN IN FULL FORCE OR EFFECT OR ANY ACTION
SHALL BE TAKEN TO DISCONTINUE OR TO ASSERT THE INVALIDITY OR UNENFORCEABILITY OF
ANY GUARANTY, (B) ANY GUARANTOR SHALL FAIL TO COMPLY WITH ANY OF THE TERMS OR
PROVISIONS OF ANY GUARANTY TO WHICH IT IS A PARTY, OR (C) ANY GUARANTOR SHALL
DENY THAT IT HAS ANY FURTHER LIABILITY UNDER ANY GUARANTY TO WHICH IT IS A
PARTY, OR SHALL GIVE NOTICE TO SUCH EFFECT.


 


7.14         ANY ONE OR MORE OF THE FOLLOWING OCCURS AT ANY TIME FROM AND AFTER
THE DATE ON WHICH THE BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP SHALL
ESTABLISH, BECOME A PARTY TO OR HAVE ANY LIABILITY UNDER ANY PLAN:  (1) ANY
PERSON SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 406
OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN; OR (2) ANY
“ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA), WHETHER
OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR OF THE
PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF THE BORROWER OR ANY COMMONLY
CONTROLLED ENTITY; OR (3) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT TO, OR
PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A TRUSTEE SHALL BE
APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER PLAN, WHICH
REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A TRUSTEE IS,
IN THE REASONABLE OPINION OF THE REQUIRED LENDERS, LIKELY TO RESULT IN THE
TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA; OR (4) ANY SINGLE
EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA; OR (5) THE
BORROWER OR ANY COMMONLY CONTROLLED ENTITY SHALL, OR IN THE REASONABLE OPINION
OF THE REQUIRED LENDERS IS LIKELY TO, INCUR ANY LIABILITY IN CONNECTION WITH A
WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A MULTIEMPLOYER PLAN;
OR (6) ANY OTHER EVENT OR CONDITION SHALL OCCUR OR EXIST WITH RESPECT TO A PLAN;
AND IN EACH CASE IN CLAUSES (1) THROUGH (6) ABOVE, SUCH EVENT OR CONDITION,
TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


7.15         THE BORROWER SHALL CEASE TO OWN, DIRECTLY OR INDIRECTLY AND FREE
AND CLEAR OF ANY LIEN, 100% OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF
RYLAND HOMES OF CALIFORNIA, INC. AND RYLAND MORTGAGE COMPANY.


 


ARTICLE VIII

 


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 


8.1           ACCELERATION; FACILITY LC COLLATERAL ACCOUNT.  (I) IF ANY DEFAULT
DESCRIBED IN SECTION 7.6 OR 7.7 OCCURS WITH RESPECT TO THE BORROWER, THE
OBLIGATIONS OF THE LENDERS TO MAKE LOANS HEREUNDER AND THE OBLIGATION AND POWER
OF THE LC ISSUERS TO ISSUE FACILITY LCS SHALL AUTOMATICALLY TERMINATE AND THE
OBLIGATIONS SHALL IMMEDIATELY BECOME DUE AND PAYABLE WITHOUT ANY ELECTION OR
ACTION ON THE PART OF THE AGENT OR ANY LENDER OR LC ISSUER AND THE BORROWER WILL

 

63


 


BE AND BECOME THEREBY UNCONDITIONALLY OBLIGATED, WITHOUT ANY NOTICE, ACT OR
DEMAND, TO PAY TO THE AGENT IN IMMEDIATELY AVAILABLE FUNDS THE AMOUNT REQUIRED
TO BE PAID PURSUANT TO SECTION 2.19.12.  IF ANY OTHER DEFAULT OCCURS, THE
REQUIRED LENDERS (OR THE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS) MAY
(A) TERMINATE OR SUSPEND THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS HEREUNDER
AND THE OBLIGATION AND POWER OF LC ISSUERS TO ISSUE FACILITY LCS, OR DECLARE THE
OBLIGATIONS TO BE DUE AND PAYABLE, OR BOTH, WHEREUPON THE OBLIGATIONS SHALL
BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR
NOTICE OF ANY KIND, ALL OF WHICH THE BORROWER HEREBY EXPRESSLY WAIVES, AND
(B) UPON NOTICE TO THE BORROWER AND IN ADDITION TO THE CONTINUING RIGHT TO
DEMAND PAYMENT OF ALL AMOUNTS PAYABLE UNDER THIS AGREEMENT, MAKE DEMAND ON THE
BORROWER TO PAY, AND THE BORROWER WILL, FORTHWITH UPON SUCH DEMAND AND WITHOUT
ANY FURTHER NOTICE OR ACT, PAY TO THE AGENT THE AMOUNT REQUIRED TO BE PAID
PURSUANT TO SECTION 2.19.12.


 

(ii)           If, within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuers to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

 


8.2           AMENDMENTS.  SUBJECT TO THE PROVISIONS OF THIS SECTION 8.2, THE
REQUIRED LENDERS (OR THE AGENT WITH THE CONSENT IN WRITING OF THE REQUIRED
LENDERS) AND THE BORROWER MAY ENTER INTO AGREEMENTS SUPPLEMENTAL HERETO FOR THE
PURPOSE OF ADDING OR MODIFYING ANY PROVISIONS TO THE LOAN DOCUMENTS OR CHANGING
IN ANY MANNER THE RIGHTS OF THE LENDERS OR THE BORROWER HEREUNDER OR WAIVING ANY
DEFAULT HEREUNDER; PROVIDED, HOWEVER, THAT NO SUCH SUPPLEMENTAL AGREEMENT SHALL,
WITHOUT THE CONSENT OF ALL OF THE LENDERS:


 

(I)            EXTEND THE FINAL MATURITY OF ANY LOAN OR EXTEND THE EXPIRY DATE
OF ANY FACILITY LC TO A DATE AFTER THE FACILITY TERMINATION DATE OR FORGIVE ALL
OR ANY PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR REIMBURSEMENT OBLIGATION,
OR REDUCE THE RATE OR EXTEND THE TIME OF PAYMENT OF INTEREST OR FEES ON ANY LOAN
OR REIMBURSEMENT OBLIGATION;

 

(II)           REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED
LENDERS;

 

(III)          EXTEND THE FACILITY TERMINATION DATE (EXCEPT AS PROVIDED IN
SECTION 2.20) OR INCREASE THE AMOUNT OF THE AGGREGATE COMMITMENT OR OF THE
COMMITMENT OF ANY LENDER HEREUNDER OR THE COMMITMENT TO ISSUE FACILITY LCS
(EXCEPT AS PROVIDED IN SECTION 2.5.3), OR PERMIT THE BORROWER TO ASSIGN ITS
RIGHTS UNDER THIS AGREEMENT;

 

(IV)          AMEND THIS SECTION 8.2;

 

(V)           RELEASE ANY GUARANTOR (EXCEPT AS PROVIDED IN SECTION 6.9(B)); OR

 

64


 

(VI)          RELEASE ANY COLLATERAL FROM THE FACILITY LC COLLATERAL ACCOUNT
(EXCEPT AS PROVIDED IN SECTION 2.19.12 OR 2.20(C)).

 

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent.  No amendment of any
provision of this Agreement relating to the Swing Line Lender shall be effective
without the written consent of the Swing Line Lender.  No amendment of any
provision of the Agreement relating to the LC Issuers shall be effective without
the written consent of the LC Issuers affected thereby.  The Agent may waive
payment of the fee required under Section 12.1(b)(ii)(C) without obtaining the
consent of any other party to this Agreement.

 


8.3           PRESERVATION OF RIGHTS.  NO DELAY OR OMISSION OF THE LENDERS, THE
LC ISSUERS OR THE AGENT TO EXERCISE ANY RIGHT UNDER THE LOAN DOCUMENTS SHALL
IMPAIR SUCH RIGHT OR BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR AN
ACQUIESCENCE THEREIN, AND THE MAKING OF A CREDIT EXTENSION NOTWITHSTANDING THE
EXISTENCE OF A DEFAULT OR THE INABILITY OF THE BORROWER TO SATISFY THE
CONDITIONS PRECEDENT TO SUCH CREDIT EXTENSION SHALL NOT CONSTITUTE ANY WAIVER OR
ACQUIESCENCE.  ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT SHALL NOT
PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT,
AND NO WAIVER, AMENDMENT OR OTHER VARIATION OF THE TERMS, CONDITIONS OR
PROVISIONS OF THE LOAN DOCUMENTS WHATSOEVER SHALL BE VALID UNLESS IN WRITING
SIGNED BY THE LENDERS REQUIRED PURSUANT TO SECTION 8.2, AND THEN ONLY TO THE
EXTENT IN SUCH WRITING SPECIFICALLY SET FORTH.  ALL REMEDIES CONTAINED IN THE
LOAN DOCUMENTS OR BY LAW AFFORDED SHALL BE CUMULATIVE AND ALL SHALL BE AVAILABLE
TO THE AGENT, THE LENDERS AND THE LC ISSUERS UNTIL THE OBLIGATIONS HAVE BEEN
PAID IN FULL.


 


ARTICLE IX

 


GENERAL PROVISIONS

 


9.1           SURVIVAL OF REPRESENTATIONS.  ALL REPRESENTATIONS AND WARRANTIES
OF THE BORROWER CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE MAKING OF THE
CREDIT EXTENSIONS HEREIN CONTEMPLATED.


 


9.2           GOVERNMENTAL REGULATION.  ANYTHING CONTAINED IN THIS AGREEMENT TO
THE CONTRARY NOTWITHSTANDING, NO LENDER OR LC ISSUER SHALL BE OBLIGATED TO
EXTEND CREDIT TO THE BORROWER IN VIOLATION OF ANY LIMITATION OR PROHIBITION
PROVIDED BY ANY APPLICABLE LAW.


 


9.3           HEADINGS.  SECTION HEADINGS IN THE LOAN DOCUMENTS ARE FOR
CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT GOVERN THE INTERPRETATION OF ANY OF
THE PROVISIONS OF THE LOAN DOCUMENTS.


 


9.4           ENTIRE AGREEMENT.  THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING AMONG THE BORROWER, THE AGENT, THE LENDERS AND THE LC ISSUERS
AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE BORROWER, THE
AGENT, THE LENDERS AND THE LC ISSUERS RELATING TO THE SUBJECT MATTER THEREOF
OTHER THAN THOSE CONTAINED IN THE FEE LETTER DESCRIBED IN SECTION 10.13 WHICH
SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT DURING THE TERM OF THIS
AGREEMENT.

 

65


 


9.5           SEVERAL OBLIGATIONS; BENEFITS OF THIS AGREEMENT.  THE RESPECTIVE
OBLIGATIONS OF THE LENDERS HEREUNDER ARE SEVERAL AND NOT JOINT AND NO LENDER
SHALL BE THE PARTNER OR AGENT OF ANY OTHER (EXCEPT TO THE EXTENT TO WHICH THE
AGENT IS AUTHORIZED TO ACT AS SUCH).  THE FAILURE OF ANY LENDER TO PERFORM ANY
OF ITS OBLIGATIONS HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER.  THIS AGREEMENT SHALL NOT BE CONSTRUED SO AS TO CONFER
ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, PROVIDED, HOWEVER, THAT THE PARTIES
HERETO EXPRESSLY AGREE THAT THE ARRANGER SHALL ENJOY THE BENEFITS OF THE
PROVISIONS OF SECTIONS 9.6, 9.10 AND 10.11 TO THE EXTENT SPECIFICALLY SET FORTH
THEREIN AND SHALL HAVE THE RIGHT TO ENFORCE SUCH PROVISIONS ON ITS OWN BEHALF
AND IN ITS OWN NAME TO THE SAME EXTENT AS IF IT WERE A PARTY TO THIS AGREEMENT.


 


9.6           EXPENSES; INDEMNIFICATION.  (I)  THE BORROWER SHALL REIMBURSE THE
AGENT AND THE ARRANGER FOR ANY COSTS, INTERNAL CHARGES AND OUT-OF-POCKET
EXPENSES (INCLUDING ATTORNEYS’ FEES AND TIME CHARGES OF ATTORNEYS FOR THE AGENT,
WHICH ATTORNEYS MAY BE EMPLOYEES OF THE AGENT) PAID OR INCURRED BY THE AGENT OR
THE ARRANGER IN CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY, SYNDICATION, DISTRIBUTION (INCLUDING, WITHOUT LIMITATION, VIA THE
INTERNET), REVIEW, AMENDMENT, MODIFICATION, AND ADMINISTRATION OF THE LOAN
DOCUMENTS.  THE BORROWER ALSO AGREES TO REIMBURSE THE AGENT, THE ARRANGER, THE
LENDERS AND THE LC ISSUERS FOR ANY COSTS, INTERNAL CHARGES AND OUT-OF-POCKET
EXPENSES (INCLUDING ATTORNEYS’ FEES AND TIME CHARGES OF ATTORNEYS FOR THE AGENT,
THE ARRANGER, THE LENDERS AND THE LC ISSUERS WHICH ATTORNEYS MAY BE EMPLOYEES OF
THE AGENT, THE ARRANGER, THE LENDERS AND THE LC ISSUERS) PAID OR INCURRED BY THE
AGENT, THE ARRANGER, ANY LENDER OR LC ISSUER IN CONNECTION WITH THE COLLECTION
AND ENFORCEMENT OF THE LOAN DOCUMENTS (INCLUDING ANY WORKOUT OR RESTRUCTURING). 
EXPENSES BEING REIMBURSED BY THE BORROWER UNDER THIS SECTION INCLUDE, WITHOUT
LIMITATION, COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE REPORTS DESCRIBED
IN THE FOLLOWING SENTENCE.  THE BORROWER ACKNOWLEDGES THAT FROM TIME TO TIME
JPMORGAN CHASE BANK MAY PREPARE AND MAY DISTRIBUTE TO THE LENDERS (BUT SHALL
HAVE NO OBLIGATION OR DUTY TO PREPARE OR TO DISTRIBUTE TO THE LENDERS) CERTAIN
AUDIT REPORTS (THE “REPORTS”) PERTAINING TO THE BORROWER’S ASSETS FOR INTERNAL
USE BY JPMORGAN CHASE BANK FROM INFORMATION FURNISHED TO IT BY OR ON BEHALF OF
THE BORROWER, AFTER JPMORGAN CHASE BANK HAS EXERCISED ITS RIGHTS OF INSPECTION
PURSUANT TO THIS AGREEMENT.


 

(I)            THE BORROWER HEREBY FURTHER AGREES TO INDEMNIFY THE AGENT, THE
ARRANGER, EACH LENDER, EACH LC ISSUER, THEIR RESPECTIVE RELATED PARTIES AGAINST
ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, LIABILITIES AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION
THEREFOR WHETHER OR NOT THE AGENT, THE ARRANGER, ANY LENDER OR LC ISSUER OR ANY
AFFILIATE IS A PARTY THERETO) WHICH ANY OF THEM MAY PAY OR INCUR ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE DIRECT OR INDIRECT APPLICATION OR PROPOSED
APPLICATION OF THE PROCEEDS OF ANY CREDIT EXTENSION HEREUNDER EXCEPT TO THE
EXTENT THAT THEY ARE DETERMINED IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF, OR BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT BY, THE PARTY
SEEKING INDEMNIFICATION.  THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 9.6
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

 


9.7           NUMBERS OF DOCUMENTS.  ALL STATEMENTS, NOTICES, CLOSING DOCUMENTS,
AND REQUESTS HEREUNDER SHALL BE FURNISHED TO THE AGENT WITH SUFFICIENT
COUNTERPARTS SO THAT THE AGENT MAY

 

66


 


FURNISH ONE TO EACH OF THE LENDERS, AND THE AGENT SHALL PROMPTLY FURNISH THE
SAME TO EACH OF THE LENDERS.


 


9.8           ACCOUNTING.  EXCEPT AS PROVIDED TO THE CONTRARY HEREIN, ALL
ACCOUNTING TERMS USED HEREIN SHALL BE INTERPRETED AND ALL ACCOUNTING
DETERMINATIONS HEREUNDER SHALL BE MADE IN ACCORDANCE WITH GAAP IN A MANNER
CONSISTENT WITH THAT USED IN PREPARING THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 5.4, PROVIDED, THAT, FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE
FINANCIAL COVENANTS CONTAINED IN ARTICLE VI, THE APPLICATION OF FINANCIAL
ACCOUNTING STANDARDS BOARD INTERPRETATION NO. 46 SHALL BE DISREGARDED WITH
RESPECT TO FINANCIAL CONSOLIDATION OF ANY PERSON THAT IS NOT A SUBSIDIARY.  IF
AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT THE COMPUTATION OF ANY FINANCIAL
RATIO OR REQUIREMENT SET FORTH IN ANY LOAN DOCUMENT, AND THE BORROWER, THE AGENT
OR THE REQUIRED LENDERS SHALL SO REQUEST, THE AGENT, THE LENDERS AND THE
BORROWER SHALL NEGOTIATE IN GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO
PRESERVE THE ORIGINAL INTENT THEREOF IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO
THE APPROVAL OF THE REQUIRED LENDERS), PROVIDED THAT, UNTIL SO AMENDED, SUCH
RATIO OR REQUIREMENT SHALL CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR
TO SUCH CHANGE THEREIN AND THE BORROWER SHALL PROVIDE TO THE AGENT AND THE
LENDERS RECONCILIATION STATEMENTS SHOWING THE DIFFERENCE IN SUCH CALCULATION,
TOGETHER WITH THE DELIVERY OF QUARTERLY AND ANNUAL FINANCIAL STATEMENTS REQUIRED
HEREUNDER.


 


9.9           SEVERABILITY OF PROVISIONS.  ANY PROVISION IN ANY LOAN DOCUMENT
THAT IS HELD TO BE INOPERATIVE, UNENFORCEABLE, OR INVALID IN ANY JURISDICTION
SHALL, AS TO THAT JURISDICTION, BE INOPERATIVE, UNENFORCEABLE, OR INVALID
WITHOUT AFFECTING THE REMAINING PROVISIONS IN THAT JURISDICTION OR THE
OPERATION, ENFORCEABILITY, OR VALIDITY OF THAT PROVISION IN ANY OTHER
JURISDICTION, AND TO THIS END THE PROVISIONS OF ALL LOAN DOCUMENTS ARE DECLARED
TO BE SEVERABLE.


 


9.10         NONLIABILITY OF LENDERS.  THE RELATIONSHIP BETWEEN THE BORROWER ON
THE ONE HAND AND THE LENDERS, THE LC ISSUERS AND THE AGENT ON THE OTHER HAND
SHALL BE SOLELY THAT OF BORROWER AND LENDER.  NEITHER THE AGENT, THE ARRANGER
NOR ANY LENDER OR LC ISSUER SHALL HAVE ANY FIDUCIARY RESPONSIBILITIES TO THE
BORROWER.  NEITHER THE AGENT, THE ARRANGER NOR ANY LENDER OR LC ISSUER
UNDERTAKES ANY RESPONSIBILITY TO THE BORROWER TO REVIEW OR INFORM THE BORROWER
OF ANY MATTER IN CONNECTION WITH ANY PHASE OF THE BORROWER’S BUSINESS OR
OPERATIONS.  THE BORROWER AGREES THAT NEITHER THE AGENT, THE ARRANGER NOR ANY
LENDER OR LC ISSUER SHALL HAVE LIABILITY TO THE BORROWER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) FOR LOSSES SUFFERED BY THE BORROWER IN CONNECTION
WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO, THE TRANSACTIONS CONTEMPLATED
AND THE RELATIONSHIP ESTABLISHED BY THE LOAN DOCUMENTS, OR ANY ACT, OMISSION OR
EVENT OCCURRING IN CONNECTION THEREWITH, UNLESS IT IS DETERMINED IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION THAT SUCH LOSSES
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY FROM WHICH
RECOVERY IS SOUGHT.  NEITHER THE AGENT, THE ARRANGER NOR ANY LENDER OR LC ISSUER
SHALL HAVE ANY LIABILITY WITH RESPECT TO, AND THE BORROWER HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE FOR, ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES SUFFERED BY THE BORROWER IN CONNECTION WITH, ARISING OUT OF, OR
IN ANY WAY RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREBY.


 


9.11         CONFIDENTIALITY.  THE AGENT AND EACH LENDER AGREES TO HOLD ANY
CONFIDENTIAL INFORMATION WHICH IT MAY RECEIVE FROM THE BORROWER IN CONNECTION
WITH THIS AGREEMENT IN CONFIDENCE, EXCEPT FOR DISCLOSURE (I) TO ITS AFFILIATES
AND TO THE AGENT AND ANY OTHER LENDER AND

 

67


 


THEIR RESPECTIVE AFFILIATES, (II) TO LEGAL COUNSEL, ACCOUNTANTS, AND OTHER
PROFESSIONAL ADVISORS TO SUCH LENDER OR TO A TRANSFEREE, (III) TO REGULATORY
OFFICIALS, (IV) TO ANY PERSON AS REQUESTED PURSUANT TO OR AS REQUIRED BY LAW,
REGULATION, OR LEGAL PROCESS, (V) TO ANY PERSON IN CONNECTION WITH ANY LEGAL
PROCEEDING TO WHICH IT IS A PARTY, (VI) TO ITS DIRECT OR INDIRECT CONTRACTUAL
COUNTERPARTIES IN SWAP AGREEMENTS OR TO LEGAL COUNSEL, ACCOUNTANTS AND OTHER
PROFESSIONAL ADVISORS TO SUCH COUNTERPARTIES, (VII) PERMITTED BY SECTION 12.4,
AND (VIII) TO RATING AGENCIES IF REQUESTED OR REQUIRED BY SUCH AGENCIES IN
CONNECTION WITH A RATING RELATING TO THE ADVANCES HEREUNDER.  WITHOUT LIMITING
SECTION 9.4, THE BORROWER AGREES THAT THE TERMS OF THIS SECTION 9.11 SHALL SET
FORTH THE ENTIRE AGREEMENT BETWEEN THE BORROWER AND EACH LENDER (INCLUDING THE
AGENT) WITH RESPECT TO ANY CONFIDENTIAL INFORMATION PREVIOUSLY OR HEREAFTER
RECEIVED BY SUCH LENDER IN CONNECTION WITH THIS AGREEMENT, AND THIS SECTION 9.11
SHALL SUPERSEDE ANY AND ALL PRIOR CONFIDENTIALITY AGREEMENTS ENTERED INTO BY
SUCH LENDER WITH RESPECT TO SUCH CONFIDENTIAL INFORMATION.


 


9.12         NONRELIANCE.  EACH LENDER HEREBY REPRESENTS THAT IT IS NOT RELYING
ON OR LOOKING TO ANY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE FED. BOARD)
FOR THE REPAYMENT OF THE CREDIT EXTENSIONS PROVIDED FOR HEREIN.


 


9.13         DISCLOSURE.  THE BORROWER AND EACH LENDER HEREBY ACKNOWLEDGE AND
AGREE THAT JP MORGAN CHASE BANK AND/OR ITS AFFILIATES FROM TIME TO TIME MAY HOLD
INVESTMENTS IN, MAKE OTHER LOANS TO OR HAVE OTHER RELATIONSHIPS WITH THE
BORROWER AND ITS AFFILIATES.


 


9.14         USA PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE ACT AND IS OR MAY BE REQUIRED (OR MAY ELECT) TO
OBTAIN COMPARABLE INFORMATION WITH RESPECT TO THE GUARANTORS.

 


ARTICLE X

 


THE AGENT

 


10.1         APPOINTMENT; NATURE OF RELATIONSHIP.  JPMORGAN CHASE BANK IS HEREBY
APPOINTED BY EACH OF THE LENDERS AS ITS CONTRACTUAL REPRESENTATIVE (HEREIN
REFERRED TO AS THE “AGENT”) HEREUNDER AND UNDER EACH OTHER LOAN DOCUMENT, AND
EACH OF THE LENDERS IRREVOCABLY AUTHORIZES THE AGENT TO ACT AS THE CONTRACTUAL
REPRESENTATIVE OF SUCH LENDER WITH THE RIGHTS AND DUTIES EXPRESSLY SET FORTH
HEREIN AND IN THE OTHER LOAN DOCUMENTS.  THE AGENT AGREES TO ACT AS SUCH
CONTRACTUAL REPRESENTATIVE UPON THE EXPRESS CONDITIONS CONTAINED IN THIS
ARTICLE X.  NOTWITHSTANDING THE USE OF THE DEFINED TERM “AGENT,” IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT THE AGENT SHALL NOT HAVE ANY FIDUCIARY
RESPONSIBILITIES TO ANY LENDER BY REASON OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND THAT THE AGENT IS MERELY ACTING AS THE CONTRACTUAL REPRESENTATIVE
OF THE LENDERS WITH ONLY THOSE DUTIES AS ARE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  IN ITS CAPACITY AS THE LENDERS’
CONTRACTUAL REPRESENTATIVE, THE AGENT (I) DOES NOT HEREBY ASSUME ANY FIDUCIARY
DUTIES TO ANY OF THE LENDERS, (II) IS A “REPRESENTATIVE” OF THE LENDERS WITHIN
THE MEANING OF THE TERM “SECURED PARTY” AS DEFINED IN THE NEW YORK UNIFORM

 

68


 


COMMERCIAL CODE AND (III) IS ACTING AS AN INDEPENDENT CONTRACTOR, THE RIGHTS AND
DUTIES OF WHICH ARE LIMITED TO THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS.  EACH OF THE LENDERS HEREBY AGREES TO ASSERT NO CLAIM
AGAINST THE AGENT ON ANY AGENCY THEORY OR ANY OTHER THEORY OF LIABILITY FOR
BREACH OF FIDUCIARY DUTY, ALL OF WHICH CLAIMS EACH LENDER HEREBY WAIVES.


 


10.2         POWERS.  THE AGENT SHALL HAVE AND MAY EXERCISE SUCH POWERS UNDER
THE LOAN DOCUMENTS AS ARE SPECIFICALLY DELEGATED TO THE AGENT BY THE TERMS OF
EACH THEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO. 
THE AGENT SHALL HAVE NO IMPLIED DUTIES TO THE LENDERS, OR ANY OBLIGATION TO THE
LENDERS TO TAKE ANY ACTION THEREUNDER EXCEPT ANY ACTION SPECIFICALLY PROVIDED BY
THE LOAN DOCUMENTS TO BE TAKEN BY THE AGENT.


 


10.3         GENERAL IMMUNITY.  NEITHER THE AGENT NOR ANY OF ITS DIRECTORS,
OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE TO THE BORROWER, THE LENDERS OR
ANY LENDER FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT OR IN CONNECTION HEREWITH OR THEREWITH EXCEPT
TO THE EXTENT SUCH ACTION OR INACTION IS DETERMINED IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE ARISEN FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PERSON.


 


10.4         NO RESPONSIBILITY FOR LOANS, RECITALS, ETC.  NEITHER THE AGENT NOR
ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE RESPONSIBLE FOR OR
HAVE ANY DUTY TO ASCERTAIN, INQUIRE INTO, OR VERIFY (A) ANY STATEMENT, WARRANTY
OR REPRESENTATION MADE IN CONNECTION WITH ANY LOAN DOCUMENT OR ANY BORROWING
HEREUNDER; (B) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS OR
AGREEMENTS OF ANY OBLIGOR UNDER ANY LOAN DOCUMENT, INCLUDING, WITHOUT
LIMITATION, ANY AGREEMENT BY AN OBLIGOR TO FURNISH INFORMATION DIRECTLY TO EACH
LENDER; (C) THE SATISFACTION OF ANY CONDITION SPECIFIED IN ARTICLE IV, EXCEPT
RECEIPT OF ITEMS REQUIRED TO BE DELIVERED SOLELY TO THE AGENT; (D) THE EXISTENCE
OR POSSIBLE EXISTENCE OF ANY DEFAULT OR UNMATURED DEFAULT; (E) THE VALIDITY,
ENFORCEABILITY, EFFECTIVENESS, SUFFICIENCY OR GENUINENESS OF ANY LOAN DOCUMENT
OR ANY OTHER INSTRUMENT OR WRITING FURNISHED IN CONNECTION THEREWITH; (F) THE
VALUE, SUFFICIENCY, CREATION, PERFECTION OR PRIORITY OF ANY LIEN IN ANY
COLLATERAL SECURITY; OR (G) THE FINANCIAL CONDITION OF THE BORROWER OR ANY
SUBSIDIARY.


 


10.5         ACTION ON INSTRUCTIONS OF LENDERS.  THE AGENT SHALL IN ALL CASES BE
FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, HEREUNDER AND UNDER ANY
OTHER LOAN DOCUMENT IN ACCORDANCE WITH WRITTEN INSTRUCTIONS SIGNED BY THE
REQUIRED LENDERS, AND SUCH INSTRUCTIONS AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING ON ALL OF THE LENDERS.  THE LENDERS HEREBY
ACKNOWLEDGE THAT THE AGENT SHALL BE UNDER NO DUTY TO TAKE ANY DISCRETIONARY
ACTION PERMITTED TO BE TAKEN BY IT PURSUANT TO THE PROVISIONS OF THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL BE REQUESTED IN WRITING TO DO SO BY
THE REQUIRED LENDERS.  THE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING
TO TAKE ANY ACTION HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT UNLESS IT SHALL
FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS PRO RATA AGAINST ANY AND
ALL LIABILITY, COST AND EXPENSE THAT IT MAY INCUR BY REASON OF TAKING OR
CONTINUING TO TAKE ANY SUCH ACTION.


 


10.6         EMPLOYMENT OF AGENTS AND COUNSEL.  THE AGENT MAY EXECUTE ANY OF ITS
DUTIES AS AGENT HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT BY OR THROUGH
EMPLOYEES, AGENTS, AND ATTORNEYS-IN-FACT AND SHALL NOT BE ANSWERABLE TO THE
LENDERS, EXCEPT AS TO MONEY OR SECURITIES

 

69


 


RECEIVED BY IT OR ITS AUTHORIZED AGENTS, FOR THE DEFAULT OR MISCONDUCT OF ANY
SUCH AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.  THE AGENT
SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING THE CONTRACTUAL ARRANGEMENT
BETWEEN THE AGENT AND THE LENDERS AND ALL MATTERS PERTAINING TO THE AGENT’S
DUTIES HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT.


 


10.7         RELIANCE ON DOCUMENTS; COUNSEL.  THE AGENT SHALL BE ENTITLED TO
RELY UPON ANY NOTE, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM,
FACSIMILE, TELEX, ELECTRONIC MAIL MESSAGE, STATEMENT, PAPER OR DOCUMENT BELIEVED
BY IT IN GOOD FAITH TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED OR SENT BY
THE PROPER PERSON OR PERSONS, AND, IN RESPECT TO LEGAL MATTERS, UPON THE OPINION
OF COUNSEL SELECTED BY THE AGENT, WHICH COUNSEL MAY BE EMPLOYEES OF THE AGENT. 
FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS SPECIFIED IN SECTIONS
4.1 AND 4.2, EACH LENDER THAT HAS SIGNED THIS AGREEMENT SHALL BE DEEMED TO HAVE
CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH DOCUMENT OR
OTHER MATTER REQUIRED THEREUNDER TO BE CONSENTED TO OR APPROVED BY OR ACCEPTABLE
OR SATISFACTORY TO A LENDER UNLESS THE AGENT SHALL HAVE RECEIVED NOTICE FROM
SUCH LENDER PRIOR TO THE APPLICABLE DATE SPECIFYING ITS OBJECTION THERETO.


 


10.8         AGENT’S REIMBURSEMENT AND INDEMNIFICATION.  THE LENDERS AGREE TO
REIMBURSE AND INDEMNIFY THE AGENT RATABLY IN PROPORTION TO THEIR RESPECTIVE
COMMITMENTS (OR, IF THE COMMITMENTS HAVE BEEN TERMINATED, IN PROPORTION TO THEIR
COMMITMENTS IMMEDIATELY PRIOR TO SUCH TERMINATION) (I) FOR ANY AMOUNTS NOT
REIMBURSED BY THE BORROWER FOR WHICH THE AGENT IS ENTITLED TO REIMBURSEMENT BY
THE BORROWER UNDER THE LOAN DOCUMENTS (BUT WITHOUT LIMITING THE BORROWER’S
OBLIGATION TO DO SO), (II) FOR ANY OTHER EXPENSES INCURRED BY THE AGENT ON
BEHALF OF THE LENDERS, IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION AND ENFORCEMENT OF THE LOAN DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, FOR ANY EXPENSES INCURRED BY THE AGENT IN CONNECTION WITH ANY
DISPUTE BETWEEN THE AGENT AND ANY LENDER OR BETWEEN TWO OR MORE OF THE LENDERS)
AND (III) FOR ANY LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND AND NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE AGENT IN
ANY WAY RELATING TO OR ARISING OUT OF THE LOAN DOCUMENTS OR ANY OTHER DOCUMENT
DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS CONTEMPLATED THEREBY
(INCLUDING, WITHOUT LIMITATION, FOR ANY SUCH AMOUNTS INCURRED BY OR ASSERTED
AGAINST THE AGENT IN CONNECTION WITH ANY DISPUTE BETWEEN THE AGENT AND ANY
LENDER OR BETWEEN TWO OR MORE OF THE LENDERS), OR THE ENFORCEMENT OF ANY OF THE
TERMS OF THE LOAN DOCUMENTS OR OF ANY SUCH OTHER DOCUMENTS, PROVIDED THAT (I) NO
LENDER SHALL BE LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT ANY OF THE
FOREGOING IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE AGENT, (II) ANY INDEMNIFICATION REQUIRED PURSUANT TO SECTION 3.5(VII) SHALL,
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 10.8, BE PAID BY THE RELEVANT
LENDER IN ACCORDANCE WITH THE PROVISIONS THEREOF AND (III) NO LENDER SHALL HAVE
ANY OBLIGATION TO INDEMNIFY OR REIMBURSE THE AGENT WITH RESPECT TO DEFAULTS BY
BORROWER UNDER ANY FEE LETTER.  THE OBLIGATIONS OF THE LENDERS UNDER THIS
SECTION 10.8 SHALL SURVIVE PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THIS
AGREEMENT.


 


10.9         NOTICE OF DEFAULT.  THE AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE
OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR UNMATURED DEFAULT HEREUNDER (OTHER
THAN THE BORROWER’S FAILURE TO MAKE A PAYMENT OF PRINCIPAL, INTEREST OR FEES
REQUIRED TO BE MADE TO THE AGENT HEREUNDER) UNLESS THE AGENT HAS RECEIVED
WRITTEN NOTICE FROM A LENDER OR THE BORROWER REFERRING TO THIS AGREEMENT
DESCRIBING SUCH DEFAULT OR UNMATURED DEFAULT AND STATING THAT SUCH NOTICE IS A

 

70


 


“NOTICE OF DEFAULT”.  IN THE EVENT THAT THE AGENT RECEIVES SUCH A NOTICE, THE
AGENT SHALL GIVE PROMPT NOTICE THEREOF TO THE LENDERS.


 


10.10       RIGHTS AS A LENDER.  IN THE EVENT THE AGENT IS A LENDER, THE AGENT
SHALL HAVE THE SAME RIGHTS AND POWERS HEREUNDER AND UNDER ANY OTHER LOAN
DOCUMENT WITH RESPECT TO ITS COMMITMENT AND ITS LOANS AS ANY LENDER AND MAY
EXERCISE THE SAME AS THOUGH IT WERE NOT THE AGENT, AND THE TERM “LENDER” OR
“LENDERS” SHALL, AT ANY TIME WHEN THE AGENT IS A LENDER, UNLESS THE CONTEXT
OTHERWISE INDICATES, INCLUDE THE AGENT IN ITS INDIVIDUAL CAPACITY.  THE AGENT
AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY ENGAGE
IN ANY KIND OF TRUST, DEBT, EQUITY OR OTHER TRANSACTION, IN ADDITION TO THOSE
CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WITH THE BORROWER OR
ANY OF ITS SUBSIDIARIES IN WHICH THE BORROWER OR SUCH SUBSIDIARY IS NOT
RESTRICTED HEREBY FROM ENGAGING WITH ANY OTHER PERSON.


 


10.11       LENDER CREDIT DECISION.  EACH LENDER ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT, THE ARRANGER OR ANY OTHER
LENDER AND BASED ON THE FINANCIAL STATEMENTS PREPARED BY THE BORROWER AND SUCH
OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  EACH LENDER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE AGENT, THE ARRANGER OR ANY OTHER LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  EXCEPT FOR ANY NOTICE, REPORT,
DOCUMENT OR OTHER INFORMATION EXPRESSLY REQUIRED TO BE FURNISHED TO THE LENDERS
BY THE AGENT OR ARRANGER HEREUNDER, NEITHER THE AGENT NOR THE ARRANGER SHALL
HAVE ANY DUTY OR RESPONSIBILITY (EITHER INITIALLY OR ON A CONTINUING BASIS) TO
PROVIDE ANY LENDER WITH ANY NOTICE, REPORT, DOCUMENT, CREDIT INFORMATION OR
OTHER INFORMATION CONCERNING THE AFFAIRS, FINANCIAL CONDITION OR BUSINESS OF THE
BORROWER OR ANY OF ITS AFFILIATES THAT MAY COME INTO THE POSSESSION OF THE AGENT
OR ARRANGER (WHETHER OR NOT IN THEIR RESPECTIVE CAPACITY AS AGENT OR ARRANGER)
OR ANY OF THEIR AFFILIATES.


 


10.12       SUCCESSOR AGENT.  THE AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN
NOTICE THEREOF TO THE LENDERS AND THE BORROWER, SUCH RESIGNATION TO BE EFFECTIVE
UPON THE APPOINTMENT OF A SUCCESSOR AGENT OR, IF NO SUCCESSOR AGENT HAS BEEN
APPOINTED, FORTY-FIVE DAYS AFTER THE RETIRING AGENT GIVES NOTICE OF ITS
INTENTION TO RESIGN.  THE AGENT MAY BE REMOVED AT ANY TIME WITH OR WITHOUT CAUSE
BY WRITTEN NOTICE RECEIVED BY THE AGENT FROM THE REQUIRED LENDERS, SUCH REMOVAL
TO BE EFFECTIVE ON THE DATE SPECIFIED BY THE REQUIRED LENDERS.  UPON ANY SUCH
RESIGNATION OR REMOVAL, THE REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT, ON
BEHALF OF THE BORROWER AND THE LENDERS, A SUCCESSOR AGENT.  IF NO SUCCESSOR
AGENT SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS WITHIN THIRTY DAYS
AFTER THE RESIGNING AGENT’S GIVING NOTICE OF ITS INTENTION TO RESIGN, THEN THE
RESIGNING AGENT MAY APPOINT, ON BEHALF OF THE BORROWER AND THE LENDERS, A
SUCCESSOR AGENT.  NOTWITHSTANDING THE PREVIOUS SENTENCE, THE AGENT MAY AT ANY
TIME WITHOUT THE CONSENT OF THE BORROWER OR ANY LENDER, APPOINT ANY OF ITS
AFFILIATES WHICH IS A COMMERCIAL BANK AS A SUCCESSOR AGENT HEREUNDER.  IF THE
AGENT HAS RESIGNED OR BEEN REMOVED AND NO SUCCESSOR AGENT HAS BEEN APPOINTED,
THE LENDERS MAY PERFORM ALL THE DUTIES OF THE AGENT HEREUNDER AND THE BORROWER
SHALL MAKE ALL PAYMENTS IN RESPECT OF THE OBLIGATIONS TO THE APPLICABLE LENDER
AND FOR ALL OTHER PURPOSES SHALL DEAL DIRECTLY WITH THE LENDERS.  NO SUCCESSOR
AGENT SHALL BE DEEMED TO BE APPOINTED HEREUNDER UNTIL SUCH SUCCESSOR AGENT HAS
ACCEPTED THE APPOINTMENT.  ANY SUCH SUCCESSOR AGENT SHALL BE A COMMERCIAL BANK
HAVING CAPITAL AND RETAINED

 

71


 


EARNINGS OF AT LEAST $100,000,000.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS
AGENT HEREUNDER BY A SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL THEREUPON
SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES
OF THE RESIGNING OR REMOVED AGENT.  UPON THE EFFECTIVENESS OF THE RESIGNATION OR
REMOVAL OF THE AGENT, THE RESIGNING OR REMOVED AGENT SHALL BE DISCHARGED FROM
ITS DUTIES AND OBLIGATIONS HEREUNDER AND UNDER THE LOAN DOCUMENTS.  AFTER THE
EFFECTIVENESS OF THE RESIGNATION OR REMOVAL OF AN AGENT, THE PROVISIONS OF THIS
ARTICLE X SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH AGENT IN RESPECT OF
ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ACTING AS THE AGENT
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.  IN THE EVENT THAT THERE IS A
SUCCESSOR TO THE AGENT BY MERGER, OR THE AGENT ASSIGNS ITS DUTIES AND
OBLIGATIONS TO AN AFFILIATE PURSUANT TO THIS SECTION 10.12, THEN THE TERM “PRIME
RATE” AS USED IN THIS AGREEMENT SHALL MEAN THE PRIME RATE, BASE RATE OR OTHER
ANALOGOUS RATE OF THE NEW AGENT.


 


10.13       AGENT AND ARRANGER FEES.  THE BORROWER AGREES TO PAY TO THE AGENT
AND THE ARRANGER, FOR THEIR RESPECTIVE ACCOUNTS, THE FEES AGREED TO BY THE
BORROWER, THE AGENT AND THE ARRANGER PURSUANT TO THAT CERTAIN LETTER AGREEMENT
DATED NOVEMBER 19, 2005, OR AS OTHERWISE AGREED FROM TIME TO TIME.


 


10.14       DELEGATION TO AFFILIATES.  THE BORROWER AND THE LENDERS AGREE THAT
THE AGENT MAY DELEGATE ANY OF ITS DUTIES UNDER THIS AGREEMENT TO ANY OF ITS
AFFILIATES.  ANY SUCH AFFILIATE (AND SUCH AFFILIATE’S DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES) WHICH PERFORMS DUTIES IN CONNECTION WITH THIS AGREEMENT
SHALL BE ENTITLED TO THE SAME BENEFITS OF THE INDEMNIFICATION, WAIVER AND OTHER
PROTECTIVE PROVISIONS TO WHICH THE AGENT IS ENTITLED UNDER ARTICLES IX AND X.


 


10.15       CO-AGENT, DOCUMENTATION AGENT, MANAGING AGENT, SYNDICATION AGENT,
ETC.  NEITHER ANY OF THE LENDERS IDENTIFIED IN THIS AGREEMENT AS A CO-AGENT,
DOCUMENTATION AGENT, MANAGING AGENT OR SYNDICATION AGENT SHALL HAVE ANY RIGHT,
POWER, OBLIGATION, LIABILITY, RESPONSIBILITY OR DUTY UNDER THIS AGREEMENT OTHER
THAN THOSE APPLICABLE TO ALL LENDERS AS SUCH.  WITHOUT LIMITING THE FOREGOING,
NONE OF SUCH LENDERS SHALL HAVE OR BE DEEMED TO HAVE A FIDUCIARY RELATIONSHIP
WITH ANY LENDER.  EACH LENDER HEREBY MAKES THE SAME ACKNOWLEDGMENTS WITH RESPECT
TO SUCH LENDERS AS IT MAKES WITH RESPECT TO THE AGENT IN SECTION 10.11.


 


ARTICLE XI


 


SETOFF; RATABLE PAYMENTS

 


11.1         SETOFF.  IN ADDITION TO, AND WITHOUT LIMITATION OF, ANY RIGHTS OF
THE LENDERS UNDER APPLICABLE LAW, IF THE BORROWER BECOMES INSOLVENT, HOWEVER
EVIDENCED, OR ANY DEFAULT OCCURS, ANY AND ALL DEPOSITS (INCLUDING ALL ACCOUNT
BALANCES, WHETHER PROVISIONAL OR FINAL AND WHETHER OR NOT COLLECTED OR
AVAILABLE) AND ANY OTHER INDEBTEDNESS AT ANY TIME HELD OR OWING BY ANY LENDER OR
ANY AFFILIATE OF ANY LENDER TO OR FOR THE CREDIT OR ACCOUNT OF THE BORROWER MAY
BE OFFSET AND APPLIED TOWARD THE PAYMENT OF THE OBLIGATIONS OWING TO SUCH
LENDER, WHETHER OR NOT THE OBLIGATIONS, OR ANY PART THEREOF, SHALL THEN BE DUE.


 


11.2         RATABLE PAYMENTS.  IF ANY LENDER, WHETHER BY SETOFF OR OTHERWISE,
HAS PAYMENT MADE TO IT UPON ITS REVOLVING CREDIT EXPOSURE (OTHER THAN PAYMENTS
RECEIVED PURSUANT TO SECTION 3.1, 3.2, 3.4 OR 3.5) IN A GREATER PROPORTION THAN
THAT RECEIVED BY ANY OTHER LENDER, SUCH LENDER AGREES, PROMPTLY UPON DEMAND, TO
PURCHASE A PORTION OF THE AGGREGATE CREDIT EXPOSURE HELD BY

 

72


 


THE OTHER LENDERS SO THAT AFTER SUCH PURCHASE EACH LENDER WILL HOLD ITS PRO RATA
SHARE OF THE AGGREGATE CREDIT EXPOSURE.  IF ANY LENDER, WHETHER IN CONNECTION
WITH SETOFF OR AMOUNTS WHICH MIGHT BE SUBJECT TO SETOFF OR OTHERWISE, RECEIVES
COLLATERAL OR OTHER PROTECTION FOR ITS OBLIGATIONS OR SUCH AMOUNTS WHICH MAY BE
SUBJECT TO SETOFF, SUCH LENDER AGREES, PROMPTLY UPON DEMAND, TO TAKE SUCH ACTION
NECESSARY SUCH THAT ALL LENDERS SHARE IN THE BENEFITS OF SUCH COLLATERAL RATABLY
IN PROPORTION TO THEIR RESPECTIVE PRO RATA SHARES OF THE REVOLVING CREDIT
EXPOSURE.  IN CASE ANY SUCH PAYMENT IS DISTURBED BY LEGAL PROCESS, OR OTHERWISE,
APPROPRIATE FURTHER ADJUSTMENTS SHALL BE MADE.


 


ARTICLE XII

 


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 


12.1         SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
AN LC ISSUER THAT ISSUES ANY FACILITY LC), EXCEPT THAT (I) OTHER THAN PURSUANT
TO A MERGER CONSENTED TO BY THE REQUIRED LENDERS, THE BORROWER MAY NOT ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE
BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY
ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN
ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED,
SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO,
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY
AFFILIATE OF AN LC ISSUER THAT ISSUES ANY FACILITY LC), PARTICIPANTS (TO THE
EXTENT PROVIDED IN SECTION 12.2) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED
HEREBY, THE ARRANGER AND THE RELATED PARTIES OF EACH OF THE AGENT, THE LC
ISSUERS AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR
BY REASON OF THIS AGREEMENT.


 

(a)                                  (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if a Default has occurred and is continuing, any other assignee; and

 

(B)                                the Agent, provided that no consent of the
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender, an Affiliate of a Lender or an Approved Fund.

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the

 

73


 

Assignment and Assumption with respect to such assignment is delivered to the
Agent) shall not be less than $1,000,000 unless each of the Borrower and the
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if a Default has occurred and is continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)           the parties to each assignment shall execute and deliver to the
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Agent an Administrative Questionnaire.

 

(iii)                              Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.19.10, 2.19.11, 2.19.12, 3.1, 3.2, 3.4, 3.5, 6.8(c), 9.6
and 9.10).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.1 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.

 

(iv)                             The Agent, acting for this purpose as an agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Reimbursement Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agent, the LC Issuer
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the LC Issuers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(v)                                Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed

 

74


 

Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.18, 2.19.6, 2.22(d),
10.8 or 11.2, the Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 


12.2                          PARTICIPATIONS.  (A) ANY LENDER MAY, WITHOUT
NOTICE TO OR THE CONSENT OF THE BORROWER, THE AGENT, ANY OTHER LENDER OR ANY LC
ISSUER, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A
“PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING
TO IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER,
THE AGENT, THE AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS
SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT
TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER
OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT
MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT,
AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN SECTION 8.2 THAT
REQUIRES THE CONSENT OF ALL LENDERS.  SUBJECT TO PARAGRAPH (B) OF THIS SECTION,
THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 3.1, 3.2, 3.4 AND 3.5 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO SECTION 12.1.  TO THE EXTENT
PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 11.1 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE
SUBJECT TO SECTION 11.2 AS THOUGH IT WERE A LENDER.


 

(a)           A Participant shall not be entitled to receive any greater payment
under Section 3.1, 3.2 and 3.5 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 3.5 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.5(e) as though it were a Lender.

 


12.3                          PLEDGE TO FEDERAL RESERVE BANK.  ANY LENDER MAY AT
ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS
RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING
WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT
OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

 

75


 


12.4                          DISSEMINATION OF INFORMATION.  THE BORROWER
AUTHORIZES EACH LENDER TO DISCLOSE TO ANY PARTICIPANT, ASSIGNEE OF AN INTEREST
IN THE LOAN DOCUMENTS OR ANY OTHER PERSON ACQUIRING AN INTEREST IN THE LOAN
DOCUMENTS BY OPERATION OF LAW (EACH A “TRANSFEREE”) AND ANY PROSPECTIVE
TRANSFEREE ANY AND ALL INFORMATION IN SUCH LENDER’S POSSESSION CONCERNING THE
CREDITWORTHINESS OF THE BORROWER AND ITS SUBSIDIARIES, INCLUDING WITHOUT
LIMITATION ANY INFORMATION CONTAINED IN ANY REPORTS; PROVIDED THAT EACH
TRANSFEREE AND PROSPECTIVE TRANSFEREE AGREES TO BE BOUND BY SECTION 9.11 OF THIS
AGREEMENT.


 


ARTICLE XIII


 


NOTICES


 


13.1                          NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION


 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows:

 

(i)            if to the Borrower, at its address or telecopier number set forth
on the signature page hereof;

 

(ii)           if to the Agent, at its address or telecopier number set forth on
the signature page hereof;

 

(iii)          if to a Lender, to it at its address or telecopier number set
forth in its Administrative Questionnaire.  The Agent shall promptly furnish
such information to the Borrower.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and LC Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail and internet or intranet
websites) pursuant to procedures approved by the Agent or as otherwise
determined by the Agent, provided that the foregoing shall not apply to notices
to any Lender or LC Issuer pursuant to Article II if such Lender or LC Issuer,
as applicable, has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Agent or the Borrower may,
in its respective discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it or as it otherwise determines, provided that such determination or approval
may be limited to particular notices or communications.

 

76


 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 


ARTICLE XIV


 


COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION


 


14.1                           COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT MAY
BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  EXCEPT AS PROVIDED IN
ARTICLE IV, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN
EXECUTED BY THE AGENT AND WHEN THE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF
WHICH, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE PARTIES HERETO,
AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


14.2                           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS
“EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT
AND ASSUMPTION AGREEMENT SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE
KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL
EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE
OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS
PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES
IN GLOBAL AND NATIONAL COMMERCE ACT, OR ANY OTHER STATE LAWS BASED ON THE
UNIFORM ELECTRONIC TRANSACTIONS ACT.


 


ARTICLE XV


 


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


 


15.1                           CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN
THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (BUT WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF NEW

 

77


 


YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


 


15.2                           CONSENT TO JURISDICTION.  THE BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
LENDER OR LC ISSUER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
AGENT OR ANY LENDER OR LC ISSUER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER OR
LC ISSUER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A
COURT IN NEW YORK, NEW YORK.


 


15.3                           WAIVER OF JURY TRIAL.  THE BORROWER, THE AGENT
AND EACH LENDER AND LC ISSUER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

78


 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

 

 

THE RYLAND GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Gordon A. Milne

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

The Ryland Group, Inc.

 

 

24025 Park Sorrento, Suite 400

 

 

Calabasas, CA 91302

 

 

Attention: Cathey S. Lowe

 

 

Telephone:

(818) 223-7530

 

 

FAX:

(818) 223-7685

 

 

 

 

With a copy to:

 

 

 

 

 

The Ryland Group, Inc.

 

 

24025 Park Sorrento, Suite 400

 

 

Calabasas, CA 91302

 

 

Attention: Timothy J. Geckle

 

 

Telephone:

(818) 223-7575

 

 

FAX:

(818) 223-7685

 

79


 

 

JPMORGAN CHASE BANK, N.A.,

 

Individually and as Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

Loan and Agency Services Group

 

 

1111 Fannin — 8th Fl.

 

 

Houston, TX  77002

 

 

Attention:  Kimberly Brown

 

 

Telephone:

(713) 750-2880

 

 

FAX:

(713) 750-2782

 

 

 

 

With a copy to:

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

707 Travis, Floor 6, Suite TX2-NO47

 

 

Houston, TX  77002

 

 

Attention:  Kent Kaiser

 

 

Telephone:

(713) 216-8699

 

 

FAX:

(713) 216-6190

 


 

PRICING SCHEDULE

 

 

 

 

Level I

 

 

Level II

 

 

Level III

 

 

Level IV

 

 

Level V



Rating

 

 



BBB+/Baa1

 

 



BBB/Baa2

 

 



BBB-/Baa3

 

 



BB+/Bal

 

 

BB/Ba2 or
below or no
Rating



Leverage Ratio

 

 

< 30%

 

 

> 30% < 40%

 

 

> 40% < 50%

 

 

> 50% < 55%

 

 

> 55%

Applicable Margin

 

 

0.50%

 

 

0.625%

 

 

0.75%

 

 

1.00%

 

 

1.375%

Applicable Fee Rate

 

 

0.125%

 

 

0.15%

 

 

0.175%

 

 

0.20%

 

 

0.225%

 

“Rating” means the higher of the publicly announced ratings of the Borrower’s
senior unsecured public debt by Moody’s and S&P.  If only one of Moody’s or S&P
announces a rating of the Borrower’s senior unsecured public debt, no Rating
shall be deemed to exist.

 

If the Level as determined by the Rating is not the same as the Level as
determined by the Leverage Ratio, but no more than one Level apart, then the
Applicable Margin and the Applicable Fee Rate shall correspond to the Level
which causes pricing to be lower.  If the Level as determined by the Rating is
more than one Level different from the Level as determined by the Leverage
Ratio, then the Applicable Margin and the Applicable Fee Rate shall be one Level
lower (i.e., lower pricing) than the higher of such two Levels.

 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s status as reflected in the then
most recent Ratings and the then most recent annual or quarterly financial
statements of the Borrower delivered pursuant to Section 6.1(a) or (b) (the
“Financials”).  Adjustments, if any, to the Applicable Margin or Applicable Fee
Rate resulting from changes in the Leverage Ratio shall be effective five
Business Days after the Agent has received the applicable Financials.  If the
Borrower fails to deliver the Financials to the Agent at the time required
pursuant to Section 6.1, then the Applicable Margin and Applicable Fee Rate
shall be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table until five days after such Financials are so delivered.  The
Rating in effect on any date for the purposes of this Schedule is that in effect
at the close of business on such date.

 


 

EXHIBIT A

 

BORROWING BASE CERTIFICATE

 

The undersigned, being the duly elected                                      of
The Ryland Group, Inc. (the “Company”) hereby certifies that the following is a
true and correct calculation of the Borrowing Base as of
                                     (the “Statement Date”).  Capitalized terms
used but not defined herein shall have the meanings set forth in the Credit
Agreement dated as of January 12, 2006, as amended, extended, supplemented or
otherwise modified from time to time (the “Agreement”), by and among the
Company, the several financial institutions party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as agent for the Lenders.

 

Period Ending/Statement Date:

 

               , 200  

 

 

 

($000’s)

 

 

 

 

 

Homes Proceeds Receivables

 

$

 

 

Sold – Construction in Progress/Completed

 

$

 

 

Unsold – Construction in Progress/Completed

 

$

 

 

Finished Lots

 

$

 

 

Land Under Development

 

$

 

 

Raw Land – Entitled

 

$

 

 

Raw Land – Unentitled

 

$

 

 

 

 

 

 

 

Total Inventory

 

$

 

 

 

Borrowing Base Calculation

 

A.            Borrowing Base.

 

1.  The following Unencumbered Real Estate Inventory and Home Proceeds
Receivable of the Company and any Guarantor qualify for inclusion in the
Borrowing Base (all figures are as of Statement Date):

 

90% of Home Proceeds Receivable

 

$

 

 

90% of the book value of Sold Construction in Progress and Sold
Completed Units

 

$

 

 

80% of the book value of Unsold Construction in Progress and Unsold
Completed Units

 

$

 

 

70% of the book value of Finished Lots

 

$

 

 

50% of the book value of Land Under Development

 

$

 

 

25% of the book value of Raw Land – Entitled

 

$

 

 

 

 

 

 

 

Total

 

$

 

 

 


 

2. The sum of 70% of Finished Lots, 50% of Land Under Development and 25% of Raw
Land Entitled shall not exceed 40% of the Borrowing Base

 

 

 

 

 

 

 

70% of the book value of Finished Lots

 

$

 

 

50% of the book value of Land Under Development

 

$

 

 

25% of the book value of Raw Land – Entitled

 

$

 

 

 

 

$

 

 

40% of Borrowing Base

 

$

 

 

Cushion/(Violation)

 

$

 

 

 

 

 

 

 

3. 25% of the book value of Raw Land – Entitled shall not exceed 10% of the
Borrowing Base

 

 

 

 

 

 

 

 

 

25% of book value of Raw Land – Entitled

 

$

 

 

10% of Borrowing Base

 

$

 

 

Cushion/(Violation)

 

$

 

 

 

 

 

 

 

4. The Total Borrowing Base equals the total in item 1 above

 

$

 

 

 

 

 

 

 

Less adjustments (if any) required under item 2 or 3 above

 

$

 

 

 

 

 

 

 

Total Borrowing Base

$

 

 

 

 

 

 

 

 

 

 

B.          Senior Permitted Debt. The following figures are as of the Statement
Date:

 

 

 

 

 

 

 

 

 

Senior Permitted Debt:

 

 

 

 

Loans, including Swing Line Loans

 

$

 

 

Outstanding Facility LCs issued under the Agreement

 

$

 

 

Reimbursement Obligations

 

$

 

 

Other Senior Permitted Debt (as itemized in Annex I)

 

$

 

 

Total Senior Permitted Debt

 

$

 

 

 

 

 

 

 

Borrowing Base surplus/(deficit)

 

$

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Base Certificate
as of                                   , 200  .





                                                 

 

2


 

ANNEX I

 

TO BORROWING BASE CERTIFICATE

 

Description of other Senior Permitted Debt

 

Amount

 

 

 

 

 

 

 

a.

 

8.00% Senior Notes due 8/15/06

 

$

 

 

b.

 

5.375% Senior Notes due 6/1/08

 

$

 

 

c.

 

5.375% Senior Notes due 5/15/12

 

$

 

 

d.

 

5.375% Senior Notes due 1/15/15

 

$

 

 

e.

 

Third party financial LC’s

 

$

 

 

f.

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

3


 

EXHIBIT B

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made as of January 12, 2006 by the
undersigned parties hereto (collectively, the “Guarantors”) in favor of the
Agent, for the benefit of the Lenders under the Credit Agreement referred to
below.

 

WITNESSETH:

 

WHEREAS, The Ryland Group, Inc., a Maryland corporation (the “Borrower”) and
JPMorgan Chase Bank, N.A., as Agent (the “Agent”), and certain other Lenders
from time to time party thereto have entered into a certain Credit Agreement
dated as of January 12, 2006 (as same may be amended or modified from time to
time, the “Credit Agreement”), providing, subject to the terms and conditions
thereof, for extensions of credit to be made by the Lenders to the Borrower;

 

WHEREAS, it is a condition precedent to the execution of the Credit Agreement by
the Agent and the Lenders that each of the Guarantors execute and deliver this
Guaranty whereby each of the Guarantors shall guarantee the payment when due,
subject to Section 9 hereof, of all Guaranteed Obligations, as defined below;
and

 

WHEREAS, in consideration of the financial and other support that the Borrower
has provided, and in consideration of such financial and other support as the
Borrower may in the future provide, to the Guarantors, and in order to induce
the Lenders and the Agent to enter into the Credit Agreement, and because each
Guarantor has determined that executing this Guaranty is in its interest and to
its financial benefit, each of the Guarantors is willing to guarantee the
obligations of the Borrower under the Credit Agreement, any Note and any other
Loan Documents;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.                               Defined Terms. “Guaranteed Obligations”
is defined in Section 3 below.  Other capitalized terms used herein but not
defined herein shall have the meaning set forth in the Credit Agreement.

 

SECTION 2.                               Representations and Warranties.  Each
of the Guarantors represents and warrants (which representations and warranties
shall be deemed to have been renewed upon each Credit Extension Date under the
Credit Agreement) that:

 

(a)           Such Guarantor has all requisite power and authority to execute
and deliver, and to perform all of its obligations under, this Guaranty.

 

(b)          The execution and delivery by such Guarantor of, and the
performance by such Guarantor of its obligations under, this Guaranty have been
duly authorized by all necessary action and do not and will not:  (1) require
any consent or approval not heretofore obtained of

 

1


 

any of its stockholders, security holders or creditors; (2) violate any
provision of such Guarantor’s articles or certificate of incorporation, limited
partnership or formation or bylaws, partnership agreement or operating
agreement; (3) result in or require the creation or imposition of any Lien,
claim or encumbrance upon or with respect to any Property now owned or leased or
hereafter acquired by such Guarantor; (4) violate any provision of any Law,
order, writ, judgment, injunction, decree, determination or award presently in
effect having applicability to such Guarantor; or (5) result in a breach of or
constitute a default under, or cause or permit the acceleration of any
obligation owed under, any Material Indebtedness Agreement.

 

(c)           Such Guarantor is not in default under any Law, order, writ,
judgment, injunction, decree, determination or award described in subparagraph
(b)(4) above or any Material Indebtedness Agreement in any respect that is
materially adverse to the interests of any Lender or that has a Material Adverse
Effect.

 

(d)           No authorization, consent, approval, order, license, permit or
exemption from, or filing, registration or qualification with, any Governmental
Authority not heretofore obtained is or will be required under applicable Law to
authorize or permit the execution and delivery by such Guarantor of, and the
performance by it of all of its obligations under, this Guaranty.

 

(e)           This Guaranty constitutes such Guarantor’s legal, valid and
binding obligations enforceable against such Guarantor in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting creditors’ rights generally or equitable principles relating to the
granting of specific performance or other equitable remedies as a matter of
judicial discretion.

 

SECTION 3.                              The Guaranty.  Subject to Section 9
hereof, each of the Guarantors hereby absolutely, irrevocably and
unconditionally guarantees, as primary obligor and not as surety, the full and
punctual payment (whether at stated maturity, upon acceleration or early
termination or otherwise, and at all times thereafter, at the time and place and
in the manner provided for in the Credit Agreement) and performance of the
Obligations, including without limitation any such Obligations incurred or
accrued during the pendency of any bankruptcy, insolvency, receivership or other
similar proceeding, whether or not allowed or allowable in such proceeding
(collectively, subject to the provisions of Section 9 hereof, being referred to
collectively as the “Guaranteed Obligations”).  Upon failure by the Borrower to
pay punctually any such amount, each of the Guarantors agrees that it shall
forthwith on demand pay to the Agent for the benefit of the Lenders, the amount
not so paid at the place and in the manner specified in the Credit Agreement,
any Note or any other Loan Document, as the case may be.  This Guaranty is a
continuing guaranty of payment and not of collection.  Each of the Guarantors
waives any right to require the Agent or any Lender to sue the Borrower, any
other guarantor, or any other Person obligated for all or any part of the
Guaranteed Obligations, or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

 

SECTION 4.                              Guaranty Unconditional.  Subject to
Section 9 hereof, the obligations of each of the Guarantors hereunder shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

 

2


 

(i)            any extension, renewal, settlement, compromise, waiver or release
in respect of any of the Guaranteed Obligations, by operation of law or
otherwise, or any obligation of any other guarantor of any of the Guaranteed
Obligations, or any default, failure or delay, willful or otherwise, in the
payment or performance of the Guaranteed Obligations;

 

(ii)           any modification or amendment of or supplement to the Credit
Agreement, any Note or any other Loan Document;

 

(iii)                              any release, nonperfection or invalidity of
any direct or indirect security for any obligation of the Borrower under the
Credit Agreement, any Note, any other Loan Document or any obligations of any
other guarantor of any of the Guaranteed Obligations, or any action or failure
to act by the Agent, any Lender or any Affiliate of any Lender with respect to
any collateral securing all or any part of the Guaranteed Obligations;

 

(iv)          any change in the corporate existence, structure or ownership of
the Borrower or any other guarantor of any of the Guaranteed Obligations, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower, or any other guarantor of the Guaranteed Obligations, or its assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

 

(v)           the existence of any claim, setoff or other rights which the
Guarantors may have at any time against the Borrower, any other guarantor of any
of the Guaranteed Obligations, the Agent, any Lender or any other Person,
whether in connection herewith or any unrelated transactions;

 

(vi)                              any invalidity or unenforceability relating to
or against the Borrower, or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Note, any other
Loan Document or any provision of applicable law or regulation purporting to
prohibit the payment by the Borrower, or any other guarantor of the Guaranteed
Obligations, of the principal of or interest on any Note or any other amount
payable by the Borrower under the Credit Agreement, any Note or any other Loan
Document;

 

(vii)         any law, regulation or order of any jurisdiction, or any other
event affecting any term of any Guaranteed Obligation or any Lender’s rights
with respect thereto; or

 

3


 

(viii)        any other act or omission to act or delay of any kind by the
Borrower, any other guarantor of the Guaranteed Obligations, the Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of any Guarantor’s obligations hereunder.

 

SECTION 5.                              Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances.  Each of the Guarantor’s obligations
hereunder shall remain in full force and effect until all Guaranteed Obligations
shall have been indefeasibly paid in full and the Commitments under the Credit
Agreement shall have terminated or expired.  If at any time any payment of the
principal of or interest on any Note or any other amount payable by the Borrower
or any other party under the Credit Agreement, any Note or any other Loan
Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, each of
the Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

 

SECTION 6.                              Waivers.  Each of the Guarantors
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Borrower, any other guarantor of any of the Guaranteed Obligations, or any other
Person.

 

SECTION 7.                              Subordination; Subrogation.  Each of the
Guarantors hereby subordinates to the Guaranteed Obligations all indebtedness or
other liabilities now or hereafter payable to such Guarantor by the Borrower or
by any other Guarantor.  Each of the Guarantors hereby further agrees not to
assert any right, claim or cause of action, including, without limitation, a
claim for subrogation, reimbursement, indemnification or otherwise, against the
Borrower arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by any of the Guarantors unless and until
the Guaranteed Obligations are indefeasibly paid in full and all Commitments
have terminated or expired.

 

SECTION 8.                              Stay of Acceleration.  If acceleration
of the time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement, any
Note or any other Loan Document shall nonetheless be payable by each of the
Guarantors hereunder forthwith on demand by the Agent made at the request of the
Required Lenders.

 

SECTION 9.                              Limitation on Obligations. (a) The
provisions of this Guaranty are severable, and in any action or proceeding
involving any state corporate law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under this Guaranty would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of such Guarantor’s liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such liability shall, without any further action by the

 

4


 

Guarantors, the Agent or any Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”).  This Section 9(a) with respect to the Maximum
Liability of the Guarantors is intended solely to preserve the rights of the
Agent hereunder to the maximum extent not subject to avoidance under applicable
law, and neither the Guarantor nor any other person or entity shall have any
right or claim under this Section 9(a) with respect to the Maximum Liability,
except to the extent necessary so that the obligations of the Guarantors
hereunder shall not be rendered voidable under applicable law.

 

(b)           Each of the Guarantors agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each
Guarantor, and may exceed the aggregate Maximum Liability of all other
Guarantors, without impairing this Guaranty or affecting the rights and remedies
of the Agent hereunder.  Nothing in this Section 9(b) shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

 

(c)           In the event any Guarantor (a “Paying Guarantor”) shall make any
payment or payments under this Guaranty or shall suffer any loss as a result of
any realization upon any collateral granted by it to secure its obligations
under this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor.  For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantors, the
aggregate amount of all monies received by such Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other means). 
Nothing in this Section 9(c) shall affect any Guarantor’s several liability for
the entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability).  Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to all the Guaranteed
Obligations.  The provisions of this Section 9(c) are for the benefit of both
the Agent and the Guarantors and may be enforced by any one, or more, or all of
them in accordance with the terms hereof.

 

SECTION 10.         Notices.  All notices, requests and other communications to
any party hereunder shall be given or made by telecopier or other writing and
telecopied, or mailed or delivered to the intended recipient at its address or
telecopier number set forth on the signature pages hereof or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Agent in accordance with the provisions of Section 13.1 of the
Credit Agreement.  Except as otherwise provided in this Guaranty, all such
communications shall be deemed to have been duly given when transmitted by
telecopier, or personally delivered

 

5


 

or, in the case of a mailed notice sent by certified mail return-receipt
requested, on the date set forth on the receipt (provided, that any refusal to
accept any such notice shall be deemed to be notice thereof as of the time of
any such refusal), in each case given or addressed as aforesaid.

 

SECTION 11.         No Waivers.  No failure or delay by the Agent or any Lenders
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided in this Guaranty, the Credit
Agreement, any Note or the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

SECTION 12.         No Duty to Advise.  Each of the Guarantors assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each of the Guarantors assumes and incurs under this Guaranty, and
agrees that neither the Agent nor any Lender has any duty to advise any of the
Guarantors of information known to it regarding those circumstances or risks.

 

SECTION 13.         Successors and Assigns.  This Guaranty is for the benefit of
the Agent and the Lenders and their respective successors and permitted assigns
and in the event of an assignment of any amounts payable under the Credit
Agreement, any Note or any other Loan Documents, the rights hereunder, to the
extent applicable to the indebtedness so assigned, shall be transferred with
such indebtedness.  This Guaranty shall be binding upon each of the Guarantors
and their respective successors and permitted assigns.

 

SECTION 14.         Changes in Writing.  Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Agent with the consent of the
Required Lenders or all of the Lenders as may be required pursuant to the Credit
Agreement.

 

SECTION 15.         Costs of Enforcement.  Each of the Guarantors agrees to pay
all costs and expenses including, without limitation, all court costs and
attorneys’ fees and expenses paid or incurred by the Agent or any Lender or any
Affiliate of any Lender in endeavoring to collect all or any part of the
Guaranteed Obligations from, or in prosecuting any action against, the Borrower,
the Guarantors or any other guarantor of all or any part of the Guaranteed
Obligations.

 

SECTION 16.         GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL.  THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK.  EACH OF THE GUARANTORS HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT, AND ANY NEW YORK
STATE COURT, SITTING IN NEW YORK, NEW YORK AND FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY (INCLUDING, WITHOUT
LIMITATION, ANY OF THE OTHER LOAN DOCUMENTS) OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH OF THE GUARANTORS IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH ANY OF THEM MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF THE VENUE OF ANY

 

6


 

SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF THE
GUARANTORS, AND THE AGENT AND THE LENDERS ACCEPTING THIS GUARANTY, HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 17.         Taxes, etc.  All payments required to be made by any of the
Guarantors hereunder shall be made without setoff or counterclaim and free and
clear of and without deduction or withholding for or on account of, any present
or future Taxes, provided, however, that if any of the Guarantors is required by
law to make such deduction or withholding, such Guarantor shall forthwith
(i) pay to the Agent or any Lender, as applicable, such additional amount as
results in the net amount received by the Agent or any Lender, as applicable,
equaling the full amount which would have been received by the Agent or any
Lender, as applicable, had no such deduction or withholding been made, (ii) pay
the full amount deducted to the relevant authority in accordance with applicable
law, and (iii) furnish to the Agent or any Lender, as applicable, certified
copies of official receipts evidencing payment of such withholding Taxes within
30 days after such payment is made.

 

SECTION 18.         Supplemental Guaranties.  Pursuant to Section 6.9 of the
Credit Agreement, additional Subsidiaries shall become obligated as Guarantors
hereunder (each as fully as though an original signatory hereto) by executing
and delivering to the Agent a supplemental guaranty in the form of Exhibit A
attached hereto (with blanks appropriately filled in), together with such
additional supporting documentation required pursuant to Section 6.9 of the
Credit Agreement.

 

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be duly
executed, under seal, by its authorized officer as of the day and year first
above written.

 

 

[GUARANTOR SIGNATURES]

 

 

 

Address for Notices to all Guarantors

 

 

 

 

 

 

 

 

 

 

 

 

7


 

EXHIBIT A

 

SUPPLEMENTAL GUARANTY

 

[Date]

 

JPMorgan Chase Bank, N.A., as Agent

for the Lenders

 

Ladies and Gentlemen:

 

Reference is hereby made to (i) that certain Credit Agreement, dated as of
January 12, 2006 as amended, among The Ryland Group, Inc., the lenders from time
to time parties thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as a
Lender and as Agent (the “Agent”) on behalf of itself and the other Lenders (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) and (ii) that certain Guaranty, dated as of January 12,
2006, executed and delivered by the Guarantors parties thereto in favor of the
Agent, for the benefit of the Lenders (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”).  Terms not defined herein
which are defined in the Credit Agreement shall have for the purposes hereof the
respective meanings provided therein.

 

In accordance with Section 6.9 of the Credit Agreement and Section 18 of the
Guaranty, the undersigned, [GUARANTOR]                        , a corporation
[limited partnership/limited liability company] organized or formed under the
laws of                       , hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement and the Guaranty, respectively, effective from
the date hereof.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Guaranty, to the same extent and with the same
force and effect as if the undersigned were a direct signatory thereto.

 

This Supplemental Guaranty shall be construed in accordance with and governed by
the internal laws of the State of New York (but otherwise without regard to the
conflict of laws provisions).

 

IN WITNESS WHEREOF, this Supplemental Guaranty has been duly executed by the
undersigned as of the      day of         , 200_.

 

 

[GUARANTOR]

 

By:

 

 

Name:

 

Title:

 

8


 

EXHIBIT C

 

COMMITMENT AND ACCEPTANCE

 

This Commitment and Acceptance (this “Commitment and Acceptance”) dated as of
                              , 200_, is entered into among the parties listed
on the signature pages hereof.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Credit
Agreement (as defined below).

 

PRELIMINARY STATEMENTS

 

Reference is made to that certain Credit Agreement dated as of January 12, 2006,
by and among The Ryland Group, Inc., as Borrower, JPMorgan Chase Bank, N.A., as
Agent, and the Lenders that are parties thereto (as the same may from time to
time be amended, modified, supplemented or restated, in whole or in part and
without limitation as to amount, terms, conditions or covenants, the “Credit
Agreement”).

 

Pursuant to Section 2.5.3 of the Credit Agreement, the Borrower has requested an
increase in the Aggregate Commitment from $                              to
$                    .  Such increase in the Aggregate Commitment is to become
effective on                                            ,          (the
“Increase Date”) [THIS DATE IS TO BE MUTUALLY AGREED UPON BY THE BORROWER, THE
ACCEPTING LENDER AND AGENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2.5.3
(ii) OF THE CREDIT AGREEMENT].  In connection with such requested increase in
the Aggregate Commitment, the Borrower, the Agent and
                                   (“Accepting Lender”) hereby agree as follows:

 

1.             ACCEPTING LENDER’S COMMITMENT.  Effective as of the Increase
Date, [Accepting Lender shall become a party to the Credit Agreement as a
Lender, shall have all of the rights and obligations of a Lender thereunder,
shall agree to be bound by the terms and provisions thereof and shall thereupon
have a Commitment under and for purposes of the Credit Agreement in an amount
equal] [the Commitment of Accepting Lender under the Credit Agreement shall be
increased from $                       ] to the amount set forth opposite
Accepting Lender’s name on the signature pages hereof.

 

2.             REPRESENTATIONS AND AGREEMENTS OF ACCEPTING LENDER.  Accepting
Lender (a) represents and warrants that (i) it has full power and authority, and
has taken all action necessary, to execute and deliver this Commitment and
Acceptance and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) from and after the Increase Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Commitment and Acceptance on the basis
of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
it has delivered any documentation

 


 

required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Accepting Lender; and (b) agrees that (i) it
will, independently and without reliance on the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.]

 

*Paragraph 2 is to be inserted only if Accepting Lender is not already a party
to the Credit Agreement prior to the Increase Date.

 

3.             REPRESENTATION OF BORROWER.  The Borrower hereby represents and
warrants that, as of the date hereof and as of the Increase Date, (a) no event
or condition shall have occurred and then be continuing which constitutes a
Default or Unmatured Default and (b) the representations and warranties of the
Borrower contained in the Credit Agreement are true and correct in all material
respects (except to the extent any such representation or warranty is stated to
relate solely to an earlier date).

 

4.             GOVERNING LAW.  This Commitment and Acceptance shall be governed
by the internal law, and not the law of conflicts, of the State of New York.

 

5.             NOTICES.  For the purpose of notices to be given under the Credit
Agreement, the address of Accepting Lender (until notice of a change is
delivered) shall be the address set forth in the Administrative Questionnaire
delivered by Accepting Lender to the Agent.

 

2


 

IN WITNESS WHEREOF, the parties hereto have executed this Commitment and
Acceptance by their duly authorized officers as of the date first above written.

 

 

 

BORROWER:

 

 

 

THE RYLAND GROUP, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

AGENT:

 

 

 

JPMORGAN CHASE BANK, N.A., as AGENT

 

 

 

By:

 

 

Name:

 

Title:

 

 

$

 

 

ACCEPTING LENDER:

 

 

 

[NAME OF ACCEPTING LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

3


 

EXHIBIT D

 

NOTE

 

[Date]

 

The Ryland Group, Inc, a Maryland corporation (the “Borrower”), promises to pay
to the order of                                               (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the office of JPMorgan Chase Bank, N.A., in
Houston, Texas, as Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement.  The Borrower
shall pay the principal of and accrued and unpaid interest on the Loans in full
on the Facility Termination Date.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of January 12, 2006 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender, and JPMorgan Chase Bank, N.A., as Agent, to which Agreement reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated.  Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

 

 

THE RYLAND GROUP, INC.

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and Swing Line Loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

 

 

 

 

3.

 

Borrower(s):

 

 

 

 

 

 

 

 

4.

 

Agent:

 

 

, as the Agent under the Credit Agreement

 

--------------------------------------------------------------------------------

1                      Select as applicable.

 


 

5.

 

Credit Agreement:

 

Credit Agreement dated as of January     , 2006 among The Ryland Group, Inc.,
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Agent, and the other
agents parties thereto

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

 

Amount of Commitment/
Loans Assigned

 

 

Percentage Assigned of
Commitment/Loans2

$

 

 

$

 

 

%

 

Effective Date:                               , 20       [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[Consented to and]3 Accepted:

 

JPMORGAN CHASE BANK, N.A., as
Agent

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

2                                           Set forth, so at least 9 decimals,
as a percentage of the Commitment/Loans of all Lenders thereunder.

3                                           To be added only if the consent of
the Agent is required by the terms of the Credit Agreement.

 

2


 

[Consented to:]4

 

[NAME OF RELEVANT PARTY]

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

4              To be added only if the consent of the Borrower and/or other
parties (e.g. Swing Line Lender, LC Issuer) is required by the terms of the
Credit Agreement.

 

3


 

ANNEX 1

 

THE RYLAND GROUP, INC.

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency, collectibility or value of
the Loan Documents or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Document, (v) inspecting any of
the property, books or records of the Borrower or any Guarantor or (vi) any
mistake, error or judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other
Lender, and (v) if it is a Non-U.S. Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 


 

2.  Payments.  From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

2


 

EXHIBIT F

 

SWING LINE NOTE

 

January 12, 2006

 

The Ryland Group, Inc. a Maryland corporation (the “Borrower”), promises to pay
to the order of JPMorgan Chase Bank, N.A. (the “Swing Line Lender”) the
aggregate unpaid principal amount of all Swing Line Loans made by the Swing Line
Lender to the Borrower pursuant to Section 2.22 of the Agreement (as hereinafter
defined), in immediately available funds at the office of JPMorgan Chase Bank,
N.A. in Houston, Texas, as Agent, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement.  The
Borrower shall pay the principal of each Swing Line Loan in full on the fifth
(5th) Business Day following the making of such Swing Line Loan but in no event
later than the Facility Termination Date.

 

This Swing Line Note is issued pursuant to, and is entitled to the benefits of,
the Credit Agreement dated as of January 12, 2006 (which, as it may be amended
or modified and in effect from time to time, is herein called the “Agreement”),
among the Borrower, the lenders party thereto, including the Swing Line Lender,
and JPMorgan Chase Bank, N.A., as Agent, to which Agreement reference is hereby
made for a statement of the terms and conditions governing this Swing Line Note,
including the terms and conditions under which this Swing Line Note may be
prepaid or its maturity date accelerated.  Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Agreement.

 

 

 

THE RYLAND GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 


 

EXHIBIT G-1

 

OPINIONS OF TIMOTHY J. GECKLE, GENERAL COUNSEL

 


 

[To be Printed on Ryland Letterhead]

 

January 12, 2006

 

JPMorgan Chase Bank, N.A., as Agent

under the Credit Agreement referred to below

and

The Lenders that are, or may become, party to the Credit Agreement referred to
below

 

RE:          The Ryland Group, Inc.

 

Ladies and Gentlemen:

 

I am General Counsel to The Ryland Group, Inc., a Maryland corporation (the
“Company”), and have acted in such capacity in connection with the execution and
delivery of the Credit Agreement, dated as of January 12, 2006 (the “Credit
Agreement”) by and among the Company, JPMorgan Chase Bank, N.A., as Agent (in
such capacity, the “Agent”), and the several other financial institutions that
are, or may from time to time become, parties to the Credit Agreement
(collectively, the “Lenders”).

 

This opinion is delivered to you pursuant to subsection 4.1(v) of the Credit
Agreement.  Terms used herein that are defined in the Credit Agreement shall
have the respective meanings set forth in the Credit Agreement, unless otherwise
defined herein.

 

For purposes of this opinion, I have examined the following documents:

 

(i)            the Credit Agreement and Notes;

 

(ii)           the Charter and Bylaws of the Company;

 

(iii)          the records of the corporate proceedings of the Company; and

 

(v)           such other documents and matters as I have deemed necessary and
appropriate to render the opinions set forth in this letter, subject to the
limitations, assumptions, and qualifications noted below.

 

In reaching the options set forth below, I have assumed, and to my knowledge
there are no facts inconsistent with, the following:

 

(a)           each of the parties thereto (other than the Company) has duly and
validly executed and delivered each instrument, document, and agreement executed
in connection with the Credit Agreement to which such other party is a signatory
and that such party’s obligations set forth therein are its legal, valid and
binding obligations, enforceable in accordance with their respective terms;

 


 

(b)           each person executing any such instrument, document or agreement
on behalf of any such party (other than the Company) is duly authorized to do
so;

 

(c)           each natural person executing any such instrument, document or
agreement is legally competent to do so;

 

(d)           there are no modifications or waivers of or amendments to the
Credit Agreement; and

 

(e)           all documents submitted to me as originals are authentic; all
documents submitted to me as certified or photostatic copies conform to the
original documents; all signatures on all documents submitted to me for
examination are genuine; and all public records reviewed are accurate and
complete.

 

Based on my review of the foregoing and subject to the assumptions and
qualifications set forth herein, it is my opinion that, as of the date of this
letter:

 

1.             The Company (a) is duly organized, validly existing and in good
standing under the laws of the State of Maryland, (b) has the corporate power to
own and operate its property, to lease the property it operates, and to conduct
the business in which it is currently engaged, and (c) is qualified as a foreign
corporation and is in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification and where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.

 

2.             The Company has the corporate power to make, deliver and perform
under the Credit Agreement and the Notes and to borrow thereunder, and has taken
all necessary corporate action to authorize the borrowings on the terms and
conditions of the Credit Agreement and the Notes and to authorize the execution,
delivery and performance of the Credit Agreement and the Notes.  No consent or
authorization of, filing with, or other act by or in respect of any public
authority, is required of the Company in connection with the borrowings
thereunder or with the execution or delivery of the Credit Agreement or the
Notes.

 

3.             The Credit Agreement and each of the Notes has been duly executed
and delivered on behalf of the Company.

 

4.             The execution and delivery of the Credit Agreement and the Notes
will not violate any Requirement of Law or, to my knowledge, any material
Contractual Obligation of the Company, and, to my knowledge, will not result in,
or require, the creation or imposition of any Lien on any of the properties or
revenues pursuant to any Requirement of Law or any material Contractual
Obligation.

 

5.             To my knowledge, there is no litigation, investigation or
proceeding of or before any arbitrator or public authority that is pending or
threatened by or against the Company or against any of its properties or
revenues (a) with respect to the

 

2


 

Credit Agreement or the Notes or any of the transactions contemplated thereby,
or (b) which, if adversely determined, would have a Material Adverse Effect,
except as described in the financial statements or in the notes thereto referred
to in subsection 5.5 of the Credit Agreement.

 

The opinions set forth herein are limited solely to Federal law and the laws of
the State of Maryland.

 

The opinions expressed in this letter are solely for the use of the Agent, the
Lenders, and their respective assigns, and these opinions may not be relied on
by any other persons without my express prior written approval.  The opinions
expressed in this letter are limited to the matters set forth in this letter,
and no other opinions should be inferred beyond the matters expressly stated.

 

Very truly yours,

 

 

Timothy J. Geckle
General Counsel

 

3


 

[To be Printed on Ryland Letterhead]

 

January 12, 2006

 

JPMorgan Chase Bank, N.A., as Agent

under the Credit Agreement referred to below

and

The Lenders that are, or may become, party to the Credit Agreement referred to
below

 

Re:                             Guaranty of Credit Agreement dated January 12,
2006 (the “Credit Agreement”) by and among The Ryland Group, Inc., as Borrower,
JPMorgan Chase Bank, N.A., as Agent (in such capacity, the “Agent”), and the
several other financial institutions that are, or may from time to time become,
parties to the Credit Agreement (collectively, the “Lenders”) (the “Guaranty”)

 

Ladies and Gentlemen:

 

I am General Counsel to each of the entities listed on Schedule 1 hereto
(individually, a “Guarantor” and collectively, the “Guarantors”), and have acted
in such capacity in connection with the execution and delivery of the Guaranty
as of even date herewith.

 

This opinion is delivered to you pursuant to subsection 4.1(v) of the Credit
Agreement.  Terms used herein that are defined in the Credit Agreement and the
Guaranty shall have the respective meanings set forth in the Credit Agreement
and the Guaranty, unless otherwise defined herein.

 

For purposes of this opinion, I have examined the following documents:

 

(i)                                     the Credit Agreement;

 

(ii)                                  the Guaranty;

 

(iii)                             the Charter and Bylaws of each of the
Corporate Guarantors (as defined on Schedule 1 hereto);

 

(iv)                            the Certificates of Formation and Operating
Agreements or Limited Liability Company Agreements, as the case may be, of each
of the LLC Guarantors (as defined on Schedule 1 hereto);

 

(v)                               the Certificates of Limited Partnership and
Limited Partnership Agreements of each of the Partnership Guarantors (as defined
on Schedule 1 hereto);

 

(vi)                            the records of the corporate, limited liability
company and limited partnership proceedings, as the case may be, of the
Guarantors; and

 

1


 

(vii)                         such other documents and matters as I have deemed
necessary and appropriate to render the opinions set forth in this letter,
subject to the limitations, assumptions, and qualifications noted below.

 

In reaching the opinions set forth below, I have assumed that all documents
submitted to me as originals are authentic; all documents submitted to me as
certified or photostatic copies conform to the original documents; all
signatures on all documents submitted to me for examination are genuine; and all
public records reviewed are accurate and complete.

 

In reaching the opinions set forth in paragraph 7, I have assumed that at each
time a Guarantor incurs an obligation under the Guaranty, such Guarantor, after
giving effect to such obligation, had the ability to pay its debts as such debts
mature and that such Guarantor was solvent.

 

Based on and subject to the foregoing, it is my opinion, as of the date of this
letter:

 

1.             The Corporate Guarantors (a) are duly organized, validly existing
and in good standing under the laws of the states of their incorporation, and
(b) have the corporate power to own and operate their properties, to lease the
properties they operate, and to conduct the business in which they are currently
engaged.

 

2.             The LLC Guarantors (a) are duly organized, validly existing and
in good standing under the laws of the states of their organization, and
(b) have the limited liability company power to own and operate their
properties, to lease the properties they operate, and to conduct the business in
which they are currently engaged.

 

3.             The Partnership Guarantors (a) are duly organized, validly
existing and in good standing under the laws of the states of their formation,
and (b) have the limited partnership power to own and operate their properties,
to lease the properties they operate, and to conduct the business in which they
are currently engaged.

 

4.             The Corporate Guarantors have the corporate power to make,
deliver and perform the Guaranty and have taken all necessary corporate action
to authorize the execution, delivery and performance of the Guaranty.  The LLC
Guarantors have the limited liability company power to make, deliver and perform
the Guaranty and have taken all necessary limited liability company action to
authorize the execution, delivery and performance of the Guaranty.  The
Partnership Guarantors have the limited partnership power to make, deliver and
perform the Guaranty and have taken all necessary limited partnership action to
authorize the execution, delivery and performance of the Guaranty.

 

5.             No consent or authorization of, filing with, or other act by or
in respect of any public authority, is required of the Guarantors in connection
with the execution or delivery of the Guaranty.

 

2


 

6.             The Guaranty has been duly executed and delivered on behalf of
the Guarantors.

 

7.             The execution and delivery of the Guaranty will not violate any
Requirement of Law or, to my knowledge, any material Contractual Obligation of
the Guarantors, and, to my knowledge, will not result in, or require, the
creation or imposition of any Lien on any of the Guarantors’ properties or
revenues pursuant to any Requirement of Law or any material Contractual
Obligation.

 

8.             To my knowledge, there is no litigation, investigation or
proceeding of or before any arbitrator or public authority that is pending or
threatened by or against the Guarantors or against any of their properties or
revenues (a) with respect to the Guaranty or any of the transactions
contemplated thereby, or (b) which, if adversely determined, would have a
Material Adverse Effect on the financial condition of the Guarantors, the
ability of the Guarantors to perform their obligations under the Guaranty, or
the validity or enforceability of the Guaranty or the rights or remedies of the
Agent or the Lenders thereunder, except as described in the financial statements
or in the notes thereto referred to in subsection 5.5 of the Credit Agreement.

 

The opinions set forth herein are limited solely to Federal law and the laws of
the State of Maryland, except that I have examined (i) the corporate laws of the
States of California, Indiana, Delaware, Florida, Texas and Arizona, (ii) the
limited liability company laws of the State of Delaware, and (iii) the limited
partnership laws of the State of Indiana, solely for the purpose of rendering
the opinions concerning the organization of the Guarantors (other than the
Guarantors organized under the laws of the State of Maryland), and the due
authorization of the execution and delivery of the Guaranty by the Guarantors
(other than the Guarantors organized under the laws of the State of Maryland).

 

The opinions expressed in this letter are solely for the use of the Agent, the
Lenders, and their respective assigns, and these opinions may not be relied on
by any other persons without my express prior written approval.  The opinions
expressed in this letter are limited to the matters set forth in this letter,
and no other opinions should be inferred beyond the matters expressly stated.

 

Very truly yours,



 

 

Timothy J. Geckle
General Counsel

 

3


 

SCHEDULE 1

 

Guarantors

 

[To be listed]

 

The Guarantors listed in items                              above are referred
to herein collectively as the “Corporate Guarantors.”  The Guarantors listed in
items                              are referred to herein collectively as the
“LLC Guarantors.”  The Guarantors listed in items                are referred to
herein collectively as the “Partnership Guarantors.”

 


 

EXHIBIT G-2

 

OPINION OF DLA PIPER RUDNICK GRAY CARY LLP

 

6225 Smith Avenue

Baltimore, Maryland 21209-3600

main 410.580.3000  fax 410.580.3001

 

January 12, 2006

 

JPMorgan Chase Bank, N.A., as Agent

under the Credit Agreement referred to below

and

The Lenders party to the Credit Agreement referred to below

 

Re:          The Ryland Group, Inc.

 

Ladies and Gentlemen:

 

We have acted as counsel for The Ryland Group, Inc., a Maryland corporation (the
“Company”), and the Guarantors identified in Schedule 3 to the Credit Agreement
(as defined below) (the Company, together with the Guarantors, individually a
“Loan Party” and collectively the “Loan Parties”), in connection with the
execution and delivery of the Credit Agreement, dated as of January 12, 2006
(the “Credit Agreement”) among the Company, the financial institutions from time
to time party thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as Agent
(in such capacity, the “Agent”).

 

This opinion is delivered to you pursuant to subsection 4.1(v) of the Credit
Agreement.  Terms used herein which are defined in the Credit Agreement shall
have the respective meanings set forth in the Credit Agreement, unless otherwise
defined herein.

 

For purposes of this opinion, we have examined the following documents:

 

(i)                          the Credit Agreement;

 

(ii)                            the Notes;

 

(iii)                             the Guaranty;

 

(iv)                              a certificate of the Company (the “Company
Certificate”) as to the matters set forth therein; and

 


 

(v)                            such other documents and matters of law as we
have deemed necessary and appropriate to render the opinions set forth in this
letter, subject to the limitations, assumptions and qualifications noted below.

 

The Credit Agreement, the Notes and the Guaranty are referred to herein
individually as a “Loan Document” and collectively as the “Loan Documents.”

 

In rendering the opinions expressed below, we have assumed, without any
independent investigation or verification of any kind, that:

 

(a)           all of the parties to the Loan Documents are duly organized or
formed and validly existing and have the requisite corporate, partnership,
company or other power and authority to execute and deliver, and to perform
their obligations under, such Loan Documents, and to conduct their respective
businesses;

 

(b)           the execution, delivery and performance of their respective
obligations under the Loan Documents has been duly authorized by all of the
parties to such Loan Documents;

 

(c)           the Loan Documents have been duly executed and delivered by all
the parties thereto;

 

(d)           except to the extent set forth below with respect to the Loan
Parties, the Loan Documents constitute the legal, valid, binding and enforceable
obligations of all of the parties to the Loan Documents;

 

(e)           none of the (A) execution and delivery by each Loan Party of the
Loan Documents to which such Loan Party is a party or (B) the performance of the
terms of the Loan Documents by the Loan Parties that are parties thereto
(i) will conflict with or result in a breach or violation of the provisions of
the Certificate of Incorporation, Certificate of Limited Partnership,
Certificate of Formation, By-Laws, partnership agreement, operating agreement,
limited liability company agreement or other organizational documents of such
Loan Party or (ii) will (or, with notice or lapse of time or both, will)
violate, conflict with or constitute a default under, or result in the
termination of, or accelerate the performance required by, or result in there
being declared void, voidable or without further binding effect, any of the
provisions of, any note, deed of trust, license, franchise, permit, agreement or
other instrument or obligation to which such Loan Party is a party or by which
such Loan Party or any of its properties may be bound or (iii) will result in
the creation of any lien or security interest upon any of the property or assets
of such Loan Party under any agreement referred to in clause (ii) of this
paragraph;

 

(f)            there are no modifications or waivers of or amendments to the
Loan Documents; and

 

(g)           all documents submitted to us as originals are authentic; all
documents submitted to us as certified or photostatic copies conform to the
original documents; and all signatures on all documents submitted to us for
examination are genuine.

 

2


 

We have also relied upon the Company Certificate as to the factual matters set
forth therein, which we assume to be accurate and complete.

 

Based on our review of the foregoing and subject to the assumptions and
qualifications set forth herein, it is our opinion that, as of the date of this
letter:

 

1.                                       No consent or authorization of, filing
with, or other act by or in respect of any public authority, is required of the
Loan Parties in connection with the execution or delivery of the Loan Documents
to which each Loan Party is a party or the transactions contemplated thereunder.

 

2.                                       Each Loan Document to which each Loan
Party is a party constitutes the valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms, subject to the
following: (a) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and other laws relating to or affecting the rights of
creditors generally and (b) the exercise of judicial discretion in accordance
with general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

 

3.                                       The execution and delivery by the Loan
Parties of the Loan Documents to which each is a party will not violate the law
of the State of New York or any federal law.

 

4.                                       The Company is not an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

5.                                       The Company is not a “holding company”
or a “subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or a “subsidiary company” of a “holding company,” within the meaning of
the Public Utility Holding Company Act of 1935, as amended.

 

6.                                       All principal and unpaid interest of
the Company under the Credit Agreement and the Notes (including interest
accruing after the occurrence of any event described in Section 7.6 or 7.7 of
the Credit Agreement, whether or not such interest constitutes an allowed claim
in any proceeding referred to in Section 7.6 or 7.7 of the Credit Agreement)
constitutes “Senior Debt” as such term is used in the Subordinated Debt
Indenture.

 

The opinions set forth above are subject to the following further qualifications
and limitations:

 

A.                                   We express no opinion as to the effect of
(i) the compliance or noncompliance of the Lenders, the Agent, or the Arranger
with any state, federal or other laws or regulations applicable to them or
(ii) the legal or regulatory status or nature of the Lenders, the Agent or the
Arranger on the opinions herein stated.

 

B.                                     We express no opinion as to the
applicability or effect of any fraudulent conveyance or similar law on the Loan
Documents or on the opinions expressed herein.

 

3


 

C.                                     We express no opinion concerning federal
or state securities laws or regulations, including, without limitation, any
“Blue Sky” laws.

 

D.                                    Our opinion in Paragraph 2 is subject to
the following additional qualifications:

 

(1)                                  we express no opinion as to the
enforceability of any rights to indemnification or contribution provided for in
the Loan Documents which are violative of the public policy underlying any law,
rule or regulation (including any federal or state securities law, rule or
regulation) or which are determined by a court or other tribunal to be in an
unreasonable amount or to constitute a penalty;

 

(2)                                  we express no opinion as to the
enforceability of those sections of the Credit Agreement or the other Loan
Documents which purport to grant to participants of the Lenders the right to
exercise against any Loan Party rights of set-off with respect to participations
purchased by such participants;

 

(3)                                  the unenforceability under certain
circumstances of provisions imposing an increase in interest rate upon
delinquency in payment or the occurrence of a default, to the extent such
charges are considered to be penalties, or imposing fees or charges in the
discretion of the Lenders;

 

(4)                                  enforceability may be limited to the extent
that remedies are sought by a party with respect to a breach that a court
concludes is not material or does not adversely affect such party, and
enforceability may be limited by any unconscionable, inequitable, or
unreasonable conduct on the part of such party seeking enforcement, defenses
arising from such party’s failure to act in accordance with the terms and
conditions of the Loan Documents, defenses arising as a consequence of the
passage of time, or defenses arising as a result of such party’s failure to act
reasonably or in good faith or to comply with the terms of the Loan Documents;

 

(5)                                  we express no opinion as to the
enforceability of any provisions of the Loan Documents requiring any party to
waive any procedural, judicial, or substantive rights or defenses, such as
rights to notice or the right to a jury trial, or any provisions purporting to
waive any right to consequential or other damages, or any provisions purporting
to require the Company to give notice to the Agent or any Lender of any acts or
omissions of the Agent or any Lender or of any of their respective agents or
employees;

 

(6)                                  we express no opinion on the enforceability
of any provisions permitting modifications of the Loan Documents only if in
writing, or stating that the provisions of the Loan Documents are severable; and

 

(7)                                  the provisions of the Loan Documents which
provide for jurisdiction of the courts of any particular jurisdiction may not be
binding on the courts in the forums selected or excluded.

 

E.                                      We express no opinion as to whether an
entity (a “Guarantor Entity”) may guarantee or otherwise become liable for
indebtedness incurred by another entity (an “Other Entity”) except to the extent
such Guarantor Entity may be determined to have benefited from

 

4


 

the incurrence of such indebtedness by the Other Entity or as to whether such
benefit may be measured other than by the extent to which the proceeds of the
indebtedness incurred by the Other Entity are directly or indirectly made
available to such Guarantor Entity for its corporate purposes.

 

F.                                      We express no opinion as to any
agreement, document, certificate, or instrument, other than the Loan Documents,
that may be an exhibit to, or referred to in or contemplated by any of the Loan
Documents.

 

G.                                     We express no opinion on the
enforceability of any provision of the Loan Documents requiring any party to
indemnify the Agent or any Lender or any other person or its or their directors,
officers, agents, employees, or successors or assigns, or any provisions
exculpating the Agent or any Lender from liability for their actions or inaction
to the extent such indemnification or exculpation is contrary to public policy
or law.

 

Our opinions in Paragraphs 1 and 3 of this letter are limited to only those
published statutes, laws or regulations of the State of New York or the United
States of America in effect on the date hereof that a lawyer in the State of New
York exercising customary professional diligence would reasonably recognize as
being directly applicable to the Loan Parties or the Loan Documents.  We express
no opinions in Paragraphs 1 and 3 of this letter regarding the statutes and
ordinances, administrative decisions and rules and regulations of counties,
towns, municipalities and special political subdivisions, or judicial decisions
relating thereto.

 

The opinions set forth herein are limited solely to Federal law and the laws of
the State of New York which are in effect as of the date hereof, and we assume
no obligation to supplement this opinion in the event of any change in
applicable law or in the facts upon which any of the opinions herein are based.

 

The opinions expressed in this letter are solely for the use of the Lenders and
their respective assigns, and these opinions may not be relied on by any other
persons without our express prior written approval.  The opinions expressed in
this letter are limited to the matters set forth in this letter, and no other
opinions should be inferred beyond the matters expressly stated.

 

Very truly yours,

 

5


 

EXHIBIT H

 

COMPLIANCE CERTIFICATE

 

To:

The Lenders parties to the

 

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of January 12, 2006 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among The Ryland Group, Inc. (the
“Borrower”), the lenders party thereto and JPMorgan Chase Bank, N.A., as Agent
for the Lenders.  Unless otherwise defined herein, capitalized terms used in
this Compliance Certificate have the meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                       I am the duly elected
                     of the Borrower;

 

2.                                       I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements;

 

3.                                       The examinations described in paragraph
2 did not disclose, and I have no knowledge of, the existence of any condition
or event which constitutes a Default or Unmatured Default during or at the end
of the accounting period covered by the attached financial statements or as of
the date of this Certificate, except as set forth below; and

 

4.                                       Schedule I attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of               ,
      .

 

                                                      

 


 

 SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of                   ,          with
Provisions of        and          of
the Agreement

 


 

SCHEDULE 1

 

LENDERS AND COMMITMENTS

 

 

Lender

 

Commitment

 

 

 

JPMorgan Chase Bank, NA

 

$  65,000,000

Bank of America, N.A.

 

$  60,000,000

Wachovia Bank

 

$  60,000,000

SunTrust Bank

 

$  60,000,000

The Royal Bank of Scotland plc

 

$  60,000,000

Guaranty Bank

 

$  50,000,000

Washington Mutual Bank, FA

 

$  50,000,000

Barclays Bank PLC

 

$  45,000,000

Citicorp North America, Inc.

 

$  45,000,000

PNC Bank, National Association

 

$  45,000,000

UBS Loan Finance LLC

 

$  45,000,000

AmSouth Bank

 

$  35,000,000

Comerica Bank

 

$  35,000,000

Calyon New York Branch

 

$  30,000,000

City National Bank

 

$  22,500,000

The Governor and Company of the Bank of Ireland

 

$  22,500,000

Chang Hwa Commercial Bank, Ltd., Los Angeles Branch

 

$  10,000,000

Malayan Banking Berhad, New York Branch

 

$  10,000,000

 

 

 

Total

 

$750,000,000

 


 

SCHEDULE 2

 

EXISTING LCs

 


 

SCHEDULE 3

 

GUARANTORS

 


 

SCHEDULE 5.5

 

SUBSIDIARIES

 


 

SCHEDULE 6.9

 

SUBSIDIARIES NOT REQUIRED

 

TO BE GUARANTORS

 